[ex101gtatdipcreditagreem001.jpg]
EXECUTION VERSION 110446369 v18 49219297_22 SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT Dated as of July 27, 2015 among GT
ADVANCED TECHNOLOGIES INC., as the Borrower, CERTAIN SUBSIDIARIES OF GT ADVANCED
TECHNOLOGIES INC., as Guarantors and THE LENDERS FROM TIME TO TIME PARTY HERETO,
and CANTOR FITZGERALD SECURITIES as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem002.jpg]
i 110446369 v18 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS 1.01 Defined Terms
......................................................................................................................1
1.02 Other Interpretive Provisions
.............................................................................................26
1.03 Accounting Terms
..............................................................................................................27
1.04 Rounding
............................................................................................................................28
1.05 Times of Day
......................................................................................................................28
1.06 Currency Equivalents Generally
........................................................................................28
ARTICLE II THE COMMITMENTS AND LOANS 2.01 The
Loans...........................................................................................................................28
2.02 Loans
..................................................................................................................................29
2.03 Put Option Premium
..........................................................................................................29
2.04 Warrants
.............................................................................................................................30
2.05 Prepayments
.......................................................................................................................30
2.06 Termination of Commitment
..............................................................................................31
2.07 Repayment of Loans
..........................................................................................................31
2.08
Interest................................................................................................................................32
2.09 Fees
....................................................................................................................................32
2.10 Computation of Interest and Fees
......................................................................................32
2.11 Evidence of
Debt................................................................................................................32
2.12 Payments Generally; Administrative Agent’s Clawback
...................................................33 2.13 Sharing of Payments
by Lenders
.......................................................................................34
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes
..................................................................................................................................35
3.02 Increased Costs
..................................................................................................................40
3.03 Compensation for Losses
...................................................................................................41
3.04 Mitigation Obligations; Replacement of Lenders
..............................................................41 3.05 Survival
..............................................................................................................................41
ARTICLE IV CONDITIONS PRECEDENT TO BORROWING 4.01 Conditions of Extension of
Loans
......................................................................................42
ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01 Existence, Qualification and Power
...................................................................................47
5.02 Authorization; No Contravention
......................................................................................47
5.03 Governmental Authorization; Other Consents
...................................................................47



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem003.jpg]
ii 110446369 v18 5.04 Binding Effect
....................................................................................................................48
5.05 Financial Conditions; No Material Adverse Effect
............................................................48 5.06 Litigation
............................................................................................................................48
5.07 No Default
..........................................................................................................................49
5.08 Ownership of Property; Liens; Investments
......................................................................49 5.09
Environmental Compliance
...............................................................................................50
5.10 Insurance
............................................................................................................................50
5.11 Taxes
..................................................................................................................................50
5.12 ERISA Compliance
............................................................................................................50
5.13 Subsidiaries; Loan Parties
..................................................................................................52
5.14 Margin Regulations; Investment Company Act
.................................................................52 5.15
Disclosure
..........................................................................................................................52
5.16 Compliance with Laws
......................................................................................................53
5.17 Intellectual Property
...........................................................................................................53
5.18 Material Contracts
..............................................................................................................53
5.19 Permits; Licenses.
..............................................................................................................53
5.20 Bank Accounts and Securities Accounts
............................................................................54
5.21 Labor Matters
.....................................................................................................................54
5.22 Collateral Documents
.........................................................................................................54
5.23 Patriot Act
..........................................................................................................................54
5.24 OFAC
.................................................................................................................................54
5.25 Reorganization Matters; Administrative Priority; Lien Priority
........................................55 5.26 Luxembourg Specific
Representations
..............................................................................55
5.27 Mesa Fire Insurance Proceeds
...........................................................................................56
ARTICLE VI AFFIRMATIVE COVENANTS 6.01 Financial Statements
..........................................................................................................56
6.02 Certificates; Other Information
..........................................................................................58
6.03 Notices
...............................................................................................................................60
6.04 Payment of Obligations
......................................................................................................61
6.05 Preservation of Existence, Etc
...........................................................................................61
6.06 Maintenance of Properties
.................................................................................................61
6.07 Maintenance of Insurance
..................................................................................................61
6.08 Compliance with Laws
......................................................................................................62
6.09 Books and Records
............................................................................................................62
6.10 Inspection Rights
...............................................................................................................62
6.11 Use of Proceeds
..................................................................................................................62
6.12 Compliance with Environmental Laws
..............................................................................62
6.13 Preparation of Environmental Reports
...............................................................................63
6.14 Further Assurances
.............................................................................................................63
6.15 Pleadings
............................................................................................................................65
6.16 Bi-Weekly Calls
.................................................................................................................65
6.17 Milestones
..........................................................................................................................65
6.18 Intercompany Agreement Remedies
..................................................................................65



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem004.jpg]
iii 110446369 v18 ARTICLE VII NEGATIVE COVENANTS 7.01 Liens
...................................................................................................................................66
7.02 Indebtedness
.......................................................................................................................68
7.03 Investments
........................................................................................................................69
7.04 Fundamental Changes
........................................................................................................70
7.05
Dispositions........................................................................................................................70
7.06 Restricted Payments
...........................................................................................................71
7.07 Change in Nature of Business
............................................................................................72
7.08 Transactions with Affiliates
...............................................................................................72
7.09 Burdensome Agreements; Negative Pledges
.....................................................................72 7.10
Budget Variance
.................................................................................................................72
7.11 Minimum
Cash...................................................................................................................73
7.12 Amendments of Organization Documents
.........................................................................74 7.13
Chapter 11 Cases
................................................................................................................74
7.14 Prepayments, Etc. of Indebtedness
....................................................................................74
7.15 Sale Leasebacks
.................................................................................................................74
7.16 Anti-Terrorism Laws
..........................................................................................................74
7.17 Apple Settlement Agreement; ASF Furnace Sales; Maximum Cash
.................................75 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default
...............................................................................................................76
8.02 Remedies upon Event of Default
.......................................................................................80
8.03 Application of
Funds..........................................................................................................80
ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT 9.01 Appointment and
Authority
...............................................................................................81
9.02 Rights as a Lender
..............................................................................................................82
9.03 Exculpatory Provisions
......................................................................................................82
9.04 Reliance by Agent
..............................................................................................................83
9.05 Delegation of Duties
..........................................................................................................83
9.06 Resignation of Agent
..........................................................................................................83
9.07 Non-Reliance on Agent and Other Lenders
.......................................................................84 9.08
Collateral and Guaranty Matters
........................................................................................84
ARTICLE X CONTINUING GUARANTY 10.01 Guaranty
.............................................................................................................................86
10.02 Contribution by Guarantors
...............................................................................................86
10.03 Certain Waivers
..................................................................................................................86
10.04 Liability of Guarantors Absolute
.......................................................................................87
10.05 Waivers by Guarantors
.......................................................................................................89
10.06 Guarantor’s Rights of Subrogation, Contribution
..............................................................89



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem005.jpg]
iv 110446369 v18 10.07 Subordination of Other Obligations
...................................................................................90
10.08 Continuing Guaranty
..........................................................................................................90
10.09 Authority of Guarantors or the Borrower
..........................................................................90
10.10 Financial Condition of the Borrower
.................................................................................90
10.11 Luxembourg Guarantee Limitation Language
...................................................................91 ARTICLE XI
MISCELLANEOUS 11.01 Amendments, Etc.
..............................................................................................................92
11.02 Notices; Effectiveness; Electronic Communications
.........................................................93 11.03 No Waiver;
Cumulative Remedies; Enforcement
..............................................................95 11.04 Expenses;
Indemnity; Damage Waiver
..............................................................................96
11.05 Payments Set Aside
............................................................................................................98
11.06 Successors and Assigns
......................................................................................................98
11.07 Treatment of Certain Information; Confidentiality
..........................................................101 11.08 Right of
Setoff
..................................................................................................................102
11.09 Interest Rate Limitation
...................................................................................................103
11.10 Counterparts; Integration; Effectiveness
..........................................................................103
11.11 Survival of Representations and Warranties
....................................................................103 11.12
Severability
......................................................................................................................103
11.13 Replacement of Lenders
..................................................................................................104
11.14 Governing Law; Jurisdiction; Etc.
...................................................................................104
11.15 Waiver of Jury Trial
.........................................................................................................106
11.16 No Advisory or Fiduciary Responsibility
........................................................................106
11.17 Electronic Execution of Assignments and Certain Other Documents
.............................107 11.18 USA PATRIOT Act
..........................................................................................................107
11.19 Section 956 Override
.......................................................................................................107
11.20 Waiver of
Immunities.......................................................................................................107
11.21 Final DIP Order
................................................................................................................108



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem006.jpg]
110446369 v18 SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT
This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”) is entered into as of July 27, 2015, among GT ADVANCED TECHNOLOGIES
INC., a Delaware corporation, as a debtor and debtor-in-possession, as borrower
(the “Borrower”), certain Subsidiaries of Borrower, each as a debtor and
debtor-in- possession, as Guarantors, each Lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Cantor
Fitzgerald Securities, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders
(in such capacity, the “Collateral Agent” and together with the Administrative
Agent, collectively, the “Agent”). PRELIMINARY STATEMENTS: WHEREAS, on October
6, 2014 (the “Petition Date”), the Borrower and certain Subsidiaries of Borrower
(collectively, the “Debtors” and each individually, a “Debtor”) have commenced
cases (the “Chapter 11 Cases”) under Chapter 11 of Title 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the District of New Hampshire
(the “Bankruptcy Court”), and the Debtors have retained possession of their
assets and are authorized under the Bankruptcy Code to continue the operations
of their businesses as debtors-in-possession; and WHEREAS, the Borrower and the
Guarantors have asked the Lenders to make post- petition term loans and provide
other financial or credit accommodations to the Borrower, and the Lenders have
agreed, subject to the conditions set forth herein, to extend a senior secured
credit facility to the Borrower, comprised of term loans in the aggregate
principal amount of $95,000,000. The Lenders have severally, and not jointly,
agreed to extend such credit to the Borrower subject to the terms and conditions
hereinafter set forth. In consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “Acceptable Plan”
shall have the meaning specified in Section 6.17. “Advisor to Lenders” means
Blackstone Advisory Partners L.P. “Administrative Agent” shall have the meaning
assigned to such term in the introductory paragraph of this Agreement.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, the account as set forth on Schedule 11.02, or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem007.jpg]
2 110446369 v18 “Administrative Questionnaire” means an Administrative
Questionnaire in substantially the form of Exhibit C or any other form approved
by the Administrative Agent. “Affiliate” means, with respect to any Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Agent Fee Letter” shall mean the Fee Letter, dated as of July 27,
2015, between the Agent and the Borrower. “Agent Parties” has the meaning
specified in Section 11.02(c). “Aggregate Commitments” means the Commitments of
all the Lenders. “Aggregate Payments” has the meaning specified in Section
10.02. “Agreement” means this Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, as amended, restated, modified or supplemented from time to
time in accordance with the terms hereof. “Agreement Currency” has the meaning
specified in Section 11.19. “Anti-Terrorism Laws” shall mean any Applicable Laws
relating to terrorism or money laundering, including Executive Order No. 13224,
the Patriot Act, the Applicable Laws comprising or implementing the Bank Secrecy
Act, and the Applicable Laws administered by OFAC (as any of the foregoing
Applicable Laws may from time to time be amended, renewed, extended, or
replaced). “Apple Claim” has the meaning assigned to such term in the Apple
Settlement Agreement. “Apple Reduced Repayment Amount” has the meaning assigned
to such term in the Apple Settlement Agreement. “Apple Repayment Amount” has the
meaning assigned to such term in the Apple Settlement Agreement. “Apple
Settlement Agreement” shall mean the Amended and Restated Adequate Protection
and Settlement Agreement, dated as of December 15, 2014, by and among Apple
Inc., Platypus Development LLC, GTAT Corporation, GT Advanced Technologies,
Inc., GT Advanced Equipment Holding LLC, GT Equipment Holdings, Inc., Lindbergh
Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced Cz LLC, GT
Sapphire Systems Group LLC and GT Advanced Technologies Limited, as in effect on
the date hereof and giving effect to any amendments in accordance with the terms
of this Agreement. “Apple Security Interest” has the meaning assigned to such
term in the Apple Settlement Agreement.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem008.jpg]
3 110446369 v18 “Applicable Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Facility
represented by (i) such Lender’s Commitment at such time and (ii) after the
funding of such Loan, the principal amount of such Lender’s Loans at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable. “Applicable Rate” means
(a) 9.500% per annum payable in cash, and (b) 1.625% per annum payable in kind
other than on the Maturity Date. “Approved Budget” has the meaning specified in
Section 4.01(d). For the avoidance of doubt, once delivered and approved as set
forth in Section 4.01(d), the Approved Budget may not be amended or modified
without the prior written consent of the Lenders holding 60% of the aggregate
amount of the Loans and Commitments under the Facility to the extent such
amendment or modification to the Approved Budget shall have an impact on the
cash disbursements variance covenant set forth in Section 7.10(b). “Approved
Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “ASF Furnace” has the meaning assigned to such
term in the Apple Settlement Agreement. “Assignee Group” means two or more
Eligible Assignees that are Affiliates of one another or two or more Approved
Funds managed by the same investment advisor. “Assignment and Assumption” means
an assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 11.06(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit D
or any other form approved by the Administrative Agent. “Attributable
Indebtedness” means, on any date, (a) in respect of any Capitalized Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, (b) in respect of
any Synthetic Lease Obligation, the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease and (c) all Synthetic Debt of such
Person. “Backstop Lender” has the meaning specified in the Commitment Letter.
“Blocked Person” means any Person (a) that is publicly identified (i) on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by OFAC or resides, is organized or chartered, or has a place of
business in a country or territory subject to OFAC sanctions or embargo program
or (ii) as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Anti-Terrorism Law, (b) that is owned or controlled by, or that owns
or controls, or that



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem009.jpg]
4 110446369 v18 is acting for or on behalf of, any Person described in clause
(a) above, (c) which any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law, and (d) that is an Affiliate of a
Person described in clauses (a), (b) or (c) above. “Borrower” has the meaning
specified in the introductory paragraph hereto. “Borrower Materials” has the
meaning specified in Section 6.02. “Borrowing Notice” means a notice of a
borrowing of Loan, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or any other form reasonably acceptable
to the Administrative Agent. “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, the State of New York or the state where the
Administrative Agent’s Office is located. “Capitalized Leases” means all leases
that have been or should be, in accordance with GAAP, recorded as capitalized
leases. “Carve-Out” has the meaning assigned to such term in the Final DIP
Order. “Cash Equivalents” means any of the following types of Investments, to
the extent owned by Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder): (a) (i) readily marketable obligations issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof and (ii) obligations
issued by any State of the United States of America or political subdivision
thereof or corporation organized under the laws of the United States of America
or any state thereof that is rated AAA by S&P and Aaa by Moody’s maturing within
one year from the date of acquisition thereof; (b) time deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than one year from the date of acquisition thereof;
(c) commercial paper issued by any Person rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem010.jpg]
5 110446369 v18 (d) fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria of clause (b) above;
(e) Investments, classified in accordance with GAAP as current assets of
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and (d)
of this definition; and (f) other short-term investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments of a type analogous to the foregoing. “Casualty Event” means,
with respect to any property of any Person, any loss of title with respect to
such property or any loss of or damage to or destruction of, or any condemnation
or other taking (including by any Governmental Authority) of, such property for
which such Person or any of its Subsidiaries receives insurance proceeds or
proceeds of a condemnation award or other compensation. “Change in Law” means
the occurrence, after the date of this Agreement, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. “Change
of Control” means an event or series of events by which: (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully diluted
basis (and taking into account all



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem011.jpg]
6 110446369 v18 such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or (b) except as permitted by Article VII
hereof, Borrower shall cease to, directly or indirectly, beneficially own and
control 100% on a fully diluted basis of the economic and voting equity
interests of any of its Subsidiaries. “Chapter 11 Cases” has the meaning
specified in the introductory paragraph hereto “Chapter 11 Plan” has the meaning
specified in Section 6.17. “Charged Hong Kong Shares” means 65% of voting and
100% of non-voting Equity Interests of any Hong Kong Subsidiary that is owned by
a Loan Party. “Chinese Subsidiaries” has the meaning specified in Section
7.17(f). “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01. “Code”
means the Internal Revenue Code of 1986, as amended. “Collateral” shall have the
meaning assigned to “DIP Collateral” in the Final DIP Order. For the avoidance
of doubt, the Collateral will include any intercompany notes from Hong Kong
Debtor to GTAT Corporation and rights of GTAT Corporation and GT Advanced
Equipment Holding LLC under any intercompany sales agreement, in each case,
pursuant to the Intercompany Agreement and any collateral rights thereunder.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement. “Collateral Documents” means,
collectively, the Security Agreement, the Intellectual Property Security
Agreement, each Deposit Account Control Agreement and Securities Account Control
Agreement, Security Agreement Supplements, Hong Kong Share Pledge Documents,
Luxembourg Receivables Pledge Agreement, each of the collateral assignments,
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent in respect of Collateral pursuant to Section 6.14, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent with respect to the Collateral
for the benefit of the Secured Parties. “Commitment” means, as to each Lender,
its obligation to make Loans pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Commitment” (or,
with respect to any Backstop Lender, as may be adjusted pursuant to Section
2.01(b) in the event that any Lender is a Defaulting Lender) or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including pursuant to Section 2.13).



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem012.jpg]
7 110446369 v18 “Commitment Letter” means the Second Amended and Restated
Commitment Letter dated as of July 2, 2015 among the commitment parties party
thereto, the Borrower and the Debtors (other than GT Advanced Equipment Holding
LLC) that are Loan Parties. “Connection Income Taxes” means Other Connection
Taxes that are imposed on or measured by net income (however determined) or that
are franchise Taxes or branch profits Taxes. “Contractual Obligation” means, as
to any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Convertible Notes” means (i) the 3.00%
Convertible Senior Notes due 2017 issued by the Borrower on September 28, 2012
and (ii) 3.00% Convertible Senior Notes due 2020 issued by the Borrower on
December 10, 2013. “Debtor” has the meaning set forth in the recitals to this
Agreement. “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, general assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdiction from time to time in effect and affecting the rights of
creditors generally. “Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be an Event of Default. “Default Rate” means when used with respect
to Obligations, an interest rate equal to (i) the Applicable Rate, plus (ii) 3%
per annum, which 3% per annum set forth in this clause (ii) shall be payable in
kind other than on the Maturity Date. “Defaulting Lender” has the meaning
specified in Section 2.01. “Designated Jurisdiction” means any country or
territory to the extent that such country or territory itself is the subject of
any Sanction. “Deposit Account Control Agreement” has the meaning specified in
the Security Agreement. “DIP Foreclosure” means during the existence and
continuance of an Event of Default, the acceleration of Loans and the taking of
any enforcement actions on any property of the Borrower and its Subsidiaries by
and on behalf of the Lenders.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem013.jpg]
8 110446369 v18 “Disclosure Statement” has the meaning specified in Section
6.17. “Disposition” or “Dispose” means the sale, transfer, license, lease or
sub-lease (as lessor or sublessor), assignment, conveyance or other disposition
(including any sale and leaseback transaction) of any asset or property of any
kind, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, by any Person (or the granting of any
option or other right to do any of the foregoing), including, without
limitation, any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, or the Equity Interests of any Subsidiary of the Borrower.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable, the termination of the Commitments),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provides for the mandatory
or scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interest that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date. “Dollar” and “$” mean lawful
money of the United States. “Domestic Subsidiary” means any Subsidiary that is
organized under the laws of any political subdivision of the United States.
“Effective Date” means the effective date of a plan of reorganization of the
Borrower or any other Debtor that has been confirmed by an order of the
Bankruptcy Court. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment or discharges to waste
or public systems. “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of Borrower, any other Loan Party
or any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem014.jpg]
9 110446369 v18 to any Hazardous Materials, (d) the release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing. “Environmental Permit” means
any permit, approval, identification number, license or other authorization
required under any Environmental Law. “Equity Interests” means, with respect to
any Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974. “ERISA Affiliate” means any trade or business
(whether or not incorporated) under common control with Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code). “ERISA
Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal of Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
“Event of Default” has the meaning specified in Section 8.01. “Excluded
Subsidiary” means (i) any direct or indirect Subsidiary of the Borrower that is
not a Debtor, provided (a) such non-Debtor Subsidiary is an Immaterial
Subsidiary, (b) such non- Debtor Subsidiary would be prohibited by applicable
Laws or regulation from joining in, or becoming a party to, a Guaranty, or (c)
joining in, or becoming a party to, a Guaranty would result in material adverse
tax consequences for the Borrower and its Subsidiaries, taken as a



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem015.jpg]
10 110446369 v18 whole, (ii) any Chinese Subsidiaries, (iii) any Hong Kong
Subsidiaries and (iv) any direct or indirect Subsidiary of the Borrower that is
organized in Taiwan, Mauritius or Germany (or any Domestic Subsidiary of the
Subsidiaries listed in clauses (ii) thru (iv)) to the extent the aggregate
amount of total assets of all such Subsidiaries in this clause (iv) does not
exceed 5.0% of the aggregate amount of consolidated total assets of the Borrower
and its Subsidiaries. “Excluded Taxes” means any of the following Taxes imposed
on or with respect to any Recipient or required to be withheld or deducted from
a payment to a Recipient, (a) Taxes imposed on or measured by net income
(however denominated), franchise (or similar) Taxes and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes, imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment, pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(f) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA. “Extraordinary
Receipt” means any cash received by or paid to or for the account of any Person
not in the ordinary course of business (including in connection with the
occurrence of any Involuntary Disposition), including pension plan reversions
and indemnity payments, but excluding tax refunds, return of insurance premiums
and Net Cash Proceeds that are referred to in clauses (a) through (e) of the
definition thereof. “Facility” means, at any time, (a) on or prior to the
Closing Date, the aggregate amount of the Commitments at such time and (b)
thereafter, the aggregate principal amount of the Loans of all Lenders
outstanding at such time. “Fair Share” has the meaning specified in Section
10.02. “Fair Share Contribution Amount” has the meaning specified in Section
10.02. “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant thereto, including any intergovernmental agreements and
any rules or guidance implementing such intergovernmental agreements. “Federal
Funds Rate” means, for any day, the rate per annum equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem016.jpg]
11 110446369 v19 Reserve Bank of New York on the Business Day next succeeding
such day; provided that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to a national banking institution on
such day on such transactions as determined by the Administrative Agent. “Final
DIP Order” means the final order of the Bankruptcy Court pursuant to section 364
of the Bankruptcy Code approving the Loan Documents and the Facility entered on
July 24, 2015. “Fiscal Quarter” means each fiscal quarter of any Fiscal Year.
“Fiscal Year” means each fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year. “Foreign Government Scheme or Arrangement”
has the meaning specified in Section 5.12(e). “Foreign Lender” means (a) if the
Borrower is a U.S. Person, a Lender that is not a U.S. Person, and (b) if the
Borrower is not a U.S. Person, a Lender that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction. “Foreign Plan” has the meaning specified in Section 5.12(e).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States. “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination. “Governmental Authority” means the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem017.jpg]
12 110446369 v18 government (including any supra-national bodies such as the
European Union or the European Central Bank). “Guarantee” means, as to any
Person, without duplication, any (a) obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guaranteed Obligations” has the meaning specified in
Section 10.01. “Guarantors” means each of the Guarantors identified on Schedule
6.14, and each Person that executes the Guaranty pursuant to the terms of
Section 6.14. “Guaranty” means, the guaranty made in respect of the Obligations
in favor of the Secured Parties, contemplated in Article 10 hereof or otherwise
in form and substance reasonably satisfactory to the Administrative Agent,
delivered pursuant to Section 6.14. “Hazardous Materials” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Hilco Appraisal” means the (i) Inventory
Appraisal report prepared by Hilco Valuation Services, LLC dated December 17,
2014, (ii) M&E Appraisal report prepared by Hilco Valuation



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem018.jpg]
13 110446369 v18 Services, LLC dated December 17, 2014, and (iii) Hilco Real
Property Appraisal prepared by Hilco Real Estate Appraisal, LLC dated December
17, 2014. “Hong Kong Share Pledge Agreement” has the meaning specified in
Section 4.01(a)(iv). “Hong Kong Share Pledge Documents” means (i) the Hong Kong
Share Pledge Agreement (certified by a Responsible Officer of GTAT Corporation),
(ii) written resolutions of GTAT Corporation authorizing the entering into of
the Hong Kong Share Pledge Agreement and all transactions contemplated
thereunder, (iii) share certificates representing the Charged Hong Kong Shares,
(iv) duly executed instruments of transfer and sold notes relating to the
Charged Hong Kong Shares but with the name of the transferee, the consideration
and the date left blank, and (v) a certified copy (certified by a director or
secretary of Hong Kong Debtor) of the articles of association of Hong Kong
Debtor. “Hong Kong Debtor” means GT Advanced Technologies Limited. “Hong Kong
Subsidiary” means Hong Kong Debtor and any other Subsidiaries of the Borrower
organized in Hong Kong. “IFRS” means international accounting standards within
the meaning of the IAS Regulation 1606/2002 to the extent applicable to the
relevant financial statements. “Immaterial Subsidiary” means any Subsidiary that
(a) does not conduct any business operations, (b) has assets with a value not in
excess of $1,000 and (c) does not have any Indebtedness outstanding.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any Swap Contract; (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business, (ii) any earnout obligation until
such obligation becomes due and payable, (iii) expenses accrued in the ordinary
course of business and (iv) outstanding non- cancelable purchase orders for
inventory, property and equipment); (e) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem019.jpg]
14 110446369 v18 conditional sales or other title retention agreements), whether
or not such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person; (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment prior to 91 days after the Maturity Date in
respect of any Equity Interest in such Person or any other Person or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and (h) all Guarantees
of such Person in respect of any of the foregoing. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person that is non-recourse to such Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby. “Indebtedness” does not include obligations
representing deferred compensation to employees of Borrower and its Subsidiaries
incurred in the ordinary course of business. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes. “Indemnitee” has
the meaning specified in Section 11.04(b). “Information” has the meaning
specified in Section 11.07. “Intellectual Property” has the meaning specified to
the term “Intellectual Property Collateral” in the Security Agreement.
“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(v). “Intercompany Agreement” means, collectively, the Intercompany
Settlement Agreement, dated July 20, 2015, by and among GTAT Corporation, GT
Advanced Technologies Limited, and GT Advanced Equipment Holding LLC, and each
other agreement or document entered into pursuant to such Intercompany
Settlement Agreement, including all exhibits thereto. “Intercompany Notes” means
Priority Note and Contingent Note, in each case, as defined in the Intercompany
Agreement.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem020.jpg]
15 110446369 v18 “Intercompany Subordination Agreement” means the Intercompany
Subordination Agreement to be executed and delivered by Borrower and each
Subsidiary of Borrower, substantially in the form attached hereto as Exhibit E.
“Interest Payment Date” means the last Business Day of each calendar month and
the Maturity Date of the Facility. “Investment” means, as to any Person, any
direct or indirect acquisition or investment by such Person, whether by means of
(a) the purchase or other acquisition of Equity Interests of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or interest in, another
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, net of any return of capital with respect to such Investment
that has been repaid (and actually received) in cash to such Person (to the
extent such amount does not exceed the original Investment). “Involuntary
Disposition” means any involuntary loss, damage or destruction of property, or
any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property.
“IP Rights” has the meaning specified in Section 5.17. “IP Security Agreement
Supplement” has the meaning specified in the Security Agreement. “IRS” means the
United States Internal Revenue Service. “Laws” means, collectively, all
applicable international, foreign, Federal, state and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. “L/C Facility” means the letter of credit facility not to
exceed $15,000,000 in aggregate face amount on terms and conditions satisfactory
to the Required Lenders. “Lender” means (a) at any time on or prior to the
Closing Date, any Lender that has a Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds Loans at such time. “Lending
Office” means, as to any Lender, the office or offices of such Lender described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem021.jpg]
16 110446369 v18 “Lien” means any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge, or similar preference, priority or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing). “Loan” means an advance made by any Lender
under the Facility. “Loan Documents” means, collectively, (a) this Agreement,
(b) the Notes, (c) each Guaranty, (d) the Collateral Documents, (e) the Final
DIP Order, (f) the Commitment Letter, (g) the Intercompany Subordination
Agreement and (h) the Agent Fee Letter. “Luxembourg” means the Grand Duchy of
Luxembourg. “Luxembourg Companies Register” means the Luxembourg Register of
Commerce and Companies (R.C.S Luxembourg). “Luxembourg Guarantor” means GT
Advanced Technologies Luxembourg S.à.r.l., a private limited liability company
(société à responsabilité limitée), incorporated under the laws of Luxembourg,
having a share capital of EUR 12,501, having its registered office at 7, rue
Robert Stümper, L-2557 Luxembourg, Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under
number B 164.807. “Luxembourg Insolvency Event” means, the occurrence of a
Luxembourg Insolvency Proceeding. “Luxembourg Insolvency Proceeding” means , in
relation to the Luxembourg Guarantor or any of its assets, any corporate action,
legal proceedings or other procedure or step in relation to bankruptcy
(faillite), insolvency, judicial or voluntary liquidation (liquidation
judiciaire ou volontaire), composition with creditors (concordat préventif de
faillite), moratorium or reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée), fraudulent conveyance (action paulienne),
general settlement with creditors, reorganization or similar laws affecting the
rights of creditors generally. "Luxembourg Receivables Pledge Agreement" means
the Luxembourg law governed receivables pledge agreement dated on or around the
date hereof and made between the Luxembourg Guarantor as pledgor and the
Collateral Agent. “Loan Parties” means, collectively, Borrower and each
Guarantor. “Majority Commitment Parties” has the meaning set forth in the
Commitment Letter. “Material Adverse Effect” means a material adverse change in,
or material adverse effect on, (i) the business, properties, condition
(financial or otherwise), results of operations or liabilities of the Borrower
and its Subsidiaries, taken as a whole, other than any change, event or
occurrence, arising individually or in the aggregate, from (a) events leading up
to the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem022.jpg]
17 110446369 v18 commencement of proceedings under Chapter 11 of the Bankruptcy
Code and (b) events that would reasonably be expected to result from the filing
or commencement of the Chapter 11 Cases or the announcement of the filing or
commencement of the Chapter 11 Cases, (ii) the ability of the Borrower or the
Guarantors to perform their respective Obligations under this Agreement or any
Loan Document or (iii) the ability of any Agent and/or the Lenders to enforce
their rights and remedies under the Loan Documents. “Material Contract” means
any contract or other arrangement which if terminated could reasonably be
expected to have a Material Adverse Effect. “Material Real Property” means fee
owned real property, in each case with a fair market value in excess of
$2,000,000, including, without limitation, the New Hampshire Property. “Maturity
Date” means the earliest to occur of (a) July 27, 2016, (b) the Effective Date,
and (c) the acceleration of the Loans and termination of the Commitments in
accordance with Article VIII. “Maximum Rate” has the meaning specified in
Section 11.09. “Mesa ASF Furnace” shall have the meaning set forth in the Apple
Settlement Agreement. “Mesa Facility” means the facility leased by GTAT
Corporation under the Amended and Restated Facility Lease Agreement effective as
of December 15, 2014 by and between GTAT Corporation and Platypus Development
LLC. “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions. “Multiple Employer Plan” means a
Plan which has two or more contributing sponsors (including Borrower or any
ERISA Affiliate) at least two of whom are not under common control, as such a
plan is described in Section 4064 of ERISA. “Narrative Report” means, with
respect to the financial statements for which such narrative report is required,
management’s discussion and analysis of the financial condition and results of
operations, in each case, for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate and comparison
to and variances from the immediately preceding period and Approved Budget. “Net
Cash Proceeds” means: (a) in connection with any Disposition (other than (x)
Dispositions pursuant to Sections 7.05(a), (b), (c), (d), (e), (h), (j), (k),
(l), (n), (p) or (q) and (y)



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem023.jpg]
18 110446369 v18 Dispositions of all or substantially all of the assets of
Subsidiaries of the Borrower pursuant to Sections 7.04(b)), 100% of the cash
proceeds received by any Loan Party or any of its Subsidiaries after the date of
the execution of the Commitment Letter, whether from a single transaction or a
series of related transactions, net of the sum of (i) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), together with any applicable premium, penalty, interest and
breakage costs, (ii) the reasonable and customary out-of-pocket expenses
incurred or, reasonably estimated at the time of such Disposition to be
incurred, by such Loan Party or such Subsidiary in connection with such
transaction to the extent paid to a Person that is not a Loan Party; provided
that such expenses are disclosed to the Advisors to Lenders and those Lenders
willing to receive such information on a confidential basis without any
cleansing requirement on or prior to the applicable prepayment of the Loans
pursuant to Section 2.05(b); provided further that, if the amount of any
estimated expenses pursuant to this subclause (ii) exceeds the amount of
expenses actually required to be paid in cash in respect of such Disposition,
the aggregate amount of such excess shall constitute Net Cash Proceeds, (iii)
taxes paid or, reasonably estimated at the time of such Disposition to be
payable, in connection with such Disposition within two years of the date of the
relevant Disposition (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), provided that such taxes are
disclosed to the Advisors to Lenders and those Lenders willing to receive such
information on a confidential basis without any cleansing requirement on or
prior to the applicable prepayment of the Loans pursuant to Section 2.05(b),
provided further that, if the amount of any estimated taxes pursuant to this
subclause (iii) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds, and (iv) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); provided, that
no such net cash proceeds received pursuant to this clause (a) shall constitute
Net Cash Proceeds unless the aggregate amount of all such net cash proceeds
shall exceed (x) to the extent received after the Closing Date, $12,500,000 in
the aggregate, in which case, such excess shall constitute Net Cash Proceeds and
(y) to the extent received between the execution of the Commitment Letter and
the Closing Date, $5,000,000 in the aggregate, in which case, such excess shall
constitute Net Cash Proceeds; provided further that, for the avoidance of doubt,
proceeds from any Disposition permitted to be retained by the Hong Kong Debtor
pursuant to the Intercompany Agreement shall not constitute Net Cash Proceeds.
(b) in connection with any Disposition permitted under Section 7.05(e), 100% of
the cash proceeds received by any Loan Party or any of its Subsidiaries, whether
from a single transaction or a series of related transactions, net of the sum of
fees and expenses related to shipping and installation (to the extent payable to
a Subsidiary of the Borrower that is not a Loan Party so long as such fees and
expenses shall be incurred in the ordinary course of business and pursuant to
arm’s length transactions) incurred, or reasonably estimated at the time of such
Disposition to be incurred, in connection with the Disposition of such sold
furnaces (other than, for the avoidance of doubt, Mesa wind-down and crating
costs); provided that any estimated expenses shall not exceed $26,000 per sold
ASF Furnace (except



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem024.jpg]
19 110446369 v18 to the extent actually incurred) and all such fees and expenses
related to shipping and installation incurred or estimated to be incurred, in
each case, as of the date of such Disposition shall be disclosed to the Advisors
to Lenders and those Lenders willing to receive such information on a
confidential basis without any cleansing requirement on or prior to the
applicable prepayment of the Loans pursuant to Section 2.05(b); provided further
that, if the amount of any estimated expenses pursuant to this clause (b)
exceeds the amount of expenses actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds; provided further that, for the avoidance of doubt, proceeds from
the Disposition of ASF Furnace permitted to be retained by the Hong Kong Debtor
pursuant to the Intercompany Agreement shall not constitute Net Cash Proceeds.
(c) in connection with the incurrence, issuance or sale of any Indebtedness by
any Loan Party or any of its Subsidiaries (other than all Indebtedness permitted
to be incurred under Section 7.02), 100% of the cash proceeds received by any
Loan Party or any of its Subsidiaries, net of any reasonable costs incurred in
connection with such transaction, to the extent paid or payable to
non-Affiliates; including (i) underwriting discounts and commissions, (ii)
taxes, (iii) reasonable and customary out-of-pocket costs and expenses, in each
case, incurred by such Loan Party or such Subsidiary in connection therewith.
(d) in connection with any issuance or sale of Equity Interests (other than
issuance or sales to any officer, employee or director of the Borrower or its
Subsidiaries), 100% of the cash proceeds received by any Loan Party or any of
its Subsidiaries, net of any reasonable costs incurred in connection with such
transaction, to the extent paid or payable to non-Affiliates, including (i)
reasonable out-of-pocket attorney’s fees, investment banking fees, accountants’
fees, underwriting discounts, (ii) commissions and (iii) other reasonable and
customary out-of-pocket costs and expenses actually incurred by such Loan Party
or such Subsidiary in connection therewith. (e) in connection with any Casualty
Event, 100% of the cash insurance proceeds received after the execution of the
Commitment Letter by any Loan Party or any of its Subsidiaries, net of any
reasonable costs incurred in connection with such Casualty Event, including (i)
all reasonable out-of-pocket costs and expenses incurred in connection with the
collection of such proceeds, awards or other compensation and (ii) taxes paid or
reasonably estimated at the time of such Casualty Event to be payable within two
years of the date of the relevant Casualty Event as a result of any gain
recognized in connection with such Casualty Event (including taxes imposed on
the distribution or repatriation of any such Net Cash Proceeds), provided that
such taxes are promptly disclosed to the Advisors to Lenders and those Lenders
willing to receive such information on a confidential basis without any
cleansing requirement on or prior to the applicable prepayment of the Loans
pursuant to Section 2.05(b); provided further that, if the amount of any
estimated taxes pursuant to this subclause (ii) exceeds the amount of taxes
actually required to be paid in cash in respect of such Casualty Event, the
aggregate amount of such excess shall constitute Net Cash Proceeds.
Notwithstanding anything to the contrary in this clause (e), any such portion of
the insurance proceeds that (i) are intended to be applied (or are applied) to
remediate or repair the ASF Furnaces damaged by the May 26, 2015 fire at the
Debtor’s Mesa Facility shall not be deemed Net Cash Proceeds for purposes of
Section 2.05(b) and (ii) are in relation to Mesa ASF Furnaces that have suffered
a total loss and are required to be applied to repay the Apple



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem025.jpg]
20 110446369 v18 Claim pursuant to the Apple Settlement Agreement shall not be
deemed Net Cash Proceeds for purposes of Section 2.05(b). (f) in connection with
any Extraordinary Receipts, 100% of the cash proceeds received by any Loan Party
or any of its Subsidiaries, net of any reasonable costs incurred in connection
with such Extraordinary Receipt, including all reasonable out-of- pocket costs
and expenses incurred in connection with the collection of such proceeds. “New
Hampshire Property” means the real property and improvements at 243-247 Daniel
Webster Highway, Merrimack, New Hampshire. “Non-Consenting Lender” has the
meaning specified in Section 11.01. “Note” means a promissory note made by the
Borrower in favor of a Lender evidencing Loans made by such Lender,
substantially in the form of Exhibit B. “Obligations” means all obligations of
every nature of each Loan Party and its Subsidiaries from time to time owed to
the Agent (including former Agent), the Lenders or any of them, under this
Agreement or any Loan Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Loan Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Loan Party for such interest in the related bankruptcy
proceeding), fees, expenses (including fees and expenses of counsel),
indemnification or otherwise and whether primary, secondary, direct, indirect,
absolute, contingent, fixed or otherwise, now existing or hereafter arising
(including obligations of performance). “OFAC” means the Office of Foreign
Assets Control of the U.S. Treasury Department. “OFAC Sanctions Program” means
(a) the Requirement of Law and Executive Orders administered by OFAC, including
but not limited to, Executive Order No. 13224, and (b) the list of Specially
Designated Nationals and Blocked Persons administered by OFAC, in each case, as
renewed, extended, amended or replaced. “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity. “Original Commitment Letter” means the
Commitment Letter dated as of March 17, 2015 among the commitment parties party
thereto and the Borrower.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem026.jpg]
21 110446369 v18 “Original Commitment Letter Order” means the Order Pursuant to
Bankruptcy Code Sections 363(B) and 503(B) and Bankruptcy Rules 2002 and 6004(H)
(A) Authorizing Debtors to Pay Put Option Premium and Expenses to Certain
Unaffiliated GT Noteholders in Connection with Debtor in Possession Financing
Commitment and (B) Approving Information Sharing Obligations and Indemnity
Thereunder entered by the Bankruptcy Court on March 20, 2015 at Docket No. 1490.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06 or Section 11.13). “Outstanding Amount” means, on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Loans, as the case may be,
occurring on such date. “Participant” has the meaning specified in Section
11.06(e). “Participant Register” has the meaning specified in Section 11.06(e).
“Patriot Act” has the meaning specified in Section 11.18. “PBGC” means the
Pension Benefit Guaranty Corporation. “Pension Act” means the Pension Protection
Act of 2006. “Pension Funding Rules” means the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA. “Pension Plan” means any “employee pension benefit
plan” (including a Multiple Employer Plan or a Multiemployer Plan) that is
maintained or is contributed to by Borrower and any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code. “Permitted Acquisitions” means the
purchase or other acquisition by a Person or its Subsidiaries of all or
substantially all of the assets of (or any division or business line of) any



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem027.jpg]
22 110446369 v18 other Person (other than a Subsidiary), or the purchase or
other acquisition (whether by means of a merger, consolidation, or otherwise) by
a Person or its Subsidiaries of all (other than directors’ qualifying shares) of
the Equity Interests (or all of the remaining Equity Interests not then owned by
such Person) of any other Person (other than a Subsidiary); provided that such
Permitted Acquisition is approved by the Required Lenders in their sole
discretion. “Permitted Encumbrances” means, with respect to any real property,
easements, rights of way, minor encroachments, title restrictions, zoning
restrictions which (i) exist on the date of the acquisition of the property,
directly or indirectly (and are not created in contemplation thereof) or (ii) do
not materially impair the use of the real property subject thereto for the
purpose for which it is used. “Permitted Hong Kong Debtor Transfer” means a
transfer of cash or Cash Equivalents by any Hong Kong Debtor to Luxembourg
Guarantor (including by means of an Investment) in an amount not to exceed such
amount as is required by, and the proceeds of which are used within 2 Business
Days after the receipt, solely for, (i) Luxembourg Guarantor to pay to the
Borrower or any of its Domestic Subsidiaries that is a Loan Party that portion
of R&D Costs which are allocated to the Hong Kong Debtor pursuant to the
Borrower’s accounting procedures or (ii) Luxembourg Guarantor to pay, or for
Luxembourg Guarantor to distribute to the Borrower or any of its Domestic
Subsidiaries that is a Loan Party to pay, in each case, its respective Tax
liability attributable to income recognized by Luxembourg Guarantor in respect
of its interest in Hong Kong Debtor or attributable to Subpart F income (as
defined in Section 952 of the Code) recognized by the Borrower or any of its
Domestic Subsidiaries that is a Loan Party in respect of its interest in
Luxembourg Guarantor or the Hong Kong Debtor; provided that, in each case,
within 2 Business Days of the making of such transfer, the Luxembourg Guarantor
shall further transfer such amounts to the Borrower or any of its Domestic
Subsidiaries that is a Loan Party. “Permitted Liens” means those Liens permitted
pursuant to Section 7.01. “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. “Petition Date” has the
meaning specified in the introductory paragraph hereto. “PIK Portion” has the
meaning specified in Section 2.08. “Plan” means any employee benefit plan within
the meaning of Section 3(3) of ERISA (including a Pension Plan), maintained for
employees of Borrower or any ERISA Affiliate or any such Plan to which Borrower
or any ERISA Affiliate is required to contribute on behalf of any of its
employees. “Platform” has the meaning specified in Section 6.02. “Pledged Debt”
has the meaning given to the term “Pledged Debt” in the Security Agreement.
“Pledged Equity” has the meaning given to the term “Pledged Equity” in the
Security Agreement.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem028.jpg]
23 110446369 v18 “primary obligor” has the meaning assigned in the definition of
the term Guarantee. “Projections” has the meaning specified in Section 5.15.
“Public Lender” has the meaning specified in Section 6.02. “Qualified Equity
Interests” means any Equity Interests that are not Disqualified Equity
Interests. “R&D Costs” means research and development costs incurred by a Loan
Party or Hong Kong Debtor. “Real Property” shall mean, collectively, all right,
title and interest (including any leasehold estate) in and to any and all
parcels of or interests in real property owned in fee or leased by any Loan
Party, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures
incidental to the ownership or lease thereof. “Recipient” means the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party pursuant to a Loan
Document hereunder under this Agreement. “Reclamation Dispositions” means
Dispositions pursuant to reclamation claims approved by the Bankruptcy Court
pursuant to the Order Establishing Procedures for the Assertion, Resolution and
Satisfaction of Reclamation Claims on October 9, 2014 at Docket No. 94.
“Register” has the meaning specified in Section 11.06(d). “Related Parties”
means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, controlling persons, agents, trustees,
representatives, attorneys and advisors of such Person and of such Person’s
Affiliates. “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived. “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the aggregate amount of the Loans and Commitments under
the Facility on such date; provided that, for purposes of any amendment, consent
or waiver which affects the cash disbursements variance covenant set forth in
Section 7.10(b), consent of the Lenders holding more than 60% of the aggregate
amount of the Loans and Commitments under the Facility on such date shall be
required. “Resignation Effective Date” has the meaning specified in Section
9.06(a). “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, assistant treasurer, any authorized
signatory appointed by the board of managers (conseil de gérance), any manager
(gérant) or controller of a Loan Party and solely for purposes of the delivery
of certificates pursuant to Section 4.01, the secretary or any assistant
secretary of



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem029.jpg]
24 110446369 v18 a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. “Restricted Payment” means
any dividend or other distribution (whether in cash, securities or other
property) with respect to any capital stock or other Equity Interest of any
Person or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. “Sanction(s)” means any
international economic sanction administered or enforced by OFAC. “S&P” means
Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw- Hill
Companies, Inc., and any successor thereto. “SEC” means the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions. “Secured Parties” means, collectively, the Administrative
Agent, the Collateral Agent, the Lenders, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05 and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents. “Securities
Account Control Agreement” has the meaning specified in the Security Agreement.
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
“Security Agreement Supplement” has the meaning specified in the Security
Agreement. “Subsidiary” of a Person means a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Borrower.
“Superpriority Claim” means a claim against a Loan Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other claims of the kind specified
in, or otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331,



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem030.jpg]
25 110446369 v18 503(b), 507(a), 507(b), 546, 726, 1113 and/or 1114 thereof),
whether or not such claim or expenses may become secured by a judgment Lien or
other non-consensual Lien, levy or attachment subject to the Carve-Out in all
respects. “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to- market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP. “Synthetic Lease
Obligation” means the monetary obligation of a Person under (a) a so- called
synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property (including sale and leaseback transactions), in
each case, creating obligations that do not appear on the balance sheet of such
Person. “Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III). “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholding (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem031.jpg]
26 110446369 v18 “Threshold Amount” means $1,000,000. “Transaction” means,
collectively, (a) the execution, delivery and performance by the Borrower and
each other Loan Party of the Loan Documents to which it is a party, (b) the
Loans hereunder and the use of proceeds of such Loans, (c) the granting of the
Liens pursuant to the Collateral Documents, (d) the Guaranty provided by the
Guarantors and (e) any other transactions entered into by the Loan Parties in
connection with the foregoing, to the extent permitted under the Loan Documents.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority. “Unfunded
Amount” has the meaning specified in Section 2.01. “U.S. Person” means any
Person that is a “United States Person” as defined in Section 7701(a)(30) of the
Code. “United States” and “U.S.” mean the United States of America. “Variance
Report” has the meaning specified in Section 6.01(c). “Wholly Owned Subsidiary”
means as to any Person, any other Person, all of the Equity Interest of which
(other than directors’ qualifying shares required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries. 1.02 Other
Interpretive Provisions. With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document: (a)
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem032.jpg]
27 110446369 v18 Document in which such references appear, (v) any reference to
any law, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law, rule or
regulation and any reference to any law or regulation shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” (c) Section headings herein and in the
other Loan Documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other Loan Document. (d)
Without prejudice to the generality of any provision of this Agreement, to the
extent this Agreement relates to the Luxembourg Guarantor a reference to: (a) a
receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, conservator or similar officer appointed for the reorganization or
liquidation of the business of a person includes, without limitation, a juge
délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur; (b) a lien or security interest includes
any hypothèque, nantissement, gage, privilège, sûreté réelle, droit de rétention
and any type of security in rem (sûreté réelle) or agreement or arrangement
having a similar effect and any transfer of title by way of security; (c) a
person being unable to pay its debts includes that person being in a state of
cessation de paiements; (d) creditors process means an executory attachment
(saisie exécutoire) or conservatory attachment (saisie conservatoire); (e) a
guarantee includes any garantie which is independent from the debt to which it
relates and excludes any suretyship (cautionnement) within the meaning of
Articles 2011 and seq. of the Luxembourg Civil Code; (f) by-laws or
constitutional documents includes its up-to-date (restated) articles of
association (statuts coordonnés); and (g) a director includes an administrateur
or a gérant. 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time. (b) Changes in GAAP. If at any time any change in GAAP
(including a conversion to IFRS as described below) or in the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem033.jpg]
28 110446369 v18 Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. If Borrower notifies the
Administrative Agent that it is required to report under IFRS or has elected to
do so through an early-adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS (provided that after such
conversion, Borrower cannot elect to report under U.S. generally accepted
accounting principles). 1.04 Rounding. Any financial ratios required to be
maintained by the Loan Parties pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). 1.05 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). 1.06 Currency Equivalents Generally.
For purposes of any determination under Article VI, Article VII or Article VIII
or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than Dollars shall
be translated into Dollars at currency exchange rates in effect on the date of
such determination; provided, however, that for purposes of determining
compliance with Article VII with respect to the amount of any Indebtedness,
Investment, Disposition or Restricted Payment in a currency other than Dollars,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or Disposition or Restricted Payment
made; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.06 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred or
Disposition or Restricted Payment made at any time under such Sections.
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with Section 7.17(e) and Section 7.17(f), with respect to the amount
of cash and Cash Equivalents in a currency other than Dollars, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in rates of exchange. ARTICLE II THE COMMITMENTS AND LOANS 2.01 The Loans. (a)
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan in Dollars to the Borrower on the Closing Date in
an amount equal to the Commitment of such Lender (and not to exceed such
Lender’s Applicable Percentage of the aggregate Commitments). The Loans shall be
made simultaneously by the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem034.jpg]
29 110446369 v18 Lenders in accordance with their respective Applicable
Percentage, provided that the aggregate principal amount of Loans outstanding
shall not exceed the aggregate principal amount of the Commitments at any time.
(b) In the event that any Lender fails to fund all or a portion of such Lender’s
Applicable Percentage (the “Unfunded Amount”) and the Borrower delivers a notice
to the Backstop Lenders within one (1) Business Day following the Closing Date
(any such Lender, a “Defaulting Lender”), the Backstop Lenders shall, ratably in
accordance with their Applicable Percentage, fund such Unfunded Amount within
three (3) Business Days following receipt of such notice; provided that no
Backstop Lender shall be required to fund Loans in the aggregate amount
(including the Loans funded on the Closing Date pursuant to clause (a) above and
this clause (b)) in excess of the amount set forth on Schedule 2.01(A)1. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
2.02 Loans. (a) Each Loan shall be made upon the Borrower’s irrevocable notice
to the Administrative Agent, which may be given by telephone, facsimile or other
electronic submission. Such notice must be received by the Administrative Agent
not later than 12:00 noon four (4) Business Days prior to the Closing Date. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the Borrower within one (1) Business Day of such telephonic notice. Each
Borrowing Notice (whether telephonic or written) shall specify (i) the requested
date of the Loans and (ii) the principal amount of Loans to be borrowed. (b)
Following receipt of a Borrowing Notice, the Administrative Agent shall promptly
notify the Lender of the amount of its Applicable Percentage. Each Lender, on
the Closing Date or, if any Lender is a Defaulting Lender, on such later date as
specified in Section 2.01, shall remit 97.00% of the principal amount equal to
its Applicable Percentage. Upon satisfaction of the conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower. For the avoidance of doubt, interest shall accrue on 100% of
the principal amount of the Loans. 2.03 Put Option Premium. (a) On the Closing
Date, the Borrower shall pay the Backstop Lenders, in cash, ratably in
accordance with their backstop commitments, 3.0% of the initial aggregate
principal amount of all Loans funded on the Closing Date (the “Put Option
Premium”) (it being understood that the Put Option Premium has been fully earned
upon the entry of the Original Commitment Letter Order); provided that no such
amount shall be paid to any Backstop Lender that is a Defaulting Lender;
provided, further, that the Put Option Premium which would have been allocated
to any such Backstop Lender that is a Defaulting Lender 1 Schedule will be 1.316
times such Backstop Lender’s commitment under the Commitment Letter



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem035.jpg]
30 110446369 v18 shall be reallocated to the other Backstop Lenders based on the
amount of the Unfunded Amount provided by such Backstop Lenders. For the
avoidance of doubt, the pro rata share of the Put Option Premium payable to each
Backstop Lender shall be calculated based upon the commitments set forth in the
Original Commitment Letter annexed to the Original Commitment Letter Order. (b)
On the Closing Date, the Borrower shall pay the Backstop Lenders, ratably in
accordance with their backstop commitments under the Commitment Letter, 1.04% of
the initial aggregate principal amount of all Loans funded on the Closing Date
(the “Extension Put Option Premium”); provided that (i) 24% of the Extension Put
Option Premium shall be added to the principal amount of the Loans and (ii) 76%
of the Extension Put Option Premium shall be paid, in cash, to the Backstop
Lenders; provided, further, that no such amount shall be paid to any Backstop
Lender that is a Defaulting Lender; provided, further, that the Extension Put
Option Premium which would have been allocated to any such Backstop Lender that
is a Defaulting Lender shall be reallocated to the other Backstop Lenders based
on the amount of the Unfunded Amount provided by such Backstop Lenders. For the
avoidance of doubt, the Extension Put Option Premium shall amend and supersede
the Extension Put Option Premium approved by the order of the Bankruptcy Court
entered on May 12, 2015 Docket No. 1807. 2.04 Warrants. The Borrower shall
issue, or cause to be issued, warrants to the Lenders on terms and conditions
set forth in Final DIP Order. 2.05 Prepayments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay the Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 noon three (3) Business Days prior to any date of prepayment
of; and (B) any prepayment of Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.03. (b)
Mandatory. (i) Without limiting Section 2.07(b), within three (3) Business Days
of receipt by any Loan Party and/or any of its Subsidiaries of any Net Cash
Proceeds, other than the Net Cash Proceeds described in clause (b) of the
definition of Net Cash Proceeds, the Borrower shall apply, or cause to be
applied, payments in an amount equal to any such Net Cash Proceeds, all in
accordance with Section 2.05(c). Nothing contained in this



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem036.jpg]
31 110446369 v18 Section 2.05(b) shall permit the Borrower or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 7.05; and (ii) Within three (3) Business Days of receipt by any
Loan Party and/or any of its Subsidiaries of any Net Cash Proceeds described in
clause (b) of the definition of Net Cash Proceeds prior to a DIP Foreclosure,
the Borrower shall apply or cause to be applied, payments in an amount equal to
the Net Cash Proceeds received by the Borrower or any of its Subsidiaries in the
following order: first, in an amount equal to the applicable Apple Repayment
Amount, or if applicable, the Apple Reduced Repayment Amount, to pay the Apple
Claim, and second, with respect to 20% of any remaining Net Cash Proceeds (x)
retained by the Loan Parties pursuant to the Intercompany Agreement, if the
Intercompany Agreement is applicable to such Net Cash Proceeds or (y) received
by the Loan Parties, if the Intercompany Agreement is not applicable to such Net
Cash Proceeds (in each case, after giving effect to the “first” clause), to
prepay the Loans, provided that, upon a DIP Foreclosure, (x) with respect to any
sale of any “ASF Furnace” (as such term is defined in the Apple Settlement
Agreement) that is subject to the Apple Security Interest, the Net Cash Proceeds
from such sale shall be applied, first, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under this Article III) payable to the Administrative
Agent in its capacity as such, second, to repay all accrued and unpaid interest,
fees, expenses and other Obligations (including any interest, fees or put option
premium paid in kind, but other than any initial principal amount), third, to
repay the initial principal amount of the Loans in an aggregate amount not to
exceed $95,000,000, fourth, to repay the Apple Claim, and fifth, any other
Obligations and (y) with respect to any sale of any other ASF Furnace, the Net
Cash Proceeds from such sale shall be applied to repay the outstanding
Obligations. (c) Application of Prepayment. Each optional and mandatory
prepayment of the Loans pursuant to Section 2.05(a) and Section 2.05(b) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment. Each prepayment of the Loans shall be applied on a pro rata
basis to the outstanding Loans. For the avoidance of doubt, optional and
mandatory prepayments of Loans may not be re-borrowed. 2.06 Termination of
Commitment. The Aggregate Commitments shall be automatically and permanently
reduced to zero on the date of the funding of the Loans. 2.07 Repayment of
Loans. (a) The Borrower shall repay on the Maturity Date to the Administrative
Agent for the benefit of the Lenders the aggregate principal amount of all Loans
and all other Obligations outstanding as of the Maturity Date (which amounts
shall be reduced as a result of the application of prepayments in accordance
with Section 2.05). (b) Immediately upon the sale of all or substantially all
the Equity Interests of the Borrower or the Disposition of all or substantially
all of the assets of the Borrower and its Subsidiaries prior to the Effective
Date, the Borrower shall repay to the Administrative



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem037.jpg]
32 110446369 v18 Agent for the benefit of the Lenders the aggregate amount of
all Loans then outstanding, all other outstanding Obligations and a premium in
an amount equal to 1.5% of the principal amount of the Loans then outstanding.
2.08 Interest. (a) Subject to the provisions of Section 2.08(b), the Loans shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Applicable Rate, provided that any portion of the interest
(including the interest at the Default Rate) payable in kind (such portion, the
“PIK Portion”) shall accrue and be capitalized and be added to the aggregate
principal balance of the Loans in arrears on each Interest Payment Date;
provided, further, the Borrower may elect to pay all or a portion of the PIK
Portion in cash by delivering a certificate to the Administrative Agent on or
prior to the date that is three (3) Business Days prior to the date such payment
is due, in which case the Borrower shall pay all or such portion of the PIK
Portion, as the case may be, in cash. (b) Upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest at the Default Rate. Payment or acceptance of the
increased rates of interest provided for in this Section 2.08 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of any Agent or
any Lender. (c) Interest on the Loans shall be due and payable in arrears on
each Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment. 2.09 Fees. The Borrower shall pay all fees and
expenses set forth in the Agent Fee Letter at the times when such payments are
due and payable. 2.10 Computation of Interest and Fees. All computations of
interest and fees hereunder shall be computed on the basis of a year of 360 days
and actual days elapsed. Interest shall accrue for the day on which the Loan is
made, and shall not accrue on a Loan for the day on which the Loan or such
portion is paid. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error. 2.11 Evidence of Debt. The Loans shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent (including, in accordance with Section 11.06(d)) in the ordinary course of
business. The accounts or records maintained by the Administrative Agent
(including, in accordance with Section 11.06(d)) and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations in respect of the Loans. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem038.jpg]
33 110446369 v18 records of the Administrative Agent (including, in accordance
with Section 11.06(d)) in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender, the Borrower shall execute and deliver to such Lender
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date and maturity of its Loans and payments with respect thereto. In the event
of a conflict between the records maintained by the Administrative Agent and the
principal amount stated on a Note, the records of the Administrative Agent shall
control. 2.12 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by any of the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment as received by wire transfer to such Lender’s Lending Office.
All payments received by the Administrative Agent after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by a Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and any interest or fees, as the case may be, shall
continue to accrue. (b) (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such Loans, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by any the Borrower, the interest rate
applicable to the Loans. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Loans to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Loans. Any payment by the
Borrower shall be without prejudice to any claim the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem039.jpg]
34 110446369 v18 Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent. (ii) Payments by the Borrower;
Presumptions by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Borrower prior to the time at which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error. (c) Obligations of
Lenders Several. The obligations of the Lenders hereunder to make Loans and to
make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c). (d) Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. (e) Insufficient
Funds. If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to the payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under this Article II) payable to the
Administrative Agent in its capacity as such, (ii) second, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (iii) third, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. 2.13 Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem040.jpg]
35 110446369 v18 to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations in respect of such Facility owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that: (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section 2.13 shall not be construed to apply to (A)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement, or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to
Borrower or Borrower’s Affiliates or Subsidiaries (as to which the provisions of
this Section shall apply); provided that and for the avoidance of doubt no
assignments or sale of participations to Borrower, Borrower’s Affiliates or
Subsidiaries are permitted. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY 3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Laws. If any applicable Laws (as determined in the good faith
discretion of the Administrative Agent or a Loan Party, as applicable) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem041.jpg]
36 110446369 v18 be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Laws, and if such Tax is an Indemnified
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made. (b)
Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes. (c) Tax Indemnifications by the Borrower. Each of the Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (d) Tax
Indemnifications by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(e) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (ii). (e) Evidence
of Payments. As soon as practicable, after any payment of Taxes by the Borrower
to a Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem042.jpg]
37 110446369 v18 (f) Status of Lenders; Tax Documentation. (i) Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 (or successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax; (B) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W- 8BEN-E (or successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem043.jpg]
38 110446369 v18 (2) executed copies of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or
W-8BEN-E (or successor form); or (4) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY (or successor form),
accompanied by IRS Form W- 8ECI, IRS Form W-8BEN, a Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may instead provide a Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D),



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem044.jpg]
39 110446369 v18 “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. (iii) Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so. (g) Status of Administrative Agent. On or before the Closing Date, the
Administrative Agent shall provide to the Borrower, two duly-signed, properly
completed copies of the documentation prescribed in clause (i) or (ii) below, as
applicable (together with all required attachments thereto): (i) IRS Form W-9 or
any successor thereto, or (ii) (A) IRS Form W-8ECI or any successor thereto, and
(B) with respect to payments received on account of any Lender, a U.S. branch
withholding certificate on IRS Form W-8IMY or any successor thereto evidencing
its agreement with the Borrower to be treated as a U.S. Person for U.S. federal
withholding purposes. At any time thereafter, the Administrative Agent shall
provide updated documentation previously provided (or a successor form thereto)
when any documentation previously delivered has expired or become obsolete or
invalid or otherwise upon the reasonable request of the Borrower. (h) Treatment
of Certain Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person (i) Survival. Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of the Obligations.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem045.jpg]
40 110446369 v18 3.02 Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement); or (ii) subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making any Loan, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrower (with respect to any such costs in
respect of the Loans) will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered. (b) Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
(with respect to any such amounts in respect of the Facility), such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.02 and delivered to the Borrower
(with a copy to the Administrative Agent) shall be conclusive absent manifest
error. The Borrower (with respect to any such amounts in respect of the
Facility) shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof. (d) Delay in
Requests. Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 3.02 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.02 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem046.jpg]
41 110446369 v18 reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof).
3.03 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower (with respect to any such
amounts in respect of the Facility) shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of: (a) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay or borrow the Loans on the date or in
the amount notified by the Borrower; or (b) any assignment of a Loan on a day
other than the last Business Day of the calendar month therefor as a result of a
request by the Borrower pursuant to Section 11.13; including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained (excluding loss of anticipated profit). The Borrower (with respect
to any such amounts) shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing. 3.04 Mitigation Obligations;
Replacement of Lenders. (a) Designation of a Different Lending Office. If any
Lender or the Administrative Agent requests compensation under Section 3.02, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender, or the Administrative Agent, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender or the
Administrative Agent gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the
Administrative Agent, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.02, as the case may be, in
the future, and (ii) in each case, would not subject such Lender or the
Administrative Agent, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender, as the case may be.
The Borrower (with respect to any such amounts in respect of the Facility)
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 3.02, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.04(a), the Borrower may
replace such Lender in accordance with Section 11.13. 3.05 Survival. The
Borrower’s obligations under this Article III shall survive termination of the
Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem047.jpg]
42 110446369 v18 ARTICLE IV CONDITIONS PRECEDENT TO BORROWING 4.01 Conditions of
Extension of Loans. The obligation of each Lender to make its Loan hereunder is
subject to Majority Commitment Parties’ satisfaction (or waiver by the Majority
Commitment Parties) of the following conditions precedent: (a) The
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance reasonably satisfactory
to the Majority Commitment Parties: (i) executed counterparts of this Agreement
and the Intercompany Subordination Agreement; (ii) a Note executed by the
Borrower in favor of each Lender requesting a Note; (iii) a U.S. security
agreement (together with each other security agreement and security agreement
supplement delivered in respect of the Collateral pursuant to Section 6.14, in
each case as amended, the “Security Agreement”), duly executed by each Loan
Party, together with: (A) certificates representing the Pledged Equity referred
to therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt referred to therein indorsed in blank (including,
for the avoidance of doubt, any intercompany notes owed from the Hong Kong
Debtor to GTAT Corporation pursuant to the Intercompany Agreement), (B) proper
financing statements, in appropriate form for filing under the UCC of all
jurisdictions that are necessary or advisable (as reasonably determined by the
Majority Commitment Parties) or that the Administrative Agent may reasonably
request in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, (C) completed lien
searches, dated on or before the Closing Date, listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements, (D) all other recordings and filings (including all UCC financing
statements) that are necessary or advisable (as reasonably determined by the
Majority Commitment Parties) to be filed, recorded or registered, or that the
Administrative Agent may reasonably request in order to perfect the Liens
created thereby,



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem048.jpg]
43 110446369 v18 (E) the Deposit Account Control Agreements and the Securities
Account Control Agreement, in each case as referred to and required under the
Security Agreement and duly executed by the appropriate parties, and (F)
evidence that all other action that is necessary or advisable (as reasonably
determined by the Majority Commitment Parties) or that the Administrative Agent
may reasonably request in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters and
UCC-3 termination statements); (iv) a deed of share charge (the “Hong Kong Share
Pledge Agreement”) duly executed by GTAT Corporation, together with other Hong
Kong Share Pledge Documents; (v) the Luxembourg Receivables Pledge Agreement;
(vi) the Agent Fee Letter, executed and delivered by the Administrative Agent
and the Borrower in form and substance satisfactory to the Administrative Agent
and the Borrower; (vii) an intellectual property security agreement (together
with each other intellectual property security agreement and intellectual
property security agreement supplement delivered pursuant to Section 6.14, in
each case as amended, the “Intellectual Property Security Agreement”), duly
executed by each Loan Party that owns intellectual property registered in the
United States, together with evidence that all action that the Majority
Commitment Parties may reasonably deem necessary or desirable in order to
perfect the Liens created under the Intellectual Property Security Agreement has
been taken; (viii) a certificate of the secretary or assistant secretary (or
other equivalent officer, partner or manager) of each Loan Party dated as of the
Closing Date which shall certify (i) copies of resolutions of the board of
directors (or other equivalent governing body, member or partner) of such Loan
Party authorizing (1) the execution, delivery and performance of this Agreement
and each other Loan Document to which such Loan Party is a party (including, in
the case of the Borrower, authorization of the borrowing of the Loans), and (2)
the granting by such Loan Party of the security interests in and liens upon the
Collateral to secure all of the Obligations (and such certificate shall state
that such resolutions have not been amended, modified, revoked or rescinded as
of the date of such certificate), (ii) the incumbency and signature of the
officers of such Loan Party authorized to execute this Agreement and the other
Loan Documents to which such Loan Party is a party, (iii) copies of the
Organization Documents of such Loan Party as in effect on such date, complete
with all amendments thereto, (iv) the good standing (or equivalent status to the
extent applicable) of such Loan Party in its jurisdiction of organization and
each applicable jurisdiction where the conduct of such Loan Party’s business
activities or the ownership of its properties necessitates qualification, as
evidenced by good standing certificate(s) (or the equivalent thereof issued by
any applicable jurisdiction) dated not more than 30 days prior to the Closing
Date, issued by



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem049.jpg]
44 110446369 v18 the Secretary of State or other appropriate official of each
such jurisdiction as attached to such certificate, and (v) in case of the
Luxembourg Guarantor (a) an electronic true and complete certified excerpt of
the Luxembourg Companies Register pertaining to it dated as of the Closing Date,
(b) an electronic certified true and complete certificate of non- registration
of judgment (certificat de non-inscription d’une décision judiciaire) dated as
of the Closing Date issued by the Luxembourg Companies Register and reflecting
the situation no more than one Business Day prior to the Closing Date certifying
that, as of the date of the day immediately preceding such certificate, the
Luxembourg Guarantor has not been declared bankrupt (en faillite), and that it
has not applied for general settlement or composition with creditors (concordat
préventif de faillite), controlled management (gestion contrôlée), or reprieve
from payment (sursis de paiement), judicial or voluntary liquidation
(liquidation judiciaire ou volontaire), such other proceedings listed at Article
13, items 2 to 11, 13 and Article 14 of the Luxembourg Act dated December 19,
2002 on the Register of Commerce and Companies, on Accounting and on Annual
Accounts of the Companies (as amended from time to time), (and which include
foreign court decisions as to faillite, concordat or analogous procedures
according to Council Regulation (EC) n°1346/2000 of May 29, 2000 on insolvency
proceedings), (c) a certification that as of the Closing Date the Luxembourg
Guarantor is not subject to nor, as applicable, does it meet or threaten to meet
the criteria of bankruptcy (faillite), insolvency, voluntary or judicial
liquidation (liquidation volontaire ou judiciaire), composition with creditors
(concordat préventif de faillite), controlled management (gestion contrôlée),
reprieve from payment (sursis de paiement), general settlement with creditors,
reorganization or similar laws affecting the rights of creditors generally and
no application has been made or is to be made by its managers or, as far as they
are aware, by any other person for the appointment of a commissaire,
juge-commissaire, liquidateur, curateur or similar officer pursuant to any
voluntary or judicial insolvency, winding-up, liquidation or similar
proceedings, and (d) a certificate of the domiciliation agent certifying due
compliance by the Luxembourg Guarantor with, and adherence to, the provisions of
the Luxembourg Law dated 31 May 1999 concerning the domiciliation of companies,
as amended, and the related regulations; (ix) a favorable opinion of Ropes &
Gray LLP, counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender; (x) a favorable opinion of Paul Hastings LLP, counsel to the Loan
Parties, addressed to the Lenders and the Administrative Agent, relating to the
entry of the Final DIP; (xi) a favorable opinion of Deacons, counsel to the Loan
Parties addressed to the Administrative Agent and each Lender, with respect to
the Hong Kong Share Pledge Documents (other than with respect to clause (ii) of
such definition); (xii) a favorable opinion of Loyens & Loeff Luxembourg S.à
r.l., counsel to the Loan Parties addressed to the Administrative Agent and each
Lender, with respect to the capacity of the Luxembourg Guarantor to enter into
the Loan Documents and the absence of stamp duty or filing requirements in form
and substance reasonably satisfactory to the Majority Commitment Parties;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem050.jpg]
45 110446369 v18 (xiii) a favorable opinion of NautaDutilh Avocats Luxembourg
S.à r.l., counsel to the Administrative Agent addressed to the Administrative
Agent and each Lender, with respect to the enforceability of the Luxembourg
Receivables Pledge Agreement, the validity and enforceability of the choice of
law and choice of jurisdiction clauses, the recognition of foreign judgments
relating to such Loan Documents and other related matters in form and substance
reasonably satisfactory to the Majority Commitment Parties; (xiv) a closing
certificate signed by a Responsible Officer of the Borrower dated as of the
Closing Date, stating that (i) all representations and warranties set forth in
this Agreement and the other Loan Documents are true and correct in all material
respects (or in all respects with regards to representations and warranties
already qualified by materiality) on and as of such date (except to the extent
that any such representation or warranty speaks or is referenced to a particular
date, in which case stating that such representation or warranty is true and
correct in all material respects (or in all respects with regards to
representations and warranties already qualified by materiality) as of such
date) and (ii) on such date no Default or Event of Default has occurred and is
continuing at the time of, or immediately after giving effect to, the making of
the Loans on the Closing Date; and (xv) a Borrowing Notice relating to the Loans
to be made on the Closing Date. (b) The Put Option Premium and the Extension Put
Option Premium shall have been paid in accordance with Section 2.03. (c) All
fees and expenses required to be paid on or before the Closing Date shall have
been paid pursuant to the Agent Fee Letter and the Commitment Letter. (d) The
Administrative Agent, the Advisor to Lenders and those Lenders willing to
receive such information on a confidential basis without any cleansing
requirement shall have received a budget (the “Approved Budget”), projecting
cash flows through the maturity of the Facility in form consistent with the
budget previously delivered to the Advisor to Lenders, which budget shall be
approved by the Majority Commitment Parties in their reasonable discretion,
provided that any material modification prior to the Closing Date to the budget
previously delivered to the Lenders shall be subject to the consent of the
Majority Commitment Parties in their sole good faith discretion; provided
further, that all Lenders shall receive on a public basis a budget that is
consistent with the Approved Budget and in form consistent with the Approved
Budget previously provided to the Lenders and made public in the Borrower’s Form
8-K dated as of July 7, 2015. (e) The Administrative Agent, the Advisor to
Lenders and those Lenders willing to receive such information on a confidential
basis without any cleansing requirement shall have received a thirteen (13) week
cash flow forecast for the 13-week period from the Closing Date, which shall be
in form consistent with the thirteen (13) week cash flow forecast previously
provided to the Advisor to Lenders.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem051.jpg]
46 110446369 v18 (f) The Final DIP Order shall have been entered by the
Bankruptcy Court, shall be in full force and effect and shall not have been
reversed on appeal, or vacated or modified by any order of the Bankruptcy Court
and shall not be subject to any pending stay (other than as consented to by the
Lenders). The Final DIP Order shall (x) grant to the Agent and the Lenders (i)
Superpriority Claims and (ii) security interests in, and liens on, the
Collateral securing the Obligations pursuant to Section 364(c)(2) and (3) and
Section 364(d) of the Bankruptcy Code (in each case consistent with the Apple
Settlement Agreement) and (y) provide (i) authorization to pay the Put Option
Premium, the Extension Put Option Premium and all expenses in accordance with
the terms of the Commitment Letter and (ii) approval of the information sharing
obligations and the indemnity obligations under the Commitment Letter. The
Debtors shall be in compliance in all material respects with the Final DIP
Order. (g) [Reserved] (h) Since July 2, 2015, there has not been any occurrence
or event which could reasonably be expected to have a Material Adverse Effect.
(i) To the extent that the Borrower or its Affiliates have provided any Lender
with any additional material non-public information, the Borrower shall have
publicly disclosed all material non-public information provided to such Lender
pursuant to the terms of the confidentiality agreements entered into between the
Borrower and the applicable Lender. (j) The Administrative Agent shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act. (k) The representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document shall be true and correct in all material respects
(except that such representations and warranties that are qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the Closing Date (except to the extent that any such
representation or warranty speaks or is referenced to a particular date, in
which case stating that such representation or warranty is true and correct in
all material respects (except that such representations and warranties that are
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) as of such date). (l) No Default shall exist, or would result from
such proposed Loans or from the application of the proceeds thereof. (m) The
Loans shall not cause the aggregate amount of the Loans to exceed the amount
then authorized by the Final DIP Order, or any order modifying, reversing,
staying or vacating such order shall have been entered. (n) The Apple Settlement
Agreement shall be in full force and effect, and shall not be amended in any
manner adverse to the interests of the Lenders (as determined by the Majority
Commitment Parties in their reasonable discretion).



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem052.jpg]
47 110446369 v18 (o) The Advisor to Lenders shall have received the results from
any testing regarding the chemical composition of particulates in connection
with the May 26, 2015 fire at the Debtor’s Mesa Facility. ARTICLE V
REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the
Administrative Agent and the Lenders that: 5.01 Existence, Qualification and
Power. Each Loan Party and each of its Subsidiaries (a) is duly organized or
formed, validly existing and in good standing (or the applicable foreign
equivalent, if applicable) under the Laws of the jurisdiction of its
incorporation or organization, (b) subject to any restriction or requirement
arising on account of Borrower’s or each of its Subsidiaries’ status as a
“debtor” under the Bankruptcy Code, has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) subject to Reclamation Dispositions, own or lease its assets and carry on
its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, subject to entry of the Final DIP Order,
and (c) is duly qualified and is licensed and in good standing (or the
applicable foreign equivalent, if applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except, in each
case, referred to in clause (a) (other than with respect to the Borrower),
(b)(i) or (c), to the extent, in each case, that failure to do so qualify could
not reasonably be expected to have a Material Adverse Effect. 5.02
Authorization; No Contravention. Subject to entry of the Final DIP Order, the
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien (other than
Permitted Liens) under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any applicable
Law, except with respect to any breach or contravention or payment or creation
of Liens referred to in clause (b) or any violation of applicable Law referred
to in clause (c), to the extent that such conflict, breach, contravention,
payment, creation of Lien or violation could not reasonably be expected to have
a Material Adverse Effect. 5.03 Governmental Authorization; Other Consents.
Except for the entry of the Final DIP Order, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Agent or any



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem053.jpg]
48 110446369 v18 Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents, except for
(i) filings and other actions necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect, (iii)
filings with the SEC, including a Current Report on Form 8-K, (iv) to the extent
such approval, consent, exemption, authorization arise from contracts entered
into prior to the Petition Date and (v) those other approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect. 5.04 Binding Effect. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. Upon entry of the Final DIP
Order by the Bankruptcy Court and subject thereto, this Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms. 5.05 Financial Conditions;
No Material Adverse Effect. (a) The unaudited consolidated balance sheet of
Borrower and its Subsidiaries dated June 28, 2014 and the related consolidated
statements of operations and cash flows for the Fiscal Quarter then ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects the financial condition
of Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in each case of clauses (i)
and (ii), to the absence of footnotes and to normal year end audit adjustments.
(b) Since July 2, 2015, there has been no event or circumstance, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. (c) The Projections and estimates and information of a
general economic nature prepared, or as prepared by, the Debtors or any of their
representatives and that have been made available to any Lender or its Related
Parties in connection with the Transactions have been prepared in good faith on
the basis of the assumptions stated therein, which assumptions were reasonable
in light of the conditions existing at the time of delivery of such Projections,
it being understood that any such financial projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Borrower and its Subsidiaries, that no assurance can be given that
any particular financial projections will be realized, that actual results may
differ and that such differences may be material. 5.06 Litigation. Other than
the Chapter 11 Cases and as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of any
Responsible Officer of Borrower, threatened in writing at law, in equity, in
arbitration or before any Governmental Authority, by or against Borrower or any
of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem054.jpg]
49 110446369 v18 Loan Document or (b) which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. 5.07 No
Default. None of the Loan Parties nor any of their Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the Transactions or any other transactions contemplated by
this Agreement or any other Loan Document. 5.08 Ownership of Property; Liens;
Investments. (a) Each Loan Party and each of its Subsidiaries has good and
insurable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business subject to
Permitted Encumbrances, except for such defects in title that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere in any material respect with the
Borrower’s ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes. No portion of the Real
Property of any Loan Party has suffered any material damage by fire or other
casualty loss that has not heretofore been completely repaired and restored to
its original condition to the extent required by this Agreement. (b) The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Permitted Liens. (c) Schedule 5.08(c) sets forth a complete and
accurate list of all real property owned by each Loan Party on the Closing Date,
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, record owner and book and estimated fair value thereof.
Each Loan Party and each of its Subsidiaries has good and insurable fee simple
title to the Material Real Property owned by such Loan Party or such Subsidiary,
free and clear of all Liens, other than Permitted Liens. (d) Schedule 5.08(d)
sets forth a complete and accurate list of all material leases of real property
under which any Loan Party is the lessee on the Closing Date, showing as of the
Closing Date the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms. (e) No Loan Party is obligated under any right of
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Real Property of any Loan Party or any interest therein. (f) There are no
pending or, to the actual knowledge of any Loan Party, proposed special or other
assessments for public improvements or otherwise affecting any material portion
of any owned Real Property of the Loan Parties, nor are there any contemplated
improvements to such owned Real Property of the Loan Parties that may result in
such special or other assessments.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem055.jpg]
50 110446369 v18 (g) Schedule 5.08(g) sets forth a complete and accurate list of
all Investments consisting of Equity Interests held by Borrower or any of its
Subsidiaries on the date hereof and any Investments consisting of promissory
notes and other evidence of Indebtedness with an individual principal amount of
more than $500,000 held by Borrower or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof. 5.09 Environmental Compliance. The Loan Parties and
their respective Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrowers have reasonably concluded as of the Closing Date that such
Environmental Laws and claims could not have a Material Adverse Effect. 5.10
Insurance. The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily (as determined in good faith by a Responsible Officer of Borrower)
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Subsidiary operates. 5.11 Taxes.
Except as set forth on Schedule 5.11, each Loan Party and any Subsidiary thereof
has filed all material U.S. federal, state, non-U.S. and other Tax returns and
reports required to be filed, and has paid all material U.S. federal, state and
non-U.S. and other Taxes levied or imposed upon them or their properties, income
or assets otherwise due and payable, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided. Except as set forth on Schedule 5.11, each
Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP. Except as set forth on Schedule 5.11, as of the Closing
Date, there is no proposed tax assessment against Borrower or any Subsidiary. As
of the Closing Date, neither Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement. 5.12 ERISA Compliance. (a) Except as could not,
either individually or in the aggregate, be reasonably be expected to result in
a Material Adverse Effect, each Plan (other than a Multiemployer Plan) is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the IRS
to be exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS. To the
best knowledge of each Loan Party, nothing has occurred that would prevent, or
could reasonably be expected to cause the loss of, such tax-qualified status.
(b) There are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem056.jpg]
51 110446369 v18 to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect. (c)
Except as could not, either individually or in the aggregate, reasonably be
expected result in a Material Adverse Effect (i) no ERISA Event has occurred,
and neither Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan (except for noncompliance that was corrected by the
final due dates for the plan year for which such noncompliance occurred), and no
waiver of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither Borrower nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC with respect to which there is an
unsatisfied liability, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan. (d) Neither Borrower or any
ERISA Affiliate maintains or contributes to, or has any unsatisfied obligation
to contribute to, or liability under, any active or terminated Pension Plan
other than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement. (e)
With respect to each scheme or arrangement mandated by a government other than
the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each Plan that is a defined benefit plan and is described in Section
4(b)(4) of ERISA (a “Foreign Plan”): (i) any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices; (ii) the fair market value of the assets of
each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem057.jpg]
52 110446369 v18 actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) each Foreign Plan required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities. 5.13 Subsidiaries; Loan Parties. As of the Closing Date,
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party as set forth on Part (a) of Schedule 5.13, free and clear
of all Liens except for Permitted Liens. Set forth on Part (b) of Schedule 5.13
is a complete and accurate list of all Loan Parties as of the Closing Date,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its taxpayer
identification number or, in the case of any non-Loan Party that does not have a
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation, if applicable. The copy of the charter or
articles or certificate of incorporation or organization, as applicable, of each
Loan Party and each amendment thereto provided pursuant to Section 4.01(a) is a
true and correct copy of each such document, each of which is valid and in full
force and effect. 5.14 Margin Regulations; Investment Company Act. (a) None of
the Loan Parties is engaged in and will not engage in, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No part of the proceeds of
the Loans will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates the provisions of Regulation T, U or X of the
FRB. (b) None of Borrower, any Person Controlling Borrower, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940. 5.15 Disclosure. All written information, other than
Projections (defined below) and information of a general economic or general
industry nature, furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), taken as a whole, is and will be, when
furnished, correct in all material respects and does not and will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances in which such statements are made
(after giving effect to all supplements and updates thereto) and (b) all
financial projections (the “Projections”) concerning Borrower and its
Subsidiaries furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the Transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem058.jpg]
53 110446369 v18 case as modified or supplemented by other information so
furnished), have been or will be prepared in good faith based upon assumptions
believed by Borrower and its Subsidiaries to be reasonable at the time made and
at the time delivered to the Lenders, it being understood that any such
financial projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Borrower and its
Subsidiaries, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ and that such
differences may be material. 5.16 Compliance with Laws. Except as set forth on
Schedule 5.16, each Loan Party and each Subsidiary thereof is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17 Intellectual Property. Borrower and each of its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the valid
rights of any other Person, except to the extent such conflicts, individually or
in the aggregate, could not reasonably be expected to be material to the
business of Borrower and its subsidiaries taken as a whole, and the Security
Agreement (as supplemented from time to time in accordance with Section 6.02(f))
sets forth a complete and accurate list of all such IP Rights that are filed or
registered in the United States and owned by any Loan Party. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Borrower or any of its Subsidiaries infringes
upon any valid rights held by any other Person, except to the extent such
infringement, individually or in the aggregate, could not reasonably be expected
to be material to the business of Borrower and its subsidiaries taken as a
whole. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
5.18 Material Contracts. Schedule 5.18, together with any updates provided
pursuant to Section 6.03(c), contains a true, correct and complete list of all
the Material Contracts; except to the extent resulting from the Chapter 11 Cases
or related to the entry and terms of the Final DIP Order, such Material
Contracts are in full force and effect, except to the extent resulting from, or
relating to, the Chapter 11 Cases or the entry and the terms of the Final DIP
Order, and, except as set forth on Schedule 5.18, (a) the Borrower or its
Subsidiaries are not in default hereunder and (b) to the knowledge of the
Borrower, no other party is in default thereunder. 5.19 Permits; Licenses. Each
Loan Party has, and is in compliance with, all permits, licenses,
authorizations, approvals, entitlements and accreditations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired, by such Person,
which, if not obtained, would reasonably be expected have a Material Adverse
Effect or any violation or breach of which



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem059.jpg]
54 110446369 v18 would not reasonably be expected to have a Material Adverse
Effect. Other than the pendency of the Chapter 11 Cases, or the entry of any
order of the Bankruptcy Court, no condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except, to
the extent any such condition, event or claim would not reasonably be expected
to have a Material Adverse Effect. 5.20 Bank Accounts and Securities Accounts.
Schedule 5.20 sets forth a complete and accurate list as of the Closing Date of
all deposit, checking and other bank accounts, all securities and other accounts
maintained with any broker dealer and all other similar accounts maintained by
the Borrower and each of its Subsidiaries, together with a description thereof
including, without limitation, the bank or broker dealer at which such account
is maintained, the account number and the purpose thereof. 5.21 Labor Matters.
Except as would not reasonably be expected to have a Material Adverse Effect, as
of the Closing Date (i) there are no strikes, lockouts or slowdowns against
Borrower or any Subsidiary pending or, to the knowledge of Borrower, threatened
and (ii) the consummation of the Transaction will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Borrower or any Subsidiary is bound.
5.22 Collateral Documents. All filings and other actions necessary or desirable
(in each case, as reasonably determined by the Required Lenders) or reasonably
requested by the Administrative Agent to perfect and protect the Lien in the
Collateral created under the Collateral Documents have been duly made or taken
or will be duly taken in accordance with the terms of the Collateral Documents
or otherwise provided for and are in full force and effect, and the Collateral
Documents create in favor of the Collateral Agent (as collateral agent) for the
benefit of the applicable Secured Parties a valid and, together with such
filings and other actions, perfected first priority Lien in the Collateral,
securing the payment of the applicable Obligations, subject to Permitted Liens.
Except for filings as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens. 5.23
Patriot Act. To the extent applicable, Borrower and each of its Subsidiaries is
in compliance, in all material respects, with the (a) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)
the Patriot Act. No part of the proceeds of the Loans made hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. 5.24
OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related Party,
(i) is currently the subject of any Sanctions, (ii) is located, organized or
residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located,



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem060.jpg]
55 110446369 v18 organized or residing in any Designated Jurisdiction. No Loan
Party, nor, to the knowledge of any Loan Party, any Related Party, has used any
Loan, or the proceeds from any Loan, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person as a result of any such action (including any Lender, or
the Agent) of Sanctions. 5.25 Reorganization Matters; Administrative Priority;
Lien Priority. (a) The Chapter 11 Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and proper notice of
(x) the motion seeking approval of the Loan Documents and the Final DIP Order
and (y) the hearing for the approval of the Final DIP Order has been held. (b)
After the entry of the Final DIP Order and pursuant to and to the extent
permitted in the Final DIP Order, the Obligations will constitute allowed
Superpriority Claims. (c) After the entry of the Final DIP Order and pursuant to
and to the extent provided in the Final DIP Order, the Obligations will be
secured by a valid and perfected first priority Lien on all of the Collateral,
subject in all respects, to the Carve-Out. (d) The Final DIP Order (with respect
to the period on and after the entry of the Final DIP Order) is in full force
and effect and has not been reversed, stayed, modified or amended without the
Lender’s consent. (e) The Approved Budget and all projected consolidated balance
sheets, income statements and cash flow statements of Borrower and its
Subsidiaries delivered to the Administrative Agent were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
in good faith by the Borrower to be fair in light of the conditions existing at
the time of delivery of such report or projections (it being understood that any
projections or estimates made in the items described in this subsection (e) are
not to be viewed as facts and are subject to significant uncertainties and
contingencies, that no assurance can be given that any such projections or
estimates will be realized, that actual results may differ from projected
results and such differences may be material). 5.26 Luxembourg Specific
Representations. (a) The head office (administration centrale), the place of
effective management (siège de direction effective) and (for the purposes of the
Council Regulation (EC) N° 1346/2000 of 29 May 2000 on insolvency proceedings,
as amended), the center of main interests (centre des intérêts principaux) of
the Luxembourg Guarantor is located at the place of its registered office (siège
statutaire) in Luxembourg. (b) The Luxembourg Guarantor does not carry out any
activity in the financial sector on a professional basis (as referred to in the
Luxembourg law dated 5 April 1993 on the financial sector, as amended from time
to time) or any activity requiring the granting of a business license under the
Luxembourg law dated 2 September 2011 governing



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem061.jpg]
56 110446369 v18 the access to the professions of skilled craftsman, tradesman,
manufacturer, as well as to certain liberal professions. (c) The Luxembourg
Guarantor complies with all requirements of the Luxembourg law of 31 may 1999 on
the domiciliation of companies, as amended, and all related regulations. (d) The
Luxembourg Guarantor is not, and will not, as a result of its entry into the
Loan Documents or the performance of its obligations thereunder, be in a state
of cessation of payments (cessation des paiements), or be deemed to be in such
state, and has not lost, and will not, as a result of its entry into the Loan
Documents or the performance of its obligations thereunder, lose its
creditworthiness (ébranlement de crédit), or be deemed to have lost such
creditworthiness and is not aware, or may be not reasonably be aware, of such
circumstances. (e) The Luxembourg Guarantor is in compliance with any reporting
requirements applicable to it pursuant to the to the Central Bank of Luxembourg
regulation 2011/8 or Regulation (EU) N°648/2012 of the European Parliament and
of the Council dated 4 July 2012 on OTC derivatives, central counterparties and
trade repositories. 5.27 Mesa Fire Insurance Proceeds. Any loss or damage
incurred to, and the repair necessary for, the ASF Furnaces as a result of the
May 26, 2015 fire at the Debtor’s Mesa Facility is fully insured and will be
fully covered by the cash insurance proceeds from financially sound and
reputable insurance companies which are not Affiliates of the Borrower. ARTICLE
VI AFFIRMATIVE COVENANTS So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations for which no claim has been made) hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall cause each Subsidiary to: 6.01
Financial Statements. (a) Annual Financial Statements: Deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Lenders, as soon as practicable, but in any
event within 90 days (or, with respect to the Fiscal Year ended December 31,
2014 and the Fiscal Year ended December 31, 2015, as soon as practicable, but in
any event on or prior to April 15, 2016), a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statement of income or operations, changes in shareholders’ equity,
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail,
together with a Narrative Report, and prepared in accordance with GAAP, and such
consolidated statements to be audited and accompanied by a report and opinion of
Deloitte LLP or other independent certified public accountants of nationally
recognized standing reasonably acceptable to the Required Lenders (it being
agreed that any certified public accounting firm approved by the Bankruptcy
Court shall be acceptable to the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem062.jpg]
57 110446369 v18 Required Lenders), which report and opinion shall be to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP. (b)
Quarterly Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders, as soon as available, but in any event within 60 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
Borrower (commencing with the Fiscal Quarter ending September 30, 2015), a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statement of income or
operations and cash flows for such Fiscal Quarter and for the portion of
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter of the previous Fiscal
Year and the corresponding portion of the previous Fiscal Year, together with a
Narrative Report, all in reasonable detail, such consolidated statements to be,
subject to the immediately following proviso, certified by the chief executive
officer, chief financial officer, treasurer or controller of Borrower as fairly
representing in all material respects the financial conditions, results of
operations and cash flows of Borrower and its Subsidiaries; provided that, (i)
to the extent the audit report for the financial statements required under
Section 6.01(a) for Fiscal Year ended December 31, 2014, have not been
completed, the financial statements required under this Section 6.01(b) for
Fiscal Quarter ending on or around September 30, 2015 and (ii) to the extent the
audit report for the financial statements required under Section 6.01(a) for
Fiscal Year ending on December 31, 2015, have not been completed, the financial
statements required under this Section 6.01(b) for Fiscal Quarter ending on or
around March 31, 2016, in each case, may be delivered subject to disclaimers
stating that they (w) are limited in scope and cover a limited time period, (x)
do not purport to represent financial statements prepared in accordance with
GAAP (provided, however, that Borrower shall use commercially reasonable efforts
to prepare the financial statements for any Fiscal Quarter in the Fiscal Year
ending December 31, 2016 in compliance with GAAP), (y) are not intended to be
fully reconciled to any financial statements otherwise prepared or distributed
by the Borrower and its Subsidiaries or any of their Affiliates, and (z) are
unaudited and are subject to further review and potential adjustments. (c)
Monthly Reports. Deliver to the Administrative Agent, the Advisor to Lenders and
each Lender willing to receive such information on a confidential basis without
any cleansing requirement, in form and detail substantially identical to
corresponding reports provided to the Advisor to Lenders prior to the Closing
Date, as soon as available, but in any event within 30 days after the end of
each month (commencing with the month ending July 31, 2015): (i) the monthly
operating reports provided to the Bankruptcy Court and (ii) a variance report,
showing comparisons of actual amounts for each line item against the budgeted
amounts for such line item in the Approved Budget for the preceding month and on
a cumulative basis for the period starting from the first day of the month in
which the Closing Date occurs through the end of the preceding month,
accompanied by a narrative explanation (any such report described in this clause
(ii), a “Variance Report”).



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem063.jpg]
58 110446369 v18 (d) 13-Week Cash Flow Forecast. Deliver to the Advisor to
Lenders and each Lender willing to receive such information on a confidential
basis without any cleansing requirement, as soon as available, but in any event
no later than the dates set forth on Schedule 6.01, a rolling thirteen (13) week
cash flow forecast for the then succeeding 13-week period, which shall be in
form consistent with the thirteen (13) week cash flow forecast previously
provided to the Advisor to Lenders. (e) [Reserved]. (f) Cash Balance Reporting.
Deliver to the Administrative Agent, the Advisor to Lenders and each Lender
willing to receive such information on a confidential basis without any
cleansing requirement, in form and detail reasonably satisfactory to Required
Lenders (i) as soon as available, but in any event no later than the dates set
forth on Schedule 6.01, (x) a weekly flash report setting forth the balance of
the cash and Cash Equivalents of each deposit account and each securities
account held by the Borrower and each of its Subsidiaries (other than any
Chinese Subsidiaries) and (y) a bi-weekly flash report setting forth the balance
of the cash and Cash Equivalents of each deposit account and each securities
account held by the Chinese Subsidiaries, and (ii) as soon as available, but in
any event no later than the dates set forth in Schedule 6.01, a bi-weekly report
setting forth the computations in reasonable detail satisfactory to the Required
Lenders demonstrating compliance or non-compliance with the requirements set
forth Sections 7.11, 7.17(e) and 7.17(f) hereof, in each case, as of the end of
the preceding week. 6.02 Certificates; Other Information. Deliver to the
Administrative Agent for the benefit of each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Borrower or by independent accountants in connection with the accounts or books
of Borrower or any of its Subsidiaries, or any audit of any of them; (b)
promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication, if any, sent to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements, if any, which Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; (c) promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
written notice or other written correspondence received from the SEC (or
comparable agency in any applicable non- U.S. jurisdiction) concerning any
investigation or other inquiry related to an existing or threatened enforcement
action by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem064.jpg]
59 110446369 v18 (d) promptly after the assertion or occurrence thereof, notice
of any action or proceeding against or of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit that
could reasonably be expected to have a Material Adverse Effect; and (e) together
with the delivery of quarterly report pursuant to Section 6.01(b), (i) a report
supplementing Schedules 5.08(c) and 5.08(d), including an identification of all
owned and leased real property disposed of by any Loan Party thereof during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all real property acquired or leased during such Fiscal Year
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
and (ii) a report setting forth (A) all registered patents and patent
applications of each Loan Party; (B) all registered trademarks, service marks
and trade dress of each Loan Party; (C) all trade names, business names and
corporate names of each Loan Party; and (D) all registered copyrights,
including, without limitation, registered copyrights in computer software,
internet web sites and the content thereof of each Loan Party; each such report
to be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent; (f) promptly, such
additional information regarding the business, financial or corporate affairs of
Borrower or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request. Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon request, Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor the contents of such
documents or compliance by any Loan Party with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents. Borrower hereby acknowledges that (a)
the Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem065.jpg]
60 110446369 v18 (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or any of their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (v) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(w) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to such Loan Party or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (x) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” (y) the Borrower shall publicly
disclose all Borrower Materials marked “PUBLIC” concurrently with the delivery
thereof to the Administrative Agent or any Public Lender; and (z) the
Administrative Agent shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” For the avoidance of doubt,
any materials and/or information made available by the Borrower pursuant to
Section 6.01(a), Section 6.01(b) and Section 6.03(a) shall be “PUBLIC”. The
Administrative Agent shall have no duty to review or evaluate any Borrower
Materials, other than to comply with the Borrower’s instructions regarding
“Public Side Information.” 6.03 Notices. Promptly deliver to the Administrative
Agent a written notice to be further distributed by the Administrative Agent,
subject to the last paragraph of Section 6.02, to the Lenders: (a) of the
occurrence of any Default; (b) of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material adverse development in,
any litigation or proceeding affecting Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; (c) of (i) any Material Contract
of the Borrower or any of its Subsidiaries being terminated or amended in a
manner that is materially adverse to the Borrower or any Subsidiary, or (ii) any
new Material Contract being entered into (and the Borrower shall deliver copies
of such material amendments or new Material Contracts to the Administrative
Agent);



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem066.jpg]
61 110446369 v18 (d) of the occurrence of any ERISA Event; and (e) of any
material change in accounting policies or financial reporting practices by any
Loan Party or any Subsidiary thereof. Each notice pursuant to Section 6.03 shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower have taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except where the failure to do so, in each of clauses (a) through
(c), could not reasonably be expected to have a Material Adverse Effect. 6.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing (or the applicable foreign
equivalent, if applicable) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05, except,
other than with respect to a Loan Party or a Debtor, as would not reasonably be
expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect and except with respect to Reclamation Dispositions; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non- preservation of which could reasonably be expected to have a Material
Adverse Effect. 6.06 Maintenance of Properties. (a) Except with respect to
Reclamation Dispositions, maintain, preserve and protect all of its properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear and use and damage or loss from fire,
other casualty or condemnation excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof, except, in the case of clause (a)
and (b), where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. 6.07 Maintenance of Insurance. (a) Maintain with
financially sound and reputable insurance companies not Affiliates of Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily (as determined in good faith by a Responsible Officer of Borrower)
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Subsidiary operates, (b) use best
efforts to file or assert an insurance claim for any potential loss, damage or
repair necessary for the ASF Furnaces as a result of the May 26, 2015 fire at
the Debtor’s Mesa Facility prior to any applicable bar date or deadline under
the relevant insurance policies or applicable Law, as such dates may be



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem067.jpg]
62 110446369 v18 extended and (c) within 30 days of receipt of the insurance
proceeds pursuant to clause (b) above, use or commit to use such insurance
proceeds to remediate any such loss, damage or repair with respect to ASF
Furnaces as a result of the May 26, 2015 fire at the Debtor’s Mesa Facility.
6.08 Compliance with Laws. Except as set forth on Schedule 5.16, comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees (including, without limitation, all Laws, rules and
regulations related to employee benefit, social security and labor laws)
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. 6.09 Books and Records. (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower or such Subsidiary, as the case may be.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’ expense;
provided, however, that when an Event of Default exists the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. 6.11 Use of Proceeds. The proceeds of the
Loans shall be used in accordance with the terms of the Approved Budget,
including to (i) pay for the fees, costs and expenses incurred in connection
with the Transactions and the Chapter 11 Cases and (ii) to fund working capital
of the Loan Parties (including, without limitation, payments of fees and
expenses to professionals under Section 328 and 331 of the Bankruptcy Code and
administrative expenses of the kind specified in Section 503(b) of the
Bankruptcy Code incurred in the ordinary course of business of the Loan Parties
or otherwise approved by the Bankruptcy Court (and not otherwise prohibited
under this Agreement)). 6.12 Compliance with Environmental Laws. Comply, and
take all commercially reasonable measures to cause all lessees and other Persons
subject to its legal control operating or occupying its properties to comply, in
all material respects, with all applicable Environmental



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem068.jpg]
63 110446369 v18 Laws and Environmental Permits; obtain and renew all material
Environmental Permits necessary for its operations and properties; and, in each
case to the extent required by Environmental Laws, conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up Hazardous Materials from any of
its properties in accordance with and to the extent required by all applicable
Environmental Laws; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP. 6.13
Preparation of Environmental Reports. At the request of the Required Lenders
from time to time (but no more frequently than annually in the absence of
cause), provide to the Lenders within 60 days after such request (or such longer
time as is reasonably necessary under the circumstances), at the expense of the
Borrower, an environmental site assessment report of reasonable scope for any of
the properties described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Required Lenders, indicating the
presence or absence of Hazardous Materials and the estimated cost of any legally
required compliance, removal or remedial action in connection with any Hazardous
Materials on such properties. 6.14 Further Assurances. (a) Promptly upon the
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, the Borrower shall (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as are
necessary or advisable (as reasonably determined by the Required Lenders) or
that the Administrative Agent, or any Lender through the Administrative Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so, (c) in case of the transaction permitted pursuant to
Section 7.04, (i) ensure the continuous maintenance of the validity,
effectiveness and priority of the Liens and security interest granted (or
purported to be granted) to the Secured Parties under the Collateral Documents
and the Liens intended to be created thereunder and (ii) execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as are
necessary



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem069.jpg]
64 110446369 v18 or that the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require. (b) Upon the formation or
acquisition of any new direct or indirect Subsidiary (other than any Excluded
Subsidiary) by any Loan Party or the cessation of any Subsidiary to be an
Immaterial Subsidiary or an Excluded Subsidiary, then Borrower shall, with
respect to such Subsidiary, at the expense of the Borrower for any such
Subsidiary, within 5 days after such formation, acquisition or cessation, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so) to the extent such entity is otherwise required
to become a Guarantor hereunder, to (i) duly execute and deliver to the
Administrative Agent a Guaranty or Guaranty supplement, in form reasonably
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
Obligations, (ii) duly execute and deliver to the Administrative Agent Deposit
Account Control Agreements, Securities Account Control Agreement, Security
Agreement Supplement, IP Security Agreement Supplements and other security and
pledge agreements, in form reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Equity in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(iii)), in each case with
respect to any Collateral, securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, and constituting Liens on all
such real and personal properties, (iii) take whatever action (including the
filing of the UCC financing statements (or foreign equivalent), the giving of
notices and the endorsement of notices on title documents) that may be necessary
or advisable (in each case, as reasonably determined by the Required Lenders) or
that the Administrative Agent may reasonably request in order to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the Collateral purported to be
subject to, as applicable, the Deposit Account Control Agreements, Securities
Account Control Agreement, Security Agreement Supplement, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.14, enforceable against all third parties in accordance with their
terms, and (iv) deliver to the Administrative Agent, upon the reasonable request
of the Administrative Agent or the Required Lenders in their reasonable
discretion, a signed copy of a customary opinion or opinions, addressed to the
Administrative Agent and the other applicable Secured Parties, of counsel for
the Loan Parties (or, if reasonably acceptable to the Administrative Agent, in
the case of a formation or acquisition of a Foreign Subsidiary in a jurisdiction
where such opinions are customarily provided by lenders’ counsel, at the
Borrower’s cost and expense, counsel for the Lenders) reasonably acceptable to
the Administrative Agent or the Required Lenders as to the matters contained in
clauses (i), (ii) and (iii) above, and as to such other matters as the
Administrative Agent or the Required Lenders may reasonably request. (c) As soon
as practicable, and in any event not later than five (5) Business Days after the
date that the Final DIP Order is entered, each Loan Party shall execute and
deliver to the Administrative Agent notices of the Final DIP Order, abstracts of
the Final DIP Order or any other documents reasonably requested by the
Administrative Agent or the Required Lenders in connection with recording or
registering any security interests or liens against any Real Property of the
Loan Parties. For the avoidance of doubt, no mortgages will be filed for the
benefit of the Secured Parties against any Real Property owned by the Loan
Parties on the Closing Date.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem070.jpg]
65 110446369 v18 (d) At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as is necessary or advisable (as reasonably
determined by the Required Lenders) or as reasonably requested by the
Administrative Agent in obtaining the full benefits of the Loan Documents, or
(as applicable) in perfecting and preserving the Liens on the Collateral,
including such guaranties, Security Agreement Supplement, IP Security Agreement
Supplements and other security and pledge agreements. 6.15 Pleadings. Furnish
the Administrative Agent with reasonable prior notice of (and copies of) any
filing or distribution of all pleadings, motions, applications, judicial
information, financial information and other documents to be filed by or on
behalf of any Loan Party with the Bankruptcy Court or the Chapter 11 Cases, or
to be distributed by or on behalf of any Loan Party to any official committee
appointed in the Chapter 11 Cases, that are related to the Facility (except that
with respect to pleadings, motions or other filings for which, despite such Loan
Party’s commercially reasonable efforts, reasonable prior notice is
impracticable, Borrower shall be required to furnish the same no later than
concurrently with such filing or distribution thereof, as applicable). 6.16
Bi-Weekly Calls. Hold bi-weekly calls with the Lenders willing to receive such
information on a confidential basis without any cleansing requirement, the
Advisor to Lenders and their counsel, to (i) discuss the status of and updates
to the sale of the furnaces of the Borrower or any of its Subsidiaries, (ii)
address issues or matters that are in scope or nature consistent with the issues
or matters addressed on past bi-weekly calls, and (iii) if applicable, discuss
the efforts to reduce the aggregate amount of cash or Cash Equivalents on hand
held by the Chinese Subsidiaries if the Chinese Subsidiaries are required to use
commercially reasonably efforts to achieve such reduction as set forth in the
proviso of Section 7.17(f). 6.17 Milestones. Comply with the following
milestones (unless extended or waived by the Required Lenders): (a) On or prior
to January 8, 2016, the Debtors shall have filed a plan of reorganization
contemplating a repayment in full in cash of the Facility upon the consummation
of such plan of reorganization (the “Acceptable Plan”) and the disclosure
statement with respect to the Acceptable Plan (the “Disclosure Statement” and
together with the Acceptable Plan, the “Chapter 11 Plan”); (b) On or prior to
February 19, 2016, the Bankruptcy Court shall have entered an order approving
the Disclosure Statement; (c) On or prior to April 8, 2016, the Bankruptcy Court
shall have entered an order confirming the Chapter 11 Plan; and (d) On or prior
to April 27, 2016, the Effective Date of the Chapter 11 Plan shall have
occurred. 6.18 Intercompany Agreement Remedies. The Loan Parties, to the extent
applicable, shall enforce all available remedies promptly upon any default or
event of default under the Intercompany Agreement, including, without
limitation, giving notice of any defaults as required



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem071.jpg]
66 110446369 v18 to satisfy any condition to an event of default, except as
otherwise agreed by the Required Lenders. ARTICLE VII NEGATIVE COVENANTS
Borrower agrees that so long as any Lender shall have any Commitment hereunder,
any Loan or other Obligation (other than contingent indemnification obligations
for which no claim has been made) hereunder shall remain unpaid or unsatisfied,
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly: 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file (or authorize to be filed) under the UCC (or other
applicable Law) of any jurisdiction a financing statement (or similar filings
under other applicable Law) that names the Borrower or any of its Subsidiaries
as debtor or make a collateral assignment of any accounts or other right to
receive income, other than the following: (a) Liens pursuant to any Loan
Document; (b) Liens existing on the date hereof and listed on Schedule 7.01; (c)
Liens for taxes or governmental charges not yet due and payable or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP; (d)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 45 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP; (e) pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA; (f)
deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness for borrowed money), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (g) all Permitted Encumbrances; (h) Liens securing
Indebtedness permitted under Section 7.02(f); provided that (i) such Liens do
not at any time encumber any property (except for accessions to such property)
other than the property financed by such Indebtedness and the proceeds and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem072.jpg]
67 110446369 v18 products thereof (except that financings of equipment provided
by one lender may be cross- collateralized to other financings of equipment
provided by such lender) and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; (i) (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business
(including with respect to intellectual property and software) which do not (A)
interfere in any material respect with the business of Borrower or any of its
Subsidiaries, or (B) secure any Indebtedness for borrowed money or (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by Borrower or any of the Subsidiaries or by a
statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof; (j) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business; (k) Liens (i)
of a collection bank arising under Section 4-210 of the UCC on items in the
course of collection or (ii) in favor of a banking institution or securities
intermediary arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry; (l) Liens existing on property at the time of its acquisition
or, subject to the prior approval of the Required Lenders, existing on the
property of any Person that at the time such Person becomes a Subsidiary or is
consolidated with the Borrower or any Subsidiary, in each case, so long as such
Lien was not incurred in connection with, or in contemplation of, such the
acquisition of such property or such Person becoming a Subsidiary; (m) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by Borrower or any of the
Subsidiaries in the ordinary course of business and permitted under this
Agreement; (n) any interest or title of a lessor, sublessor, licensor or
sublicensor under any leases, subleases, licenses or sublicenses entered into by
Borrower or any Subsidiary in the ordinary course of business; (o) Liens created
by the Intercompany Agreement; (p) Ground leases in respect of real property on
which facilities owned or leased by Borrower or any of its Subsidiaries are
located; (q) Liens securing obligations that do not constitute Indebtedness in
an aggregate principal amount not to exceed $1,000,000; (r) Liens in the assets
of any Hong Kong Subsidiary in favor of the Borrower or any of its Domestic
Subsidiaries that is a Loan Party; and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem073.jpg]
68 110446369 v18 (s) Liens on cash or Cash Equivalents from customer deposits to
cash collateralize letters of credit issued under the L/C Facility (which, for
the avoidance of doubt, will not secure the Obligations), provided that the
amount of such cash or Cash Equivalents shall not exceed 105% of the face amount
of all such letters of credit, provided further, to the extent that the amount
of the applicable customer deposit is less than the amount required to cash
collateralize letter of credit (which cash or Cash Equivalents, for the
avoidance of doubt, shall not exceed 105% of the face amount of such letter of
credit), then the Borrower or the applicable Subsidiary of the Borrower shall be
permitted to use cash on hand to cash collateralize such letter of credit, but
not to exceed 5% of the face amount of such letter of credit. 7.02 Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except: (a) Subject
to Section 7.03, Indebtedness of the Borrower or a Subsidiary of the Borrower
owed to the Borrower or a wholly-owned Subsidiary of Borrower, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party,
constitute “Pledged Debt” under the Security Agreement, (ii) in the case of such
Indebtedness owed by a Loan Party to a Subsidiary which is not a Loan Party, be
governed by the Intercompany Subordination Agreement, and (iii) be otherwise
permitted under the provisions of Section 7.03; (b) Indebtedness under the Loan
Documents; (c) Indebtedness outstanding on the date hereof and listed on
Schedule 7.02; (d) Indebtedness consisting of reimbursement obligations in
respect of the letters of credit issued under the L/C Facility not to exceed
$15,000,000; (e) Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness of a Loan Party otherwise permitted hereunder of any such Person;
(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(h); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$1,000,000; (g) Indebtedness incurred in the ordinary course of business under
customs, stay, appeal, performance and surety bonds; (h) Indebtedness consisting
of (i) insurance premium financing which have been approved by order of the
Bankruptcy Court or (ii) take or pay obligations contained in supply arrangement
in the ordinary course of business; (i) Indebtedness and other obligations in
respect of netting services, overdraft protections and similar arrangements, in
each case, in connection with cash management or treasury services arrangements
and deposit accounts in the ordinary course of business, consistent with past
practices;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem074.jpg]
69 110446369 v18 (j) Indebtedness incurred under the Intercompany Agreement,
which, in the case of Indebtedness owed to a Loan Party, shall constitute
“Pledged Debt” under the Security Agreement; and (k) Indebtedness incurred by
the Borrower or its Subsidiaries in connection with a Disposition permitted
under this Agreement pursuant to agreements providing for indemnification. 7.03
Investments. Make or hold any Investments, except: (a) Investments in cash and
Cash Equivalents; (b) advances to officers, directors and employees of Borrower
and Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; (c) (i) Investments by Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Borrower and its Subsidiaries in Borrower or its Domestic
Subsidiaries that are Loan Parties, in each case, provided that, any such
Investment by non-Loan Parties in Loan Parties taking the form of a loan or
advance is subject to the terms of the Intercompany Subordination Agreement,
(iii) Investment by a non-Loan Party (other than Hong Kong Subsidiary) in
another non-Loan Party or Luxembourg Guarantor, (iv) advances by any Hong Kong
Subsidiary to any non- Loan Party for services described in Section 7.08(b), (v)
[Reserved] and (vi) Permitted Hong Kong Debtor Transfers; (d) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit or settlement of accounts in
the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss; (e) Guarantees
permitted by Section 7.02(e); (f) Investments existing on the date hereof (other
than those referred to in Section7.03(c)(i)) set forth on Schedule 5.08(g); (g)
Investments in the form of intercompany payables pursuant to the Intercompany
Agreement; (h) Investments made as a result of the receipt of non-cash
consideration from a sale, transfer or other disposition of any asset in
compliance with Section 7.05; (i) Permitted Acquisitions; and (j) Investments in
the ordinary course of business consisting of (i) UCC Article 3 endorsements for
collection or deposit and (ii) UCC Article 4 customary trade arrangements with
customers consistent with past practices.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem075.jpg]
70 110446369 v18 7.04 Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom: (a) (i) any
Subsidiary that is a Loan Party may merge with, or dissolve, liquidate or
consolidate with or into, (A) the Borrower, provided that the Borrower shall be
the continuing or surviving Person, or (B) any one or more other Domestic
Subsidiaries that are Loan Parties, and (ii) any Subsidiary that is not a Loan
Party (other than a Hong Kong Subsidiary) may merge with, or dissolve, liquidate
or consolidated with or into, another Subsidiary that is not a Loan Party; and
(b) (i) any Subsidiary that is a Loan Party may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Domestic Subsidiary that is a Loan Party, and (ii) any Subsidiary
which is not a Loan Party (other than a Hong Kong Subsidiary) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Subsidiary which is not a Loan Party. 7.05 Dispositions. Make any
Disposition or enter into any agreement to make any Disposition, except: (a)
Dispositions of damaged, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business; (b) Dispositions of
inventory in the ordinary course of business; (c) (i) Dispositions of property
by (x) any Loan Party to Borrower or any Domestic Subsidiary that is a Loan
Party or (y) any Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party or to any Loan Party, provided that any Hong Kong
Subsidiary shall not make any Dispositions to any non-Loan Party or any
Guarantor that is not a Domestic Subsidiary pursuant to this clause (x), and
(ii) Dispositions of furnace components by any Chinese Subsidiary to any Hong
Kong Subsidiary in the ordinary course of business, consistent with past
practices and on fair and reasonable terms as favorable to such Hong Kong
Subsidiary as would be obtainable by such Hong Kong Subsidiary in an arm’s
length transaction with a Person other than an Affiliate; (d) Dispositions
permitted by Section 7.04; (e) Disposition of ASF Furnaces pursuant to the Apple
Settlement Agreement, provided, 100% of the purchase price for such Disposition
paid Borrower or such Subsidiary shall be in cash, and, to the extent
applicable, the intercompany payment obligations arising in connection with such
disposition of ASF Furnaces pursuant to the terms of the Intercompany Agreement
shall be satisfied pursuant to the terms thereof; (f) Disposition of assets
(other than the ASF Furnaces) located at the Debtors’ Mesa Facility, provided
that 100% of the purchase price for such Disposition shall be in cash;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem076.jpg]
71 110446369 v18 (g) Disposition of advance sapphire materials group and
Hyperion business, provided that 100% of the purchase price for such Disposition
shall be in cash; (h) intercompany Dispositions contemplated in the Intercompany
Agreement; (i) Dispositions by Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05 not to exceed $2,000,000 in the aggregate;
provided that (i) at the time of such Disposition, no Event of Default shall
exist or would result from such Disposition and (ii) with respect any
Disposition or a series of related Disposition, the purchase price for such
asset shall be at least 75% in cash; (j) Dispositions of Cash Equivalents in the
ordinary course of business; (k) the non-recourse sale or discount by the
Borrower or any Subsidiary of overdue accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; (l) leases, subleases and non-exclusive licensing or sublicensing in
the ordinary course of business that do not (x) interfere in any material
respect with the business of Borrower or any of the Subsidiaries or (y) secure
any Indebtedness; (m) Involuntary Disposition of assets (to the extent not
reimbursed or expected to be reimbursed by insurance where the carrier has not
denied responsibility and which are not being contested in good faith or where
such contest has been denied by a court of applicable jurisdiction) not to
exceed $5,000,000 in the aggregate; (n) Reclamation Dispositions; (o) [Reserved]
(p) Dispositions of tenant improvements to the Borrower’s (or its applicable
Subsidiary’s) lease of the premises located in Salem, Massachusetts; and (q)
Dispositions consisting of Permitted Hong Kong Debtor Transfers. provided,
however, that any Disposition pursuant to Section 7.05(a) through Section
7.05(g), Section 7.05(i), Section 7.05(j) and [Reserved] shall be for fair
market value, as determined in good faith by Borrower. 7.06 Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests or accept any capital contributions, except that each Subsidiary of
the Borrower may make Restricted Payments to Borrower and another Subsidiary of
the Borrower (or in the case of any non-wholly owned Subsidiaries, to the
Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests).



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem077.jpg]
72 110446369 v18 7.07 Change in Nature of Business. Engage in any material line
of business substantially different from those lines of business conducted by
Borrower and its Subsidiaries on the date hereof or any business reasonably
related or ancillary thereto, or a reasonable extension thereof. 7.08
Transactions with Affiliates. Enter into any transaction of any kind with any
Affiliate of the Borrower, other than (a) transactions among Borrower and any
Domestic Subsidiary that is a Loan Party, (b) transactions among any Hong Kong
Subsidiary and any other non-Loan Party relating to the provision of (i)
installation, maintenance and warranty services in the ordinary course of
business, consistent with past practices and (ii) financial services, in each
case, on fair and reasonable terms as favorable to such Hong Kong Subsidiary as
would be obtainable by such Hong Kong Subsidiary in an arm’s length transaction
with a Person other than an Affiliate, (c) so long as, in each case, otherwise
permitted by the terms of this Agreement, (i) reasonable and customary fees,
indemnification and similar arrangements, consulting fees, employee salaries,
bonuses or employment agreements, compensation or employee benefit arrangements,
incentive and severance arrangements with any officer, director or employee of a
Loan Party entered into in the ordinary course of business and (ii) any
transaction made in compliance with the provision of Section 7.03(c), 7.05(c) or
7.05(q), (d) ordinary course transactions consistent with past practices and on
fair and reasonable terms as favorable to the Borrower or such Subsidiary as
would be obtainable by the Borrower or such Subsidiary in an arm’s length
transaction with a Person other than an Affiliate pursuant to the agreements in
effect as of the Closing Date and as set forth on Schedule 7.08, (e)
transactions among Borrower and its Subsidiaries contemplated in the
Intercompany Agreement, and (f) transactions among a non- Loan Party (other than
any Hong Kong Subsidiary) and another non-Loan Party (other than a Hong Kong
Subsidiary). 7.09 Burdensome Agreements; Negative Pledges. Enter into or permit
to exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability (i) of any Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to or invest in any
Loan Party, except for any agreement in effect (A) on the Closing Date and set
forth on Schedule 7.09, (ii) of any Subsidiary (other than any Excluded
Subsidiary) to Guarantee the Indebtedness of the Borrower or (iii) of Borrower
or any Subsidiary (other than any Excluded Subsidiary) to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that the
foregoing shall not apply to Contractual Obligations that (1) are customary
restrictions that arise in connection with any Disposition permitted by Section
7.05, and (2) are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions may
relate to the assets subject thereto. 7.10 Budget Variance. (a) As of the last
day of each month ending on or after December 31, 2015 (in each case, the
“Current Cash Receipts Month”), as set forth in the Variance Report for such
month, on a cumulative basis from the first day of the month in which the
Closing Date occurs, permit the aggregate amount of the actual operating cash
receipts for the period starting from the first day of the month in which the
Closing Date occurs through the end of the Current Cash Receipts Month to be
less than 80% of the aggregate budgeted amount of the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem078.jpg]
73 110446369 v18 operating cash receipts set forth in the line item “Operating
Cash Receipts” on the Approved Budget for such period; provided, for the
avoidance of doubt and without limitation, (i) tax refunds and (ii) insurance
proceeds from Casualty Events shall not constitute operating cash receipts;
provided, further that any insurance proceeds from Casualty Events relating to
the Intego assets due to the fire on May 26, 2015 at the Debtors’ Mesa Facility
shall constitute operating cash receipts to the extent not exceeding the value
of such assets in the Hilco Appraisal; and (b) As of the last day of each month
ending on or after the Closing Date (in each case, the “Current Cash
Disbursements Month”), as set forth in the Variance Report for such month, on
cumulative basis from the first day of the month in which the Closing Date
occurs, permit the aggregate amount of the actual cash disbursements (excluding
(w) cash disbursements to remediate or repair any ASF Furnaces damaged by the
May 26, 2015 fire at the Debtors’ Mesa Facility to the extent reimbursed by
insurance proceeds, (x) the Apple Repayment Amount or the Apple Reduced
Repayment Amount, as applicable, (y) costs related directly to the shipping and
installation of sold ASF Furnaces (including such costs payable to a Person that
is not a Loan Party pursuant to arm’s length transactions in the ordinary course
of business consistent with past practices) and (z) cash amounts applied to cash
collateralize the L/C Facility to the extent funded with customer deposits) for
the period starting from the first day of the month in which the Closing Date
occurs through the end of the Current Cash Disbursements Month to be more than
115% of the aggregate budgeted amount of the cash disbursements set forth in the
line item “Adjusted Cash Disbursements” on the Approved Budget for such period,
provided that the Debtors shall not have incurred an average cost greater than
$26,000 per sold ASF Furnace related to this shipping and installation of such
ASF Furnaces. For the avoidance of doubt, costs related to the shipping and
installation of sold ASF Furnaces shall exclude Mesa wind-down and crating
costs. 7.11 Minimum Cash. Permit, at any time: (a) The unrestricted cash and
Cash Equivalents of the Borrower and its Subsidiaries (excluding, without
duplication, (i) any cash collateral supporting the L/C Facility and restricted
cash supporting other letters of credit, (ii) any cash and Cash Equivalents held
by any Chinese Subsidiaries, (iii) any cash and Cash Equivalents held by any
direct or indirect Subsidiary of the Borrower that is organized in Hong Kong not
subject to a valid and perfected security interest securing the intercompany
notes owed to GTAT Corporation as contemplated by the Intercompany Agreement,
and (iv) any cash and Cash Equivalents in excess of $500,000 that are not held
in a deposit account or a securities account subject to a Deposit Account
Control Agreement or a Securities Account Control Agreement, as applicable), to
be less than $40,000,000; or (b) The unrestricted cash and Cash Equivalents
(other than any cash collateral supporting the L/C Facility) of the Borrower or
any of the other Loan Parties organized in the United States that are held in a
deposit account or a securities account subject to a Deposit Account Control
Agreement or a Securities Account Control Agreement, as applicable to be less
than $17,500,000



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem079.jpg]
74 110446369 v18 7.12 Amendments of Organization Documents. Amend, terminate or
waive (or permit any amendment, termination or waiver of) (i) Organization
Documents of any Loan Party or any Subsidiary of any Loan Party, or (ii) any
Material Contracts or any Indebtedness in excess of the Threshold Amount of any
Loan Party or any Subsidiary of any Loan Party if such amendment, termination or
waiver would reasonably be expected to be materially adverse to, in each case,
the Loan Parties, the Administrative Agent or the Lenders. 7.13 Chapter 11
Cases. (a) Except for the Carve-Out and the L/C Facility, incur, create, assume,
suffer to exist or permit any other Superpriority Claim which is pari passu with
or senior to the claims of the Administrative Agent, the Collateral Agent and
Lenders against the Loan Parties or the adequate protection Liens or claims; (b)
Without limiting subsection (c) below, make or permit to be made any change to
the Final DIP Order without the consent of the Required Lenders; or (c) Except
for the Carve-Out and the L/C Facility, file an application for the approval of
any Superpriority Claim or any Lien in any of the Chapter 11 Cases that is pari
passu with or senior to the Liens securing the Obligations. 7.14 Prepayments,
Etc. of Indebtedness. (a) Prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness that is contractually
subordinated to the Obligations or any Indebtedness (other than pursuant to the
terms of the Intercompany Subordination Agreement); (b) Make (i) any prepetition
“critical vendor” payments or other payments on account of any creditor’s
prepetition claim or (ii) payments on account of claims or expenses arising
under Section 503(b)(9) of the Bankruptcy Code, except in each case in amounts
and on terms and conditions reasonably satisfactory to the Required Lenders and
authorized by order of the Bankruptcy Court entered on or prior to the Closing
Date; or (c) Make any payment under any management incentive plan or on account
of claims or expenses arising under Section 503(c) of the Bankruptcy Code,
except in each case in amounts and on terms and conditions reasonably
satisfactory to the Required Lenders. 7.15 Sale Leasebacks. Engage in any sale
leaseback or other Synthetic Lease Obligations involving any of the assets of
the Borrower or its Subsidiaries. 7.16 Anti-Terrorism Laws. (a) Conduct any
business or engage in any transaction or dealing with any Blocked Person (other
than any Person referenced in clause (d) of the definition of “Blocked Person”)
or knowingly conduct any business or engage in any transaction or dealing with
any Blocked Person referenced in clause (d) of the definition of “Blocked
Person”, including the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem080.jpg]
75 110446369 v18 making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (b) Deal in or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the OFAC Sanctions Program, or (c) Engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in the
OFAC Sanctions Program, the Patriot Act or any other Anti- Terrorism Law. 7.17
Apple Settlement Agreement; ASF Furnace Sales; Maximum Cash. (a) Sell or permit
the sale of ASF Furnaces (other than sales of no more than 56 obsolete ASF
Furnaces from the Borrower’s facility in Salem, Massachusetts) for an average
price of less than 85.0% of the average sale price set forth in the Approved
Budget and reflected in the “Amended Projections” disclosed in the Borrower’s
Form 8-K, dated March 3, 2015; provided that, with respect to the calculation of
the sale price of ASF Furnaces, such price shall be reduced by the net value of
the additional tangible consideration provided (or increased by the net value of
the additional tangible consideration received) by the Borrower or any of its
Subsidiaries relating to the sale of such ASF Furnaces. For purposes of this
Section 7.17(a), “net value of the additional tangible consideration” means an
amount equal to the fair market value of any asset minus the sale price of such
asset (for the avoidance of doubt, no adjustments will be required pursuant to
this proviso relating to the First Amendment, the Seed Agreement, or the
Prepetition ASF Purchase Order (each as defined in that certain DEBTORS’ MOTION
FOR ORDER, PURSUANT TO BANKRUPTCY CODE SECTIONS 105, 362, 363, AND 553 AND
BANKRUPTCY RULE 6004: (A) MODIFYING AUTOMATIC STAY, ALLOWING SETOFF OF
PREPETITION OBLIGATIONS, AND APPROVING RELATED AGREEMENT WITH CUSTOMER; AND (B)
AUTHORIZING CERTAIN DEBTORS TO ENTER INTO INTERCOMPANY AGREEMENT RELATED TO SALE
OF ASF FURNACES, DATED AS OF MARCH 30, 2015); (b) Permit, as of the Closing
Date, on a cumulative basis from the first day of the month in which the Closing
Date occurs, the cumulative gross proceeds from the aggregate amount of
Dispositions of assets at the Borrower’s Mesa Facility (excluding ASF Furnaces
and Reclamation Dispositions) to be less than 50% of the appraised value in the
Hilco Appraisal; (c) Permit any amendment or other modification to the Apple
Settlement Agreement in any manner adverse to the interests of the Lenders;
provided that, for the avoidance of doubt, any amendment or modification to the
Apple Settlement Agreement that further limits or restricts the terms or amount
of any Priming Financing (as defined in the Apple Settlement Agreement) shall be
adverse to the Lenders; (d) Permit any amendment or other modification to the
Intercompany Agreement in any manner adverse to the interests of the Lenders or
permit GTAT Corporation to assign or transfer the Intercompany Notes;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem081.jpg]
76 110446369 v18 (e) Permit Borrower or any of its Subsidiaries (other than any
Chinese Subsidiary or any Subsidiary organized in Hong Kong) to have more than
(x) $2,670,000 of restricted cash, other than cash collateral for the L/C
Facility, and (y) $500,000 in the aggregate of other cash and Cash Equivalents
on hand during any consecutive three (3) Business Day period, in each case,
deposited in deposits accounts or securities accounts which are not subject to a
Deposit Account Control Agreement or Securities Account Control Agreement in
favor of the Administrative Agent; provided that the amount in clause (x) above
shall be reduced to the extent any cash collateral securing letters of credit on
the Closing Date (other than the letters of credit under the L/C Facility) is
released in connection with a replacement letter of credit under the L/C
Facility or otherwise expires; (f) Permit any direct or indirect Subsidiary of
Borrower organized in the People’s Republic of China (such subsidiaries, the
“Chinese Subsidiaries”; it being understood that the “Chinese Subsidiaries”
shall not include any Subsidiary organized in Hong Kong or Taiwan) to have more
than $3,000,000 of aggregate cash or Cash Equivalents on hand at any time;
provided that the Chinese Subsidiaries may have more than $3,000,000 of
aggregate cash and Cash Equivalents to the extent that (i) the Chinese
Subsidiaries and the Loan Parties use commercially reasonable efforts to reduce
such amount to less than $3,000,000 (subject to compliance with applicable Law)
and (ii) such amount in excess of $3,000,000 was obtained by the Chinese
Subsidiaries in the ordinary course of business; or (g) Permit any amendment or
other modification to the L/C Facility in any manner adverse to the interests of
the Lenders; or (h) Apply any insurance proceeds relating to the May 26, 2015
fire at the Debtors’ Mesa Facility received in connection with any loss, damage
or repair to any ASF Furnace that has not suffered a total loss to pay the Apple
Repayment Amount. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of
Default. Any of the following shall constitute an Event of Default: (a)
Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and as
required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three Business Days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) pay within three Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or (b) Specific Covenants. The Borrower fails to perform or observe
any term, covenant or agreement contained in any of (i) Sections 6.03(a),
6.05(a), 6.11, 6.15, 6.17 or Article VII, (ii) Sections 6.01(c)(ii), 6.01(d), or
6.01(f)(i)(x) or 6.01(f)(ii) and, in the case of this clause (ii), such failure
continues for three Business Days and (iii) Sections 6.01(f)(i)(y) or 6.07(c)
and, in the case of this clause (iii), such failure continues for five (5)
Business Days; or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem082.jpg]
77 110446369 v18 (c) Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 15 days; or (d) Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any of its Subsidiaries in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made
(except that such materiality qualifier shall not be applicable to any
representations or warranties that are already qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualifications) as of the date made or deemed made; or (e)
Cross-Default. (i) A default shall occur in the payment when due (subject to any
applicable grace period) which is not stayed by the filing of the Chapter 11
Cases, whether by acceleration or otherwise, of any Indebtedness (other than
Loans or Indebtedness incurred pursuant to the terms of the Intercompany
Agreement) of the Borrower or any of its Subsidiaries in an aggregate principal
amount exceed the Threshold Amount, or (ii) a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness (other than Indebtedness incurred pursuant to the terms of the
Intercompany Agreement) in excess of the Threshold Amount if the effect of such
default is to accelerate the maturity of such Indebtedness which is not stayed
by the filing of the Chapter 11 Cases, or (iii) a default shall occur in the
performance or observance of any obligation or condition with respect to the
Apple Settlement Agreement, or (iv) a default in the performance or observance
of any obligation or condition and the exercise of material remedies shall occur
under the Amended and Restated Facility Lease Agreement, effective as of
December 14, 2015, by and between Platypus Development LLC and GTAT Corporation;
or (f) Insolvency Proceedings, Etc. Any non-Debtor Loan Party or Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 30 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 30 calendar days, or an order for relief is entered in any such
proceeding; or (g) Luxembourg Insolvency Event. The occurrence of a Luxembourg
Insolvency Event in respect of a Luxembourg Guarantor, unless the obligations of
such Luxembourg Guarantor under the Final DIP Order are approved by the
applicable court with authority over such Luxembourg Insolvency Event within 30
calendar days; or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem083.jpg]
78 110446369 v18 (h) Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third party insurance
as to which the insurer is rated at least “A” by A.M. Best Company (or in the
case of an insurer in the People’s Republic of China, is a nationally recognized
insurer) has been notified of the potential claim and does not deny coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or (i) ERISA. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or (j) Invalidity of Loan
Documents. Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any provision of any Loan Document, or purports in writing to revoke, terminate
(except as provided herein) or rescind any provision of any Loan Document; or
(k) Change of Control. There occurs any Change of Control; or (l) Sale of All or
Substantially All Assets. There occurs a sale of all or substantially all assets
of the Borrower and its Subsidiaries; or (m) Collateral Documents. Any
Collateral Document after delivery thereof shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents; or (n) Chapter 11 Cases. (i) any of the
Chapter 11 Cases concerning the Debtors shall cease to be in effect or be
dismissed or converted to a case under chapter 7 of the Bankruptcy Code or any
Loan Party shall file a motion or other pleading or support a motion or other
pleading (other than a motion in support of an Acceptable Plan) filed by any
other Person seeking



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem084.jpg]
79 110446369 v18 the dismissal or conversion of any of the Chapter 11 Cases
concerning the Loan Parties under section 1112 of the Bankruptcy Code or
otherwise; or any Debtor shall file a motion or other pleading or shall consent
to a motion or other pleading filed by any other Person seeking the foregoing;
or (ii) a trustee under chapter 7 or chapter 11 of the Bankruptcy Code, a
Responsible Officer or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code) under section 1106(b) of the Bankruptcy Code
shall be appointed in any of the Chapter 11 Cases; or any Loan Party shall file
a motion or other pleading or shall consent to a motion or other pleading filed
by any other Person seeking the foregoing; or (iii) the existence of any other
Superpriority Claim (other than the Carve-Out) in any of the Chapter 11 Cases,
which is pari passu with or senior to the claims of the Administrative Agent and
the Secured Parties against any Loan Party hereunder, or there shall arise or be
granted any such pari passu or senior Superpriority Claim (other than the
Carve-Out); or (iv) the Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under section 362 of the Bankruptcy
Code to the holder or holders of any security interest to proceed against,
including foreclosure (or the granting of a deed in lieu of foreclosure or the
like) on, any assets of any of the Borrower or its Subsidiaries that have a
value in excess of $250,000 in the aggregate; or (v) an order of the Bankruptcy
Court (or any other court of competent jurisdiction) shall be entered reversing,
staying, vacating or modifying the Final DIP Order, or any Debtor shall file a
motion or other pleading or shall consent to a motion or other pleading filed by
any other Person seeking the foregoing; or (vi) following the entry of the Final
DIP Order, an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered against any Lender regarding the Loans that has a
Material Adverse Effect on such Lender’s rights and remedies; or any Debtor
shall file a motion or other pleading or shall consent to a motion or other
pleading filed by any other Person seeking the foregoing; or (vii) Debtor’s use
or support of any portion of the Loans or Collateral to challenge the validity,
perfection, priority, extent or enforceability of the Loans or the Liens on the
assets of the Debtors securing the Loans; or (viii) Debtor’s use or support of
any portion of the Loans or Collateral to challenge the validity, priority,
extent or enforceability of the prepetition obligations under the Convertible
Notes; or (ix) Any Debtor shall support any investigation or assertion of any
claims against any Lender or any Agent; or (x) Filing of any motion or
proceeding which could have material impairment of the Lenders’ rights under the
Loan Documents; or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem085.jpg]
80 110446369 v18 (xi) Payment of or granting adequate protection with respect to
prepetition claims or rights other than (x) any equitable claim or other similar
claim Tera Xtal Technology Corp. may have against up to 34 ASF Furnaces located
in Mesa, Arizona, pursuant to the terms of the December 15, 2014 order of the
Bankruptcy Court approving the terms of the Apple Settlement, solely upon the
entry of a court order providing that such party has a lien or security interest
in such assets, or (y) as approved by the Final DIP Order; or any Debtor shall
file a motion or other pleading or shall consent to a motion or other pleading
filed by any other Person seeking the foregoing; or (o) Mesa Fire Insurance
Proceeds. The Borrower fails to receive cash insurance proceeds sufficient to
remediate the loss, damage or repair necessary for the ASF Furnaces as a result
of the May 26, 2015 fire at the Debtor’s Mesa Facility. 8.02 Remedies upon Event
of Default. Except as otherwise provided in the Final DIP Order, if any Event of
Default occurs and is continuing, the Administrative Agent shall (subject to the
terms of Article IX hereof), at the direction of, or may (but shall not be
obligated to), with the consent of, the Required Lenders, take any or all of the
following actions (without further order of, or application or motion to, the
Bankruptcy Court (except as otherwise expressly provided in the Final DIP Order)
or any other court, and without interference from any Loan Party or any other
party in interest, at the same or different times): (a) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and (b) set-off any amounts held as cash collateral (including in
any deposit accounts or securities accounts subject to a Deposit Account Control
Agreement or a Securities Account Control Agreement) and enforce any and all
Liens and security interests created pursuant to the Loan Documents and all
remedies under applicable law (including, but not limited to, the Bankruptcy
Code and the UCC), subject only to satisfaction of any notice requirement set
forth in the Final DIP Order. 8.03 Application of Funds. After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall (subject to the provisions of Sections 2.05(b)(ii)) be applied
by the Administrative Agent in the following order: First, to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; Second, to payment of that portion
of the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including fees, charges



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem086.jpg]
81 110446369 v18 and disbursements of counsel to the Lenders) arising under the
Loan Documents and amounts payable under Article III; Third, to payment of that
portion of the Obligations constituting accrued and unpaid interests on the
Loans and other Obligations arising under the Loan Documents, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them; Fourth, to the payment of that portion of the Obligations
constituting unpaid principal of the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT 9.01 Appointment and
Authority. (a) Each of the Lenders hereby irrevocably appoints Cantor Fitzgerald
Securities to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to execute the
Loan Documents and to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except with respect to Sections 9.06 and 9.10, the provisions of this
Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and (except with respect to Sections 9.05, 9.06 and 9.10) the Borrower
shall not have rights as third party beneficiaries of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law, instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. (b) Each of the
Lenders hereby irrevocably appoints Cantor Fitzgerald Securities to act on its
behalf as the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Collateral Agent to execute the Loan Documents and to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. Except with respect to Sections
9.06 and 9.10, the provisions of this Article IX are solely for the benefit of
the Collateral Agent and the Lenders, and (except with respect to Sections 9.05,
9.06 and 9.10) the Borrower shall not have rights as third party beneficiaries
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law, instead such term is used as



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem087.jpg]
82 110446369 v18 a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. 9.02 Rights as
a Lender. The Person serving as the Agent hereunder shall have the same rights
and powers in its capacity as a Lender, if any, as any other Lender and may
exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
9.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. (a) Without limiting the
generality of the foregoing, the Agent: (i) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) accompanied by indemnity satisfactory to
the Agent, provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Loan Document or applicable law; and (iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity. (b) The Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Agent by any Loan Party or a Lender. (c) The Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem088.jpg]
83 110446369 v18 document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent. 9.04 Reliance by Agent.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Agent may treat each Lender party hereto as the
holder of Obligations until the Administrative Agent receives an executed
Assignment and Assumption Agreement from such Lender. Agent makes no warranties
or representations to any Lender and shall not be responsible to any Lender for
any recitals, statements, warranties or representations made in or in connection
with this Agreement or any other Loan Documents. 9.05 Delegation of Duties. The
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent; provided, however, that with respect to the
Obligations, such sub-agent is a “U.S. person” and a “financial institution”
(both within the meaning of Treasury Regulations Section 1.1441-1). The Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties, subject to the
provision in the prior sentence, applied mutatis mutandis to such Related Party.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents. 9.06 Resignation of Agent. (a)
The Agent may resign upon 30 days’ advance written notice to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem089.jpg]
84 110446369 v18 Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to) on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) With effect
from the Resignation Effective Date (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (ii) except for any indemnity payments or other amounts then
owed to the retiring Agent, all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring Agent as of the
Resignation Effective Date), and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section 9.06(b)). The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 11.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent. 9.07
Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 9.08 Collateral and
Guaranty Matters. Each of the Lenders irrevocably authorize the Agent, at its
option and in its discretion, (a) to enter into this Agreement and the
Collateral Documents for the benefit of the Secured Parties;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem090.jpg]
85 110446369 v18 (b) to take any action with respect to any Collateral or the
Loan Documents which may be necessary (as reasonably determined by the Required
Lenders) or as the Administrative Agent may reasonably require to perfect and
maintain perfected Agent’s Liens upon the Collateral, for its benefit and the
ratable benefit of Lenders; (c) to release any Lien on any property granted to
or held by the Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been made), (ii) that is sold or to be sold or transferred as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) that constitutes “Excluded Property” (as such term is defined in
the Security Agreement) or (iv) if approved, authorized or ratified in writing
in accordance with Section 11.01; (d) to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and (e) to subordinate any Lien on
any property granted to or held by the Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i). Upon
request by the Agent at any time, the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) will confirm in writing the Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.08. In each case as specified in this Section 9.08, the Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.08. Except
for the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it under any Collateral Document, Agent shall have
no obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by the Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agent herein or
pursuant to the Collateral Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to Agent in this Section
9.08 or in any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, Agent
may act in any manner in may deem appropriate, in its sole discretion, but
consistent with the provisions of this Agreement and the other Collateral
Documents and that Agent shall have no duty or liability whatsoever to any
Lender. For the avoidance of doubt, Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem091.jpg]
86 110446369 v18 ARTICLE X CONTINUING GUARANTY 10.01 Guaranty. Subject to the
provisions of Section 10.2, Guarantors jointly and severally hereby irrevocably
and unconditionally guaranty for the ratable benefit of the Administrative Agent
and each Lender the due and punctual payment in full in Cash of all Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”). 10.02 Contribution by Guarantors. All Guarantors
desire to allocate among themselves, in a fair and equitable manner, their
obligations arising under this Guaranty. Accordingly, in the event any payment
or distribution is made on any date by a Guarantor under this Guaranty such that
its Aggregate Payments (as defined below) exceeds its Fair Share (as defined
below) as of such date, such Guarantor shall be entitled to a contribution from
each of the other Guarantors in an amount sufficient to cause each Guarantor's
Aggregate Payments to equal its Fair Share as of such date. “Fair Share” means,
with respect to any Guarantor as of any date of determination, an amount equal
to (a) the ratio of (i) the Fair Share Contribution Amount (as defined below)
with respect to such Guarantor, to (ii) the aggregate of the Fair Share
Contribution Amounts with respect to all Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Guarantors
under this Guaranty in respect of the obligations Guaranteed. “Fair Share
Contribution Amount” means, with respect to any Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such Guarantor
under this Guaranty that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law;
provided, solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Guarantor for purposes of this Section 10.2, any
assets or liabilities of such Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to any Guarantor as of any
date of determination, an amount equal to (A) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 10.2), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor from the other Guarantors as contributions
under this Section 10.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Guarantor. The allocation among Guarantors of their
obligations as set forth in this Section 10.2 shall not be construed in any way
to limit the liability of any Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 10.2.
10.03 Certain Waivers. Subject to Section 10.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Secured Party may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem092.jpg]
87 110446369 v18 otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in Cash,
to Administrative Agent for the ratable benefit of the Secured Parties, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to the Secured Parties as aforesaid. 10.04
Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than indefeasible payment in full in Cash of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows: (a) this Guaranty is a
guaranty of payment when due and not of collectability, and this Guaranty is a
primary obligation of each Guarantor and not merely a contract of surety; (b)
[reserved]; (c) the obligations of each Guarantor hereunder are independent of
the obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions; (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor's liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor's covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor's liability hereunder in
respect of the Guaranteed Obligations; (e) any Secured Party, upon such terms as
it deems appropriate, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor's liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem093.jpg]
88 110446369 v18 and accept other guaranties of the Guaranteed Obligations and
take and hold security for the payment hereof or the Guaranteed Obligations;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such Secured
Party in respect hereof or the Guaranteed Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that such Secured
Party may have against any such security, in each case as such Secured Party in
its discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or non-judicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against the Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents; and (f) this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
indefeasible payment in full in Cash of the Guaranteed Obligations), including
the occurrence of any of the following, whether or not any Guarantor shall have
had notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the receipt by any Secured Party of any
property or consideration in respect of the Guaranteed Obligations other than
Cash, or the application of payments received from any source (other than
payments in Cash received pursuant to the other Loan Documents or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which the Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem094.jpg]
89 110446369 v18 delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guaranteed Obligations. 10.05 Waivers by Guarantors. Each Guarantor
hereby waives, for the benefit of the Secured Parties: (a) any right to require
any Secured Party, as a condition of payment or performance by such Guarantor,
to (i) proceed against the Borrower, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
deposit account or credit on the books of any Secured Party in favor of the
Borrower or any other Person, or (iv) pursue any other remedy in the power of
any Secured Party whatsoever, in each case other than indefeasible payment in
full of the Guaranteed Obligations; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Borrower
or any other Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Borrower or any other Guarantor from any cause other than
indefeasible payment in full of the Guaranteed Obligations; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon any Secured Party's
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to bad faith; (e)(i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor's obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor's
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 10.04 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof. 10.06 Guarantor’s Rights
of Subrogation, Contribution. Until the Guaranteed Obligations (other than
contingent obligations for which no claim has been made) shall have been
indefeasibly paid in full in Cash, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Secured Party now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem095.jpg]
90 110446369 v18 In addition, until the Guaranteed Obligations (other than
contingent obligations for which no claim has been made) shall have been
indefeasibly paid in full and the Commitments shall have terminated, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 10.2. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against the Borrower, to all right, title and
interest any Secured Party may have in any such collateral or security, and to
any right any Secured Party may have against such other guarantor. If any amount
shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations (other than contingent obligations for which no claim has
been made) shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for the Administrative Agent on behalf of Secured
Parties and shall forthwith be paid over to the Administrative Agent for the
benefit of Secured Parties to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
10.07 Subordination of Other Obligations. Any Indebtedness of the Borrower or
any Guarantor now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the Guaranteed Obligations (it being understood that any
payment in respect thereof shall be permitted unless an Event of Default has
occurred and is continuing), and any such indebtedness collected or received by
such Guarantor after an Event of Default has occurred and is continuing shall be
held in trust for the Administrative Agent on behalf of Secured Parties and
shall forthwith be paid over to the Administrative Agent for the benefit of
Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of such
Guarantor under any other provision hereof. 10.08 Continuing Guaranty. This
Guaranty is a continuing guaranty and shall remain in effect until all of the
Guaranteed Obligations (other than contingent obligations for which no claim has
been made) shall have been indefeasibly paid in full. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations. 10.09 Authority of Guarantors or the
Borrower. It is not necessary for any Secured Party to inquire into the capacity
or powers of any Guarantor or the Borrower or the officers, directors or any
agents acting or purporting to act on behalf of any of them. 10.10 Financial
Condition of the Borrower. No Secured Party shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor's
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Loan Documents, and each Guarantor assumes the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem096.jpg]
91 110446369 v18 responsibility for being and keeping informed of the financial
condition of the Borrower and of all circumstances bearing upon the risk of
non-payment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Secured Party to disclose any matter,
fact or thing relating to the business, operations or conditions of the Borrower
now known or hereafter known by any Secured Party. 10.11 Luxembourg Guarantee
Limitation Language Notwithstanding any other provision of this Agreement, the
maximum liability of the Luxembourg Guarantor under this Article X (Continuing
Guaranty) for the obligations of any other Loan Party, which is not a direct or
indirect Subsidiary of the Luxembourg Guarantor shall be limited to at any time
to an aggregate amount not exceeding 95% of the greater of (i) an amount equal
to the sum of the Luxembourg Guarantor's Net Assets and its subordinated debt
(dettes subordonnées), as reflected in the financial information of the
Luxembourg Guarantor available to the Administrative Agent as at the date of
this Agreement, including, without limitation, its most recently and duly
approved financial statements (comptes annuels) and any (unaudited) interim
financial statements signed by its board of managers (gérants) / directors
(administrateurs); and (ii) an amount equal to the sum of the Luxembourg
Guarantor's Net Assets and its subordinated debt (dettes subordonnées), as
reflected in the financial information of the Luxembourg Guarantor available to
the Administrative Agent as at the date the guarantee is called, including,
without limitation, its most recently and duly approved financial statements
(comptes annuels) and any (unaudited) interim financial statements signed by its
board of managers (gérants) / directors (administrateurs). For this purpose,
"Net Assets" shall mean all the assets (actifs) of the Luxembourg Guarantor
minus its liabilities (provisions et dettes) as valued in accordance with
Luxembourg generally accepted accounting principles (Lux GAAP) or International
Financial Reporting Standards (IFRS), as applicable, and the relevant provisions
of the Luxembourg Act of 19 December 2002 on the Register of Commerce and
Companies, on accounting and on annual accounts of the companies, as amended.
Should the financial information referred to in clause (i) and (ii) above not be
available on the date of this Agreement or on the date the guaranty is called,
the Luxembourg Guarantor's Net Assets will be determined by the Administrative
Agent or any other person designated by the Administrative Agent, acting
reasonably, in accordance with the Luxembourg accounting principles applicable
to the Luxembourg Guarantor and at the cost of the Luxembourg Guarantor. The
limitation set forth at the first paragraph above shall not apply to any amounts
borrowed under this Agreement and made available, in any form whatsoever, to
such Luxembourg Guarantor or any of its direct or indirect Subsidiaries.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem097.jpg]
92 110446369 v18 ARTICLE XI MISCELLANEOUS 11.01 Amendments, Etc. No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall, except as otherwise provided below, be effective unless in writing signed
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the applicable Loan Party or Loan Parties signatory
thereto, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall: (a) extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 2.06) without
the written consent of such Lender; (b) postpone the scheduled maturity of any
Loan or extend any time for any payment (excluding mandatory prepayments) of any
interest, fees or other amounts due to the Lenders (or any of them) under this
Agreement or under any other Loan Document without the written consent of each
Lender entitled to such payment, it being understood that the waiver of any
mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest; (c) waive, reduce or
forgive the principal of, or the rate of interest specified herein on, any Loan
or any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount, provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate; (d) change Section 2.12(a),
Section 2.13 and Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender in any
manner that materially and adversely affects the Lenders without the written
consent of each Lender adversely affected thereby; (e) change any provision of
this Section 11.01 or the definition of “Required Lenders”, or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder without the written consent of each Lender
adversely affected thereby; (f) release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender; (g) release all or substantially all of the
value of the Guaranty in respect of the Obligations, without the written consent
of each Lender, except as expressly provided in the Loan Documents;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem098.jpg]
93 110446369 v18 (h) subordinate any of the Obligations or any Lien created by
this Agreement or any other Loan Document (except as permitted in this Agreement
and the Loan Documents) without the consent of each Lender; or (i) modify,
waive, release or subordinate the Superpriority Claim status of the Obligations
(except as permitted in this Agreement and the Loan Documents) without the
consent of each Lender. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any amendment, waiver or consent that would require
the consent of each Lender or each affected Lender pursuant to Section 11.01(a),
11.01(b) or 11.01(c) shall require the consent of each Defaulting Lender
affected thereby and (y) any other waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. If any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document (a
“Non-Consenting Lender”) that requires the consent of each Lender or each Lender
or each affected Lender and that has been approved by the Required Lenders, the
Borrower may replace such non-consenting Lender in accordance with Section
11.13; provided that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrower to be made pursuant to this
paragraph). The Agent shall not be required to execute any amendment or waiver
hereunder if such amendment affects Agent’s rights, privileges and immunities
hereunder or under the other Loan Documents. 11.02 Notices; Effectiveness;
Electronic Communications. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or other form of electronic transmission as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Borrower or the Administrative Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem099.jpg]
94 110446369 v18 Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b). Notwithstanding anything to the contrary
herein, a Borrowing Notice shall be deemed to have been given only when received
by the Administrative Agent. (b) Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e- mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the any Loan Party, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’ or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem100.jpg]
95 110446369 v18 have resulted from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to any Loan Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). (d) Change of Address, Etc. The Borrower or the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non- public information
with respect to Borrower or its securities for purposes of United States Federal
or state securities laws. (e) Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Borrowing Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any such Loan
Party, indemnification payments to be made to the Administrative Agent for its
own benefit or for the benefit of the Lenders. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording. 11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem101.jpg]
96 110446369 v18 Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, or (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13); and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 11.04
Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Loan Parties
shall, jointly and severally, pay (i) all out-of-pocket expenses incurred by the
Agent (and any sub-agent thereof) or any Lender (including, without limitation,
reasonable fees, disbursements and other charges of one lead counsel (and any
special or local counsel reasonably necessary) and one financial advisor of the
Lenders and one lead counsel (and any special or local counsel reasonably
necessary) for the Agent) in connection with the Facility, the Loan Documents
and the transactions contemplated hereby and thereby, and (ii) all out-of-pocket
expenses incurred by the Agent (and any sub-agent thereof) or any Lender
(including, without limitation, documented fees, disbursements and other charges
of one lead counsel (and any special or local counsel reasonably necessary) and
one financial advisor of the Lenders and one lead counsel (and any special or
local counsels reasonably necessary) for the Agent) for the enforcement costs
and documentary taxes associated with the Facility, the Loan Documents and the
transactions contemplated hereby and thereby. (b) Indemnification by the Loan
Parties. The Loan Parties shall, jointly and severally, indemnify the Agent (and
any sub-agent thereof), each Lender, and their respective Related Parties (each
such Person being called an “Indemnitee” and collectively, “Indemnitees”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages and liabilities to which any such Indemnitee may become subject arising
out of or in connection with this Agreement, or any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the use of
the proceeds thereof, or any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (a “Proceeding”), regardless of whether any
Indemnitee is a party thereto, whether or not such Proceedings are brought by
Borrower, its equity holders, affiliates, creditors or any other person and to
reimburse each Indemnitee promptly upon demand for



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem102.jpg]
97 110446369 v18 any reasonable and documented out-of-pocket legal (limited to
charges of one outside primary counsel for all Indemnitees, one local counsel in
each relevant jurisdiction for all Indemnitees and one or more conflicts counsel
if one or more conflicts of interest arise (it being agreed that the Agent’s
determination that a conflict of interest exists with respect to it shall be
conclusive and binding)) or other expenses incurred in connection with
investigating or defending any of the foregoing, provided that the foregoing
indemnity will not, as to any Indemnitee, apply to losses, claims, damages,
liabilities or related expenses (i) to the extent they are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise from (x)
the willful misconduct, bad faith or gross negligence of such Indemnitees or its
Related Parties or (y) a material breach of the obligations of such Indemnitee
(other than the Agent or any sub-agent thereof) or its Related Parties under the
Commitment Letter or any Loan Documents or (ii) arising out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
of Borrower or any of its affiliates and that is brought by an Indemnitee
against any other Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise from the
gross negligence or willful misconduct of, such Indemnitee (or any of its
Related Parties). This Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. (c) Reimbursement by Lenders. To the extent that the Borrower
for any reason fails to indefeasibly pay any amount required under subsection
(a) or (b) of this Section 11.04 to be paid by it to the Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.12(c). Without limitation of the foregoing, each Lender agrees to reimburse
Agent (or any such sub-agent) promptly upon demand for its applicable
Percentage, as set forth above, of any reasonable and documented out-of-pocket
expenses (including reasonable attorney’s fees) incurred by Agent (or any such
sub-agent) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceeding or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent (or any such sub-agent) is not reimbursed for such
expenses by the Borrower. (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, none of the parties hereto shall
assert, and each of the parties hereto hereby waives, any claim against any
other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem103.jpg]
98 110446369 v18 thereby, any Loan or the use of the proceeds thereof, except
for any such claims which constitute indemnification obligations of a Loan Party
under Section 11.04(b) incurred or paid by an Indemnitee to a third party. No
party hereto shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such party through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such party or any Related Party as determined by a final and
nonappealable judgment of a court of competent jurisdiction. (e) Payments. All
amounts due under this Section shall be payable to the Administrative Agent for
its own benefit or for the benefit of the Lenders not later than five (5)
Business Days after demand therefor. (f) Survival. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender and the repayment, satisfaction or discharge of the
Obligations. 11.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement. 11.06
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (unless in connection with a transaction permitted under
Section 7.04) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(e), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem104.jpg]
99 110446369 v18 Section 11.06 and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement;
provided that any such assignment shall be subject to the following conditions:
(i) Minimum Amounts. (A) in the case of an assignment of the entire amount of
the Loans or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (b)(i)(A) of this Section 11.06, the aggregate amount of
the principal outstanding balance of applicable Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $500,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the applicable Loans assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.06 and the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and such tax documentation
as is required pursuant to Section 3.01(f).



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem105.jpg]
100 110446369 v18 (v) No Assignment to Certain Persons. No such assignment shall
be made (A) to Borrower or any of Borrower’ Affiliates or Subsidiaries, or (B)
to a natural person. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section 11.06, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.02, 3.03 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(e). (c) Preservation of Security
Interests: The Luxembourg Guarantor hereby expressly accepts, agrees and
confirms, and each other party hereto hereby expressly reserves, for the
purposes of articles 1278 et s. and 1281 of the Luxembourg civil code, that
notwithstanding any assignment, transfer and/or novation permitted under, and
made in accordance with the provisions of this Agreement, any security created
or guarantee given in relation to this Agreement shall be preserved for the
benefit of any new Lender or Participant. (d) Register. The Administrative
Agent, acting solely for this purpose as an agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and
principal amounts (and related interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as the owner of
the amounts owing to it hereunder as reflected in the Register for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (e) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders shall continue to deal solely and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem106.jpg]
101 110446369 v18 directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 that affects such
Participant. Subject to subsection (e) of this Section 11.06, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.02 and 3.03 (subject to the requirements and limitations of such sections as
if the Participant were a Lender) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.11 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non- fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and each person whose name is
recorded in the Participant Register shall be treated as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. No Lender shall have any obligation to disclose all or any portion
of any Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations. (f) Limitations upon
Participant Rights. A Participant shall not be entitled to receive any greater
payment under Section 3.01 or 3.02 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. (g) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. 11.07 Treatment of Certain Information;
Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem107.jpg]
102 110446369 v18 (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that solely to the extent permitted by law and
other than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, each Lender and the Administrative Agent shall
notify Borrower as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to any agency
rating in connection with rating Borrower or its Subsidiaries or the credit
facilities provided hereunder, (h) with the consent of Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than Borrower and its Subsidiaries. For purposes of this Section
11.07, “Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary thereof, provided that, in the
case of information received from a Loan Party or any such Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws. 11.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem108.jpg]
103 110446369 v18 Agreement or any other Loan Document and although such
obligations of any the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section 11.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. 11.09 Interest Rate Limitation. Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. 11.10
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied. 11.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem109.jpg]
104 110446369 v18 remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
11.13 Replacement of Lenders. If any Lender requests compensation under Section
3.02, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender after giving effect to Section
2.01(b) or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.03) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 3.02 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable Laws. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. 11.14 Governing Law; Jurisdiction; Etc. (a)
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF, EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem110.jpg]
105 110446369 v18 (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN BANKRUPTCY COURT OR, IN THE EVENT THE BANKRUPTCY COURT LACKS
JURISDICTION OVER SUCH ACTION, LITIGATION, OR PROCEEDING, TO ANY STATE OR
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK. EACH LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE JURISDICTION OF THE BANKRUPTCY COURT OR, IN THE EVENT THE BANKRUPTCY COURT
LACKS SUBJECT MATTER JURISDICTION OVER ANY ACTION, LITIGATION, OR PROCEEDING
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATING HERETO OR THERETO, TO ANY STATE OR FEDERAL COURT SITTING IN THE BOROUGH
OF MANHATTAN, NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, INCLUDING WITH RESPECT TO COLLATERAL, AGAINST EACH LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. EACH LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem111.jpg]
106 110446369 v18 ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. (e) EACH LOAN PARTY THAT IS ORGANIZED UNDER THE
LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES HEREBY APPOINTS THE BORROWER,
AS ITS AGENT FOR SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS. 11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 11.16 No
Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem112.jpg]
107 110446369 v18 11.17 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. 11.18 USA PATRIOT
Act. Each Lender that is subject to the Patriot Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Patriot
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act. 11.19 Section 956 Override.
Notwithstanding any provision of any Loan Document to the contrary (including
any provision that would otherwise apply notwithstanding other provisions or
that is the beneficiary of other overriding language), (i) no more than 65% of
the voting interests and 100% of the non-voting interests in or of any Foreign
Subsidiary with respect to the Borrower shall be pledged or similarly
hypothecated to guarantee or support any Obligation of the Borrower, (ii) no
Excluded Subsidiary with respect to the Borrower shall guarantee or support any
Obligation of the Borrower, (iii) no security or similar interest shall be
granted in the assets of any Excluded Subsidiary with respect to the Borrower,
which security or similar interest guarantees or supports any Obligation of the
Borrower, and (iv) no Excluded Subsidiary with respect to the Borrower shall be
required to make any payment on behalf of the Borrower. 11.20 Waiver of
Immunities. If any Loan Party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such Loan Party hereby (to the fullest extent permitted by
applicable law) irrevocably waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and each other Loan
Documents. Each Loan Party agrees that the foregoing waivers shall be effective
to the fullest extent permitted under the Foreign Sovereign Immunities Act of
1976 of the United States of America, as amended from time to time, and are
intended to be irrevocable and not subject to withdrawal for purposes of such
Act.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem113.jpg]
108 110446369 v18 11.21 Final DIP Order. In the event of any conflict between,
or inconsistence among, the Final DIP Order, on the one hand, and this Agreement
or any other Loan Documents, on the other hand, the Final DIP Order shall
control.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem114.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem115.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem116.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem117.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem118.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem119.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem120.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem121.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem122.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem123.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem124.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem125.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem126.jpg]
[Signature Page to DIP Credit Agreement] LENDER: ADVANTAGE OPPORTUNITIES FUND,
L.P. By: Advantage Capital Management LLC, its Investment Manager By: Name:
Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem127.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem128.jpg]
LENDER: LATIGO ULTRA MASTER FUND, LTD. LATIGO ADVISORS MASTER FUND, LTD. CROWN
MANAGED ACCOUNTS SPC acting for and on behalf of CrownlLatigo Segregated
portfolio By: Latigo Partners LP By: ___ _ Name: Scott McCabe Title: Authorized
Signatory LATIGO PARTNERS MA2, LP By: Latigo GP LLC By:__ Name: Scott McCabe
Title: Authorized Signatory [Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem129.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem130.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem131.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem132.jpg]




--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem133.jpg]
SCHEDULES TO CREDIT AGREEMENT1 Index Schedule 2.01 - Commitments and Applicable
Percentages Schedule 2.01(A) - Backstop Lender Commitments Schedule 5.06 -
Litigation Schedule 5.08(c) - Owned Real Property Schedule 5.08(d) - Leased Real
Property Schedule 5.08(g) - Investments Schedule 5.11 - Taxes Schedule 5.12(d) -
Pension Plans Schedule 5.13 - Subsidiaries and Other Equity Investments; Loan
Parties Schedule 5.16 - Compliance with Laws Schedule 5.18 - Material Contracts
Schedule 5.20 - Bank Accounts and Securities Accounts Schedule 6.01 - Reporting
Dates Schedule 6.14 - Guarantors Schedule 7.01 - Liens Schedule 7.02 -
Indebtedness Schedule 7.08 - Transactions with Affiliates Schedule 7.09 -
Burdensome Agreements; Negative Pledges Schedule 11.02 - Administrative Agent’s
Office, Certain Addresses for Notices 1 Capitalized terms used but not defined
in these schedules have the respective meanings assigned to them in the Senior
Secured Superpriority Debtor-In-Possession Credit Agreement, dated as of July
27, 2015, among GT Advanced Technologies Inc., a Delaware corporation, as a
debtor and debtor-in-possession, as Borrower (as defined therein), certain
Subsidiaries (as defined therein) of Borrower, each as a debtor and
debtor-in-possession, as Guarantors (as defined therein), each Lender (as
defined therein) from time to time party thereto and Cantor Fitzgerald
Securities, as Agent (as defined therein) for the Lenders.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem134.jpg]
SCHEDULE 2.01 Commitments and Applicable Percentages Backstop Lender Commitment
Aristeia Master, L.P. $15,566,477.46 Compass ESMA LP $179,361.67 Compass TSMA LP
$230,813.95 WFF Cayman II Ltd. $11,691,547.19 New Generation Limited Partnership
$2,441,795.43 New Generation Turnaround Fund (Bermuda) LP $6,966,069.69
Brandytrust Multi-Strategy NGA, LLC $897,735.27 P New Generation Turnaround IE a
fund of Permal Managed Account Platform ICAV $610,726.96 Sciens Group
Alternative Strategies PCC Limited acting in respect of its Olive Zeta Cell
$208,025.40 Wbox 2014-3 Ltd. $13,600,430.40 QPB Holdings Ltd. $9,094,952.19 Pine
River Deerwood Fund Ltd. $138,629.46 Pine River Fixed Income Master Fund Ltd.
$928,099.65 Pine River Convertibles Master Fund Ltd. $4,797,259.07 Pine River
Master Fund Ltd. $1,066,729.11 Mariner LDC $288,625.02 Caspian Select Credit
Master Fund, Ltd. $5,855,499.87 Caspian Solitude Master Fund, L.P. $253,261.90
Caspian HLSC1, LLC $376,058.78 Caspian SC Holdings, L.P. $478,076.91 Super
Caspian Cayman Fund Limited $248,477.52 Jefferies Leveraged Credit Products, LLC
$5,211,344.11 Latigo Ultra Master Fund, Ltd. $2,667,252.58 Latigo Advisors
Master Fund, Ltd. $334,000.00 Latigo Partners MA2, LP $892,000.00 Crown Managed
Accounts SPC acting for and on behalf of Crown/Latigo Segregated Portfolio
$618,000.00 AQR Diversified Arbitrage Fund $3,124,889.64 Hare & Co. o/b/o
Advanced Series Trust – AST Academic Strategies Asset Allocation Portfolio
$370,415.67 Advantage Opportunities Fund, L.P. $180,450.10 Ingalls & Snyder, LLC
$555,115.00 Privet Fund LP $4,377,880.00 Wilfred Global Opportunity Fund LP
$750,000.00



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem135.jpg]
49333159_13 SCHEDULE 2.01(A) Backstop Lender Commitments Backstop Lender
Commitment Aristeia Master, L.P. $20,485,484.34 Compass ESMA LP $236,039.96
Compass TSMA LP $303,751.16 WFF Cayman II Ltd. $15,386,076.10 New Generation
Limited Partnership $3,213,402.79 New Generation Turnaround Fund (Bermuda) LP
$9,167,347.71 Brandytrust Multi-Strategy NGA, LLC $1,181,419.62 P New Generation
Turnaround IE a fund of Permal Managed Account Platform ICAV $803,716.68 Sciens
Group Alternative Strategies PCC Limited acting in respect of its Olive Zeta
Cell $273,761.43 Wbox 2014-3 Ltd. $17,898,166.41 QPB Holdings Ltd.
$11,968,957.08 Pine River Deerwood Fund Ltd. $182,436.37 Pine River Fixed Income
Master Fund Ltd. $1,221,379.14 Pine River Convertibles Master Fund Ltd.
$6,313,192.94 Pine River Master Fund Ltd. $1,403,815.51 Mariner LDC $379,830.53
Caspian Select Credit Master Fund, Ltd. $7,705,837.83 Caspian Solitude Master
Fund, L.P. $333,292.66 Caspian HLSC1, LLC $494,893.35 Caspian SC Holdings, L.P.
$629,149.21 Super Caspian Cayman Fund Limited $326,996.42 Jefferies Leveraged
Credit Products, LLC $6,858,128.85 Latigo Ultra Master Fund, Ltd. $3,510,104.40
Latigo Advisors Master Fund, Ltd. $439,544.00 Latigo Partners MA2, LP
$1,173,872.00 Crown Managed Accounts SPC acting for and on behalf of
Crown/Latigo Segregated Portfolio $813,228.00 AQR Diversified Arbitrage Fund
$4,112,354.77 Hare & Co. o/b/o Advanced Series Trust – AST Academic Strategies
Asset Allocation Portfolio $487,467.022 Advantage Opportunities Fund, L.P.
$237,472.33 Ingalls & Snyder, LLC $730,531.34 Privet Fund LP $5,761,290.08
Wilfred Global Opportunity Fund LP $987,000.00



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem136.jpg]
49333159_13 SCHEDULE 5.06 Litigation 1. On October 15, 2014, the Securities and
Exchange Commission (the “SEC”) sent a letter to the Company noting that it was
conducting an inquiry into matters involving the Company. The SEC is seeking
certain information regarding trading activity in the Company’s securities, as
well as the Company’s sapphire business and securities offering going back to
January 1, 2013, and requesting the preservation and production of documents.
The Company is fully cooperating with the SEC. 2. On January 21, 2015, Tera Xtal
Technology Corp. (“TXT”) commenced an adversary proceeding in the Bankruptcy
Court [Case No. 15-1007-HJB] against Hong Kong Debtor seeking to recover
approximately $16.6 million in payments made by TXT in connection with the
purchase of certain undelivered furnaces prior to the Petition Date, including
on theories of express or resulting trust, constructive trust, and equitable
liens. 3. Levy v. Gutierrez et al, 1:14-cv-443 (D. NH, Oct. 9, 2014) was the
first class action complaint filed against GT Advanced Technologies, Inc.
officers and directors as part of the follow-on litigation to the Chapter 11
petition. After Levy, twelve additional class actions were filed in the United
States District Court for the District of New Hampshire. Those cases were
consolidated on February 4, 2015, and affidavits regarding service of the
original complaints were filed on February 6, 2015. On May 20, 2015, Bernstein
Litowitz Berger & Grossman and Orr & Reno were appointed as lead counsel, and
Douglas Kurtz was appointed as lead plaintiff.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem137.jpg]
49333159_13 SCHEDULE 5.08(c) Owned Real Property Real property at 243 and 247
Daniel Webster Highway, Merrimack, NH 03054. The record owner of this real
property is GTAT Corporation. The real property has book and estimated fair
values of $14,482,674.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem138.jpg]
49333159_13 SCHEDULE 5.08(d) Leased Real Property Location Lessor Lessee Lease
Expiration Date Annualized Rent Amount CALIFORNIA 2369 Bering Drive, San Jose,
CA Dollinger Properties GTAT Corporation 07/31/2015 $161,892 5891 Rue Ferrari
Drive San Jose, CA MPJ-A, LLC GTAT Corporation 04/30/2018 $305,212 through
5/1/2016; $314,369 through 5/1/2017; $323,800 through 5/1/2018 MASSACHUSETTS 27
Congress Street Salem, MA 01970 Shetland Harbor Trust GTAT Corporation
(successor by merger to GT Crystal Systems, LLC, successor by merger to Crystal
Systems, Inc.) 05/31/2023 $198,088 through 5/31/2016; $205,391 through
5/31/2017; $213,607 through 5/31/2018; $219,997 through 5/31/2019; $226,569
through 5/31/2020; $233,325 through 5/31/2021; $240,262 through 5/31/2022;
$247,382 through 5/31/2023 35 Congress Street Salem, MA 01970 Shetland Harbor
Trust GTAT Corporation (successor by merger to GT Crystal Systems, LLC,
successor by merger to Crystal Systems, Inc.) 05/31/2018 $124,348 through
5/31/2016; $129,009 through 5/31/2017; $134,148 through 5/31/2018 One Industrial
Drive Danvers, MA One Industrial Drive LLC GTAT Corporation 09/30/2015 $251,700
MONTANA First Interstate Business Center, 4th Floor 101 East Front Street
Missoula, MT 59802 N47, LLC GTAT Corporation 12/31/2020 $273,649 through
12/31/2016; $287,508 through 12/31/2020 6900 Kestrel Drive Suites 9 and 10
Missoula, MT 59803 Sheridan Montana Ventures L.L.C. GTAT Corporation 12/31/2015
$37,200 6900 Kestrel Drive Suite 8 Missoula, MT 59803 Sheridan Montana Ventures
L.L.C. GTAT Corporation 12/31/2015 $20,400 6900 Kestrel Drive Suite 11 Missoula,
MT 59803 Sheridan Montana Ventures L.L.C. GTAT Corporation 12/31/2015 $17,604
6900 Kestrel Drive Suite 15 Missoula, MT 59803 Sheridan Montana Ventures L.L.C.
GTAT Corporation 12/31/2015 $18,000 6900 Kestrel Drive Suites 16-18 Missoula, MT
59803 Sheridan Montana Ventures L.L.C. GTAT Corporation 12/31/2015 $54000



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem139.jpg]
49333159_13 SCHEDULE 5.08(g) Investments 1. Equity Interests Entity Issuer
Number of Shares GT Advanced Technologies Inc. GTAT Corporation 100 shares GTAT
Corporation GT Advanced Equipment Holding LLC 100% (Sole Member) GTAT
Corporation GT Equipment Holdings, Inc. 1,000 shares GTAT Corporation Lindbergh
Acquisition Corp. 100 shares GTAT Corporation GT Sapphire Systems Holding LLC
100% (Sole Member) GTAT Corporation GT Advanced Technologies Limited 11,208,000
shares Lindbergh Acquisition Corp. GT Advanced Cz LLC 100% (Sole Member) GT
Sapphire Systems Holding LLC GT Sapphire Systems Group LLC 100% (Sole Member) GT
Advanced Technologies Limited GT Advanced Technologies Taiwan Co., Ltd. 500,000
shares GT Advanced Technologies Limited GT Solar Mauritius, Ltd. 128,055 shares
GT Advanced Technologies Limited GT Advanced Technologies GmbH 100% GT Advanced
Technologies Limited GT Advanced Technologies Luxembourg S.À R.L. 12,501
corporate units GT Solar Mauritius, Ltd. GT Solar (Shanghai), Ltd. 100% GT Solar
Mauritius, Ltd. GT Solar China Co. Ltd 100% GT Solar (Shanghai), Ltd. GT
Sapphire Technology (Guiyang) Co., Ltd. 100% GT Advanced Technologies Luxembourg
S.À R.L. GTAT IP Holding LLC 100% (Sole Member)



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem140.jpg]
49333159_13 2. Promissory Notes or other Indebtedness with an Individual
Principal Amount of More than $500,000 (a) Lender: GT Advanced Technologies
Limited Borrower: GT Advanced Technologies S.à r.l. Amount: $57,843,972 (b)
Lender: GT Advanced Technologies S.à r.l. Borrower: GTAT IP Holding LLC Amount:
$57,843,972 (c) Priority Note as described in the Intercompany Agreement Lender:
GTAT Corporation Borrower: GT Advanced Technologies Limited Amount $22,500,000
(d) Contingent Note as described in the Intercompany Agreement Lender: GTAT
Corporation Borrower: GT Advanced Technologies Limited Amount: $130,000,000



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem141.jpg]
49333159_13 SCHEDULE 5.112 Taxes Debtor Filing Date Name Tax Type Total Filed
Claim Amount GT Advanced Cz LLC 3/11/2015 Department of the Treasury - Internal
Revenue Service Corporate Income Tax $0.00 GT Advanced Cz LLC 3/24/2015
Franchise Tax Board Bank and Corporation Tax $3,492.47 GT Advanced Technologies
Inc. 3/16/2015 City of Los Angeles Office of Finance Municipal Business Tax
$1,944.66 GT Advanced Technologies Inc. 10/20/2014 Colorado Department of
Revenue Corporate Income Tax $0.00 GT Advanced Technologies Inc. 2/13/2015
Department of the Treasury - Internal Revenue Service Corporate Income Tax
$51,708,189.80 GT Advanced Technologies Inc. 3/24/2015 Franchise Tax Board Bank
and Corporation Tax $19,806.28 GT Advanced Technologies Inc. 5/11/2015 Franchise
Tax Board Bank and Corporation Tax $38,480.42 GT Advanced Technologies Inc.
3/24/2015 Montana Department of Revenue Corporate License Tax $33,426.00 GT
Advanced Technologies Inc. 12/10/2014 New Hampshire Department of Revenue
Administration State Business Tax $70,143.20 GT Advanced Technologies Inc.
11/13/2014 Progressive Business Advisors S.A. Business Duty Tax (Greece)
$5,413.00 GT Advanced Technologies Inc. 3/24/2015 State of New Hampshire,
Department of Employment Security Unemployment Contribution Tax $401.52 GT
Sapphire Systems Group LLC 3/11/2015 Department of the Treasury - Internal
Revenue Service WT-FICA Tax and FUTA $0.00 GT Sapphire Systems Group LLC
3/24/2015 Franchise Tax Board Partnership Tax Liability $1,708.00 GT Sapphire
Systems Holding LLC 3/11/2015 Department of the Treasury - Internal Revenue
Service Miscellaneous Penalties $10,000.00 2 Items in this schedule indicated
with “*” are anticipated to be expunged after the Closing Date because they are
duplicative of other claims or have been amended by subsequent claims already
listed.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem142.jpg]
49333159_13 GT Sapphire Systems Holding LLC 3/24/2015 Franchise Tax Board
Partnership Tax Liability $1,708.00 GTAT Corporation 11/10/2014 Arizona
Department of Revenue Sales Tax (TPT) $20,716.14 GTAT Corporation 11/24/2014
City of Mesa Use Tax for Mesa AZ Facility $6,474.00 GTAT Corporation 3/11/2015
Department of the Treasury - Internal Revenue Service WT-FICA and FUTA $0.00
GTAT Corporation 3/24/2015 Franchise Tax Board Bank and Corporation Tax
$19,806.28 GTAT Corporation 5/11/2015 Franchise Tax Board Bank and Corporation
Tax $38,480.42 GTAT Corporation 5/21/2015 Massachusetts Department of Revenue
Sales and Use Tax $9,237.02 GTAT Corporation 11/24/2014 Ohio Department of
Taxation Commercial Activity Tax $150.00 GTAT Corporation 1/20/2015 Pennsylvania
Department of Revenue Employer Withholding Tax and Capital Stock- Franchise Tax
$4,942.81 GTAT Corporation 11/24/2014 SCC Tax Collector Personal Property Taxes
$1,003.66 Lindbergh Acquisition Corp. 3/24/2015 Franchise Tax Board Bank and
Corporation Tax $821.97 GT Advanced Cz LLC* 11/28/2014 Department of the
Treasury - Internal Revenue Service Corporate Income Tax $3,000.00 GT Advanced
Cz LLC* 12/15/2014 Department of the Treasury - Internal Revenue Service
Corporate Income Tax $3,000.00 GT Advanced Cz LLC* 3/16/2015 Department of the
Treasury - Internal Revenue Service Corporate Income Tax $0.00 GT Advanced
Technologies Inc.* 1/23/2015 Department of the Treasury - Internal Revenue
Service Corporate Income Tax $100,533,352.00 GT Advanced Technologies Inc.*
1/26/2015 Department of the Treasury - Internal Revenue Service Corporate Income
Tax $100,533,352.00 GT Advanced Technologies Inc.* 2/24/2015 Department of the
Treasury - Internal Revenue Service Corporate Income Tax $51,708,189.80 GT
Advanced Technologies Inc.* 11/7/2014 Montana Department of Revenue Corporate
License Tax $960,797.68



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem143.jpg]
49333159_13 GT Advanced Technologies Inc.* 10/24/2014 New Hampshire Department
of Revenue Administration State Business Tax $466.88 GT Sapphire Systems Group
LLC* 11/28/2014 Department of the Treasury - Internal Revenue Service WT-FICA
Tax, FUTA, and Partnership Tax $3,266.38 GT Sapphire Systems Group LLC*
12/15/2014 Department of the Treasury - Internal Revenue Service WT-FICA Tax,
FUTA, and Partnership Tax $3,266.38 GT Sapphire Systems Group LLC* 3/16/2015
Department of the Treasury - Internal Revenue Service WT-FICA Tax and FUTA $0.00
GT Sapphire Systems Holding LLC* 12/2/2014 Department of the Treasury - Internal
Revenue Service WT-FICA Tax, FUTA, and Miscellaneous Penalties $10,900.00 GT
Sapphire Systems Holding LLC* 12/15/2014 Department of the Treasury - Internal
Revenue Service WT-FICA Tax, FUTA, and Miscellaneous Penalties $10,900.00 GT
Sapphire Systems Holding LLC* 3/16/2015 Department of the Treasury - Internal
Revenue Service Miscellaneous Penalties $10,000.00 GTAT Corporation* 11/28/2014
Department of the Treasury - Internal Revenue Service WT-FICA and FUTA $200.00
GTAT Corporation* 12/15/2014 Department of the Treasury - Internal Revenue
Service WT-FICA and FUTA $200.00 GTAT Corporation* 3/16/2015 Department of the
Treasury - Internal Revenue Service WT-FICA and FUTA $0.00



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem144.jpg]
49333159_13 SCHEDULE 5.12(d) Pension Plans None.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem145.jpg]
49333159_13 SCHEDULE 5.13 Subsidiaries and Other Equity Investments; Loan
Parties Part (a): Subsidiaries of Borrower Subsidiaries of Borrower Issuer
Number of Shares GT Advanced Technologies Inc. GTAT Corporation 100 shares GTAT
Corporation GT Advanced Equipment Holding LLC 100% (Sole Member) GTAT
Corporation GT Equipment Holdings, Inc. 1,000 shares GTAT Corporation Lindbergh
Acquisition Corp. 100 shares GTAT Corporation GT Sapphire Systems Holding LLC
100% (Sole Member) GTAT Corporation GT Advanced Technologies Limited 11,208,000
shares GT Sapphire Systems Holding LLC GT Sapphire Systems Group LLC 100% (Sole
Member) Lindbergh Acquisition Corp. GT Advanced Cz LLC 100% (Sole Member) GT
Advanced Technologies Limited (not a Loan Party) GT Advanced Technologies Taiwan
Co., Ltd. 500,000 shares GT Advanced Technologies Limited (not a Loan Party) GT
Solar Mauritius, Ltd. 128,055 shares GT Advanced Technologies Limited (not a
Loan Party) GT Advanced Technologies GmbH 100% GT Advanced Technologies Limited
(not a Loan Party) GT Advanced Technologies Luxembourg S.À R.L. 12,501 corporate
units GT Solar Mauritius, Ltd. (not a Loan Party) GT Solar (Shanghai), Ltd. 100%
GT Solar Mauritius, Ltd. (not a Loan Party) GT Solar China Co., Ltd 100% GT
Solar (Shanghai), Ltd. (not a Loan Party) GT Sapphire Technology (Guiyang) Co.,
Ltd. 100% GT Advanced Technologies Luxembourg S.À R.L. GTAT IP Holding LLC 100%
(Sole Member)



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem146.jpg]
49333159_13 Part (b): Loan Parties as of the Closing Date Loan Party
Jurisdiction Principal Place of Business U.S. Taxpayer Identification Number or
Unique Identification Number GT Advanced Technologies Inc. Delaware 243 Daniel
Webster Highway Merrimack, NH 03054 03-0606749 GTAT Corporation Delaware 243
Daniel Webster Highway Merrimack, NH 03054 02-0471760 GT Advanced Equipment
Holding LLC Delaware 243 Daniel Webster Highway Merrimack, NH 03054 46-3928329
GT Equipment Holdings, Inc. New Hampshire 243 Daniel Webster Highway Merrimack,
NH 03054 04-3640040 Lindbergh Acquisition Corp. Delaware 243 Daniel Webster
Highway Merrimack, NH 03054 37-1645073 GT Advanced Cz LLC Delaware 243 Daniel
Webster Highway Merrimack, NH 03054 26-1609815 GT Sapphire Systems Holding LLC
California 243 Daniel Webster Highway Merrimack, NH 03054 20-5904417 GT Sapphire
Systems Group LLC Delaware 243 Daniel Webster Highway Merrimack, NH 03054
20-5905126 GT Advanced Technologies Luxembourg S.À R.L. Luxembourg 7, rue Robert
Stümper L-2557 Luxembourg 98-1080872 GTAT IP Holding LLC Delaware 243 Daniel
Webster Highway Merrimack, NH 03054 46-1494456



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem147.jpg]
49333159_13 SCHEDULE 5.16 Compliance with Laws None.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem148.jpg]
49333159_13 SCHEDULE 5.18 Material Contracts 1. Purchase Order and First
Amendment to Purchase Order, both effective as of April 9, 2015, by and between
GT Advanced Technologies Limited and Guangdong Saifei Sapphire Technology Co.,
Ltd. 2. Supply Agreement dated May 16, 2011 and amended on December 27, 2011,
February 14, 2012 and December 21, 2012, by and between GT Advanced Technologies
Limited and OCI Company Ltd.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem149.jpg]
49333159_13 SCHEDULE 5.20 Bank Accounts and Securities Accounts3 Loan Party Bank
/ Broker Dealer Account Number Purpose GTAT Corporation Bank of America —3294
DDA GTAT Corporation Bank of America —4487 CDA GTAT Corporation Bank of America
—6508 DDA – Utility Deposit Account GT Advanced Equipment Holding LLC Bank of
America —8144 DDA GTAT Corporation d/b/a Crystal Systems Bank of America —1546
DDA GTAT Corporation d/b/a Crystal Systems Bank of America —7590 CDA Lindbergh
Acquisition Corp Bank of America —8343 DDA GT Advanced Cz LLC Bank of America
—5023 DDA GT Advanced Cz LLC Bank of America —6497 CDA GT Sapphire Systems Group
LLC Bank of America —7965 DDA GT Sapphire Systems Group LLC Bank of America
—9105 CDA GTAT IP Holding LLC Bank of America —3253 DDA GT Advanced Technologies
Luxembourg S.à r.l. Bank of America (Luxembourg) —1013 DDA GT Solar (Shanghai),
Ltd. d/b/a GT Solar Shanghai CO., LTD Bank of China —5567 RMB Operating Account
GT Solar (Shanghai), Ltd. d/b/a GT Solar Shanghai CO., LTD Shanghai Bank —6076
RMB Tax Payments GT Solar (Shanghai), Ltd. d/b/a GT Solar Shanghai CO., LTD
Shanghai Pudong Development Bank —2271 US FX Account GT Solar China Co., Ltd.
HSBC —7-055 USD Operating Account GT Solar China Co., Ltd. HSBC —7-056 USD
Operating Account GT Solar China Co., Ltd. Shanghai Pudong Development Bank
—1721 RMB Operating Account GT Sapphire Technology (Guiyang) Co., Ltd. ICBC
—5723 RMB Operating Account 3 As of July 6, 2015.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem150.jpg]
49333159_13 GT Advanced Technologies Taiwan Co., Ltd. Bank of America Taiwan
—7013 TWD Operating Account GT Advanced Technologies Taiwan Co., Ltd. Bank of
America Taiwan —7055 USD Operating Account GT Advanced Technologies Taiwan Co.,
Ltd. Bank of America Taiwan —7914 TWD Payroll Account GT Advanced Technologies
Limited Bank of America US —7350 DDA GT Advanced Technologies Limited Bank of
America US —5316 DDA – Kerry Logistics Deposit Account GT Advanced Technologies
Limited Bank of America Hong Kong —2014 HK DDA GT Advanced Technologies Limited
Bank of America Hong Kong —2022 USD DDA GT Advanced Technologies Limited Bank of
America Hong Kong —9230 CNY DDA GT Advanced Technologies Limited Bank of America
Hong Kong —2048 HKD Payroll Account GT Advanced Technologies Limited Bank of
America Hong Kong —2056 EUR DDA GT Advanced Technologies Limited Bank of America
Hong Kong —9201 USD Time Deposit – Restricted Cash Collateral Account GT
Advanced Technologies GmbH Bank of America —2018 EUR Operating GT Advanced
Technologies GmbH Bank of America —2026 USD Operating Account



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem151.jpg]
49333159_13 SCHEDULE 6.01 Reporting Dates 6.01(d) 13 Week Cash Flow Forecast
Thursday, August 06, 2015 Thursday, September 03, 2015 Thursday, October 01,
2015 Thursday, November 05, 2015 Thursday, December 03, 2015 Thursday, January
07, 2016 Thursday, February 04, 2016 Thursday, March 03, 2016 Thursday, April
07, 2016 Thursday, May 05, 2016 Thursday, June 02, 2016 Thursday, July 7, 2016
6.01(f)(i)(x) Cash Balance Reporting (Non-Chinese Subsidiaries) - Weekly Flash
Report Tuesday, July 28, 2015 Tuesday, August 04, 2015 Tuesday, August 11, 2015
Tuesday, August 18, 2015 Tuesday, August 25, 2015 Tuesday, September 01, 2015
Tuesday, September 08, 2015 Tuesday, September 15, 2015 Tuesday, September 22,
2015 Tuesday, September 29, 2015 Tuesday, October 06, 2015 Tuesday, October 13,
2015 Tuesday, October 20, 2015 Tuesday, October 27, 2015 Tuesday, November 03,
2015 Tuesday, November 10, 2015 Tuesday, November 17, 2015 Tuesday, November 24,
2015 Tuesday, December 01, 2015 Tuesday, December 08, 2015 Tuesday, December 15,
2015 Tuesday, December 22, 2015 Tuesday, December 29, 2015



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem152.jpg]
49333159_13 Tuesday, January 05, 2016 Tuesday, January 12, 2016 Tuesday, January
19, 2016 Tuesday, January 26, 2016 Tuesday, February 02, 2016 Tuesday, February
09, 2016 Tuesday, February 16, 2016 Tuesday, February 23, 2016 Tuesday, March
01, 2016 Tuesday, March 08, 2016 Tuesday, March 15, 2016 Tuesday, March 22, 2016
Tuesday, March 29, 2016 Tuesday, April 05, 2016 Tuesday, April 12, 2016 Tuesday,
April 19, 2016 Tuesday, April 26, 2016 Tuesday, May 03, 2016 Tuesday, May 10,
2016 Tuesday, May 17, 2016 Tuesday, May 24, 2016 Tuesday, May 31, 2016 Tuesday,
June 07, 2016 Tuesday, June 14, 2016 Tuesday, June 21, 2016 Tuesday, June 28,
2016 Tuesday, July 5, 2016 Tuesday, July 12, 2016 Tuesday, July 19, 2016
Tuesday, July 26, 2016 6.01(f)(i)(y) Cash Balance Reporting (Chinese
Subsidiaries) - Bi-Weekly Flash Report Tuesday, July 28, 2015 Tuesday, August
11, 2015 Tuesday, August 25, 2015 Tuesday, September 08, 2015 Tuesday, September
22, 2015 Tuesday, October 06, 2015 Tuesday, October 20, 2015 Tuesday, November
03, 2015 Tuesday, November 17, 2015 Tuesday, December 01, 2015 Tuesday, December
15, 2015 Tuesday, December 29, 2015



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem153.jpg]
49333159_13 Tuesday, January 12, 2016 Tuesday, January 26, 2016 Tuesday,
February 09, 2016 Tuesday, February 23, 2016 Tuesday, March 08, 2016 Tuesday,
March 22, 2016 Tuesday, April 5, 2016 Tuesday, April 19, 2016 Tuesday, May 3,
2016 Tuesday, May 17, 2016 Tuesday, May 31, 2016 Tuesday, June 14, 2016 Tuesday,
June 28, 2016 Tuesday, July 12, 2016 Tuesday, July 26, 2016 6.01(f)(ii) Cash
Balance Reporting - Bi-Weekly Covenant Compliance Report Tuesday, July 28, 2015
Tuesday, August 11, 2015 Tuesday, August 25, 2015 Tuesday, September 08, 2015
Tuesday, September 22, 2015 Tuesday, October 06, 2015 Tuesday, October 20, 2015
Tuesday, November 03, 2015 Tuesday, November 17, 2015 Tuesday, December 01, 2015
Tuesday, December 15, 2015 Tuesday, December 29, 2015 Tuesday, January 12, 2016
Tuesday, January 26, 2016 Tuesday, February 09, 2016 Tuesday, February 23, 2016
Tuesday, March 08, 2016 Tuesday, March 22, 2016 Tuesday, April 05, 2016 Tuesday,
April 19, 2016 Tuesday, May 03, 2016 Tuesday, May 17, 2016 Tuesday, May 31, 2016
Tuesday, June 14, 2016 Tuesday, June 28, 2016 Tuesday, July 12, 2016 Tuesday,
July 26, 2016



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem154.jpg]
49333159_13 SCHEDULE 6.14 Guarantors 1. GTAT Corporation 2. GT Advanced
Equipment Holding LLC 3. GT Equipment Holdings, Inc. 4. Lindbergh Acquisition
Corp. 5. GT Sapphire Systems Holding LLC 6. GT Advanced Cz LLC 7. GT Sapphire
Systems Group LLC 8. GT Advanced Technologies Luxembourg S.à r.l. 9. GTAT IP
Holding LLC



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem155.jpg]
49333159_13 SCHEDULE 7.01 Liens Entity Jurisdiction Original File Date Number
Secured Party Collateral Description GT Advanced Equipment Holding LLC DE –
Secretary of State 11/13/2013 20134464989 Apple Inc. All assets (specifically
including sapphire growing furnaces and related components and equipment). GT
Advanced Equipment Holding LLC DE – Secretary of State 1/28/2015 20150390053
Apple Inc. 2,036 sapphire furnaces at Mesa, AZ (which were purchased or
installed in connection with certain agreements with the Secured Party, dated
October 31, 2013) and all proceeds of the foregoing. GT Advanced Technologies
Limited DC – Recorder of Deeds 11/12/2014 2014104289 Expeditors International of
Washington, Inc. All personal property in Secured Party’s possession, custody or
control or en route and all proceeds and products of any of the forgoing. GT
Advanced Technologies Inc. DE – Secretary of State 10/06/2014 20144012696 Eplus
Technology, Inc. IT equipment (including computer equipment) purchased from
Secured Party. GT Sapphire Systems Group LLC DE – Secretary of State 11/12/2014
20144571519 Expeditors International of Washington, Inc. All personal property
in Secured Party’s possession, custody or control or en route and all proceeds
and products of any of the forgoing in whatever form. GTAT Corporation DE –
Secretary of State 10/06/2014 20144006045 Expeditors International of
Washington, Inc. All personal property in Secured Party’s possession, custody or
control or en route and all proceeds and products of any of the forgoing in
whatever form. 1. Liens on restricted cash in connection with: a. the letter of
credit issued by Bank of America HK on behalf of GT Advanced Technologies
Limited for the benefit of CNIEC Shaanxi Corporation on August



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem156.jpg]
49333159_13 13, 2014 and expiring on September 5, 2015 for the amount of
$1,267,000 supported by $1,330,350 cash collateral. 2. Liens in connection with:
a. the Carve-Out; b. any equitable claim or other similar claim Tera Xtal
Technology Corp. may have against up to 34 ASF furnaces located in Mesa,
Arizona, pursuant to the terms of the December 15, 2014 order of the Bankruptcy
Court approving the terms of the Apple Settlement Agreement and solely upon the
entry of a court order providing that such party has a lien or security interest
in such assets; and 3. By order entered on April 16, 2015, the Bankruptcy Court
approved a stipulation between Hong Kong Debtor and Kerry Logistics (Hong Kong)
Ltd. (“Kerry Logistics”), which provided, among other things, that Hong Kong
Debtor would fund an adequate protection account in the amount of $901,244.29,
with Kerry Logistics receiving a fully perfected replacement lien on the funds
deposited in that adequate protection account to secure Hong Kong Debtor’s
obligations in respect of certain warehouse charges asserted by Kerry Logistics
(but solely to the extent that Kerry Logistics’ claim is ultimately allowed as a
secured claim). 4. Commissioner’s Return of Highway Layout relating to the
widening of Route 3, dated July 10, 1968, and recorded in the Hillsborough
County Registry of Deeds in Book 2040, Page 219. Limited to as shown on that
certain ALTA/ACSM Land Title Survey made by Bock & Clark dated February 1, 2006,
revised through February 7, 2006, bearing Project No. 20051480 (the “Survey”) 5.
Easement from S. Robert Winer and Dorothy L. Winer to C & I Investment
Associates dated September 11, 1986 and recorded in the Hillsborough County
Registry of Deeds in Book 4312, Page 185, limited to as shown on Survey. 6.
Easement Deed from GT Equipment Technology, Inc. to Public Service Company of
New Hampshire and Verizon New England, Inc. dated March 25, 2002 and recorded in
the Hillsborough County Registry of Deeds in Book 6609, Page 1622, limited to as
shown on Survey. 7. Declaration of Covenants, Restrictions, Easements,
Conditions and Reservations With Respect to Property Owned by GT Equipment
Technologies, Inc. dated July 26, 2004 and recorded in the Hillsborough County
Registry of Deeds in Book 7285, Page 2780, limited to as shown on Survey. 8.
Drainage Easement Deed from GT Equipment Technologies, Inc. to the State of New
Hampshire dated July 26, 2004 and recorded in the Hillsborough County Registry
of Deeds in Book 7285, Page 2786, limited to as shown on Survey.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem157.jpg]
49333159_13 9. The following facts as shown on plan entitled “GT Equipment
Technologies, Inc., Site Plan Parcel 3D-2141 Merrimack, New Hampshire, June 25,
2001, Last Revised: October 16, 2001”, prepared for Arenco Group by Meridian
Land Services, Inc. and recorded in the Hillsborough County Registry of Deeds as
Plan #31452: (a) 100 foot setback along westerly boundary line; (b) 20 foot
setbacks along northerly and southerly boundary lines; (c) 30 foot setback along
easterly boundary line; (d) Stormwater Catch basin in westerly portion of
premises, limited to as shown on Survey; (e) Proposed Pool at Southerly portion
of premises, limited to as shown on Survey. 10. The following facts shown on
plan entitled “GT Equipment Technologies, Inc., Site Plan Parcel 3D-2141
Merrimack, New Hampshire, June 25, 2001, Last Revised: April 22, 2002” prepared
for Arenco Group by Meridian Land Services, Inc., and recorded in the
Hillsborough County Registry of Deeds as Plan #32011: (a) same as in exception
above; (b) 20 foot wide Emergency Access Drive, limited to as shown on Survey.
11. The following facts shown on plan entitled “GT Equipment Technologies, Inc.,
Subdivision Plan Parcel 3D-2/041 Merrimack, New Hampshire, December 17, 2003,
Last Revised: June 11, 2004”, prepared by Meridian Land Services, Inc. and
recorded in the Hillsborough County Registry of Deeds as Plan #33319: (a) same
as above two exceptions. 12. Scrivener’s error resulting from the fact that the
grantee in the Warranty Deed from S. Robert Winer and William M. Prizer, III as
Trustees, et al dated November 16, 2001 and recorded in the Hillsborough County
Registry of Deeds in Book 6563, Page 2449 was GT Equipment Technology, Inc.
rather than GT Equipment Technologies, Inc. See the Affidavit of James Bosco
dated April 3, 2007 and recorded in said registry of deeds in Book 7839, Page
120. 13. The following facts as disclosed by an ALTA/ACSM survey made by Bock &
Clark by Eric C. Mitchell & Associates, Inc. on February 1, 2006, revised
through February 7, 2006, designated Job Number 20051480: (a) driveway
encroachment onto the northwest corner of Lot 041-01. 14. Easement Deed granted
by GT Equipment Technology(sic), Inc., et. als. to Sprint Communications
Company, L.P., dated September 2, 2014, and recorded in the Hillsborough County
Registry of Deeds at Book 8634, Page 2396;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem158.jpg]
49333159_13 15. Attachment of Green Leaf Construction, LLC vs. GT Equipment
Technology, d/b/a GTAT Corporation, dated October 27, 2014, and recorded in the
Hillsborough County Registry of Deeds at Book 8702, Page 2236; 16. Attachment of
CI Design, Inc., vs. GT Equipment Technology, d/b/a GTAT Corporation, dated
October 27, 2014, and recorded in the Hillsborough County Registry of Deeds at
Book 8702, Page 2241; 17. Notice of Mechanic’s Lien of Granite State Plumbing &
Heating, LLC vs. GTAT Corporation, dated October 22, 2014, and recorded in the
Hillsborough County Registry of Deeds at Book 8702, Page 2808; 18. Attachment of
Interstate Electrical Services Corporation vs. GTAT Corporation, f/k/a GT Solar
Incorporated, f/k/a GT Equipment Technologies, Inc., dated November 3, 2014, and
recorded in the Hillsborough County Registry of Deeds at Book 8704, Page 2125;
19. Attachment of Decco, Inc. vs. GTAT Corporation, f/k/a GT Equipment
Technologies, Inc., dated November 7, 2014, and recorded in the Hillsborough
County Registry of Deeds at Book 8705, Page 2518; 20. Notice of Mechanic’s Lien
of Eastern Vent Systems, Inc. vs. GTAT Corporation, dated January 5, 2015, and
recorded in the Hillsborough County Registry of Deeds at Book 8741, Page 1696;
and 21. Real Estate Tax Lien filed by Town of Merrimack vs. GT Equipment
Technologies Inc., dated April 23, 2015, and recorded in the Hillsborough County
Registry of Deeds at Book 8748, Page 1477. 22. Notice of Mechanic’s Lien of
Metro Walls, Inc. dated October 23, 2014 and filed with the Bankruptcy Court as
Document no. 271.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem159.jpg]
49333159_13 SCHEDULE 7.02 Indebtedness 1. Indebtedness underlying the Liens set
forth in the table and items 1, 2, 3, 15, 16, 17, 18, 19, 20, 21 and 22 of
Schedule 7.01.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem160.jpg]
49333159_13 SCHEDULE 7.08 Transactions with Affiliates 1. Master Sales and
Support Services Agreement, by and between GT Solar Inc. and GT Solar
(Shanghai), Ltd. d/b/a GT Solar (Shanghai) Co., Ltd., dated as of January 1,
2007. 2. Customer Support Service Agreement, by and between GT Solar Inc. and GT
Solar Taiwan Co., Ltd., dated as of July 1, 2009 3. Customer Support Service
Agreement, by and between GT Solar Inc. and GT Solar (Shanghai), Ltd. d/b/a GT
Solar Shanghai Co., Ltd., dated as of April 1, 2009 4. License Agreement, by and
between GT Solar Inc. and GT Solar Hong Kong, Ltd., dated as of July 5, 2010 5.
Amendment No. 1 to License Agreement, by and between GT Advanced Technologies
Inc. and GT Advanced Technologies Ltd., dated as of April 3, 2011 6. Management
and Administrative Services Agreement, by and between GT Solar Inc. and GT Solar
Hong Kong, Ltd., dated as of July 5, 2010 7. Management and Administrative
Services Agreement, by and between GT Crystal Systems, LLC and GT Advanced
Technologies Ltd., dated as of April 3, 2011 8. Management and Administrative
Services Agreement, by and between GT Advanced Cz LLC and GT Advanced
Technologies Ltd., dated as of April 3, 2012 9. Manufacturing Services
Agreement, by and between GT Solar Hong Kong and GT Solar Inc., dated as of July
5, 2010 10. Amendment No. 1 to the Manufacturing Services Agreement, by and
between GT Advanced Technologies Ltd. and GTAT Corp., dated as of July 5, 2010
11. Customer Support Services Agreement, by and between GT Advanced Technologies
GmbH and GT Advanced Technologies Ltd., dated as of August 1, 2013 12.
Processing Trade Contract, by and between GT Solar China Co., Ltd. and GT Solar
Hong Kong Ltd., dated as of June 15, 2010 13. Agreement to Provide Procurement
and Related Services, by and between GT Advanced Technologies Ltd. and GT Solar
China Co., Ltd., dated as of February 5, 2012



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem161.jpg]
49333159_13 14. Agreement to Provide Procurement and Related Services, by and
between GT Solar (Shanghai), Ltd. d/b/a GT Solar (Shanghai) Co., Ltd. and GT
Solar China Co., Ltd., dated as of April 4, 2012 15. Contract Research and
Development Agreement, by and between GT Solar Inc. and GT Solar China Co.,
Ltd., dated as of April 5, 2010 16. Agreement to Provide Procurement and Related
Services, by and between GT Solar Hong Kong Ltd. and GT Solar (Shanghai), Ltd.
d/b/a GT Solar (Shanghai) Co. Ltd., dated as of October 4, 2010 17. Amendment
No. 1 to the Agreement to Provide Procurement and Related Services, by and
between GT Advanced Technologies Ltd. and GT Solar (Shanghai), Ltd. d/b/a GT
Solar (Shanghai) Co. Ltd., dated as of April 3, 2011 18. Customer Support
Services Agreement, by and between GT Solar (Shanghai), Ltd. d/b/a GT Solar
(Shanghai) Co. Ltd. and GT Solar Hong Kong Ltd., dated as of October 4, 2010 19.
Amendment No. 1 to the Customer Support Services Agreement, by and between GT
Solar (Shanghai), Ltd. d/b/a GT Solar (Shanghai) Co. Ltd. and GT Advanced
Technologies Ltd., dated as of April 3, 2011 20. Customer Support Services
Agreement, by and between GT Solar Taiwan Co., Ltd. and GT Solar Hong Kong,
Ltd., dated as of October 4, 2010 21. Amendment No. 1 to the Customer Support
Services Agreement, by and between GT Advanced Technologies Ltd. and GT Solar
Taiwan Co., Ltd., dated as of April 3, 2011 22. Worldwide Assignment Agreement,
dated as of April 2, 2010 23. First Amendment to Worldwide Assignment Agreement,
dated as of April 3, 2011 24. Second Amendment to Worldwide Assignment
Agreement, dated as of July 29, 2011 25. License Agreement, by and among GT
Solar Inc., GT Crystal Systems, LLC and GT Solar Hong Kong, dated as of April 1,
2011 26. Agreement for Sharing Development Costs, by and between GT Solar Inc.
and GT Solar Hong Kong Ltd., dated as of April 1, 2011 27. Contract Research and
Development Agreement, by and among GT Advanced Cz LLC, GTAT Corp., GT Solar
China Co., Ltd., and GTAT IP Holding LLC, dated as of October 2, 2011



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem162.jpg]
49333159_13 28. Contract Research and Development Agreement, by and between GT
Advanced Technologies Ltd. and GT Solar China Co., Ltd., dated as of April 3,
2011 29. Loan Agreement, by and between GTAT IP Holding LLC and GT Advanced
Technologies Luxembourg S.à r.l., dated as of December 20, 2012 30. Loan
Agreement, by and between GT Advanced Technologies Luxembourg S.à r.l.and GT
Advanced Technologies Ltd., dated as of December 20, 2012 31. Services
Agreement, by and between GTAT Corp. and GT Advanced Technologies Ltd., dated as
of January 1, 2014



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem163.jpg]
49333159_13 SCHEDULE 7.09 Burdensome Agreements; Negative Pledges 1. The Apple
Settlement Agreement. 2. Intercompany Agreement between and among the Borrower
and certain of its subsidiaries, including GT Advanced Technologies Limited,
resolving certain intercompany disputes and/or providing for the allocation of
proceeds from the sales of ASF Furnaces and other assets.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem164.jpg]
49333159_13 SCHEDULE 11.02 Administrative Agent’s Office, Certain Addresses for
Notices If to the Administrative Agent: Cantor Fitzgerald Securities 110 E. 59th
Street, 7th Floor New York, NY 10022 Attn: Nils Horning – GT Advanced
Technologies Agency Email: nhorning@cantor.com If to the Borrower: GT Advanced
Technologies Inc. 243 Daniel Webster Highway Merrimack, NH 03054 Attn: Michele
Rayos Tel: (603) 681-3851 Fax: (603) 589-2951 Email: michele.rayos@gtat.com



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem165.jpg]
A-1 Form of Committed Loan Notice 49333216_3 EXHIBIT A FORM OF BORROWING NOTICE
Date: ___________, _____ To: Cantor Fitzgerald Securities., as Administrative
Agent Ladies and Gentlemen: Reference is made to that certain Senior Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of July 27, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among GT Advanced Technologies Inc., a Delaware
corporation, as a debtor and debtor-in-possession, (the “Borrower”), certain
Subsidiaries of Borrower, each as a debtor and debtor-in-possession, the Lenders
from time to time party thereto, and Cantor Fitzgerald Securities, as
Administrative Agent and Collateral Agent. The undersigned refer to the Credit
Agreement and hereby give you irrevocable notice, pursuant to Section 2.02 of
the Credit Agreement, of the borrowing of the Loans: 1. The requested dated of
the Loans, which shall be a Business Day is . 2. The aggregate principal amount
of the requested Loans is $ . 3. The undersigned hereby direct the Agent to
disburse the proceeds of the Loans to be made on the Closing Date as set forth
in the distribution of proceeds statement/funds flow memorandum attached hereto
as Annex A. . GT ADVANCED TECHNOLOGIES INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem166.jpg]
A-2 Form of Committed Loan Notice 49333216_3 Annex A



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem167.jpg]
B -1 Form of Note 49333216_3 EXHIBIT B FORM OF NOTE $_________________ New York,
New York [__________], 201[_] FOR VALUE RECEIVED, GT ADVANCED TECHNOLOGIES INC.,
a Delaware corporation, as a debtor and debtor-in-possession (the “Borrower”),
hereby promises to pay to _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Loans made by the Lender to
the Borrower under that certain Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 27, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, certain Subsidiaries of Borrower, each as
a debtor and debtor-in-possession, the Lenders from time to time party thereto,
and Cantor Fitzgerald Securities, as Administrative Agent and Collateral Agent.
The Borrower promises to pay interest on the unpaid principal amount of the
Loans from the date of such Loans until such principal amount is paid in full at
such interest rate and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office in accordance with the terms of the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement. This Note is one of the
Notes referred to in the Credit Agreement, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein. This Note is also entitled to the benefits of the Guaranty and
is secured by the Collateral. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Loans
made by the Lender shall be evidenced by a loan account or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of the
Loan and payments with respect thereto. The Borrower, for itself, its successors
and assigns, hereby waives diligence, presentment, protest and demand and notice
of intent to accelerate, notice of acceleration, notice of protest, demand,
dishonor and non-payment of this Note. THIS NOTE AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem168.jpg]
B -2 Form of Note 49333216_3 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF, EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE - Signature
Page to Follow -



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem169.jpg]
B -3 Form of Note 49333216_3 GT ADVANCED TECHNOLOGIES, INC., a Delaware
corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem170.jpg]
C -1 Form of Administrative Questionnaire 49333216_3 EXHIBIT C FORM OF
ADMINISTRATIVE QUESTIONNAIRE [to be provided]



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem171.jpg]
[ENTITY NAME] ADMINISTRATIVE CONTACTS CREDIT CONTACTS Name: Title: Address:
Phone: Fax: Email: Name: Title: Address: Phone: Fax: Email: Wire Instructions
Full Legal Name, Signature Block and Address: Bank Name: City, state: ABA no:
Acct. name: Acct. no.: Reference: Full Legal Name: Signature Block: By:
______________________________________ Name: Title: Mailing Address: Tax ID:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem172.jpg]
D - 1 Form of Assignment and Assumption 49333216_3 EXHIBIT D FORM OF ASSIGNMENT
AND ASSUMPTION This Assignment and Assumption (this “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration,
[the][each] Assignor hereby irrevocably sells and assigns to [the Assignee][the
respective Assignees], and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto in the amount[s] and equal to the percentage interest[s] identified
below of all the outstanding rights and obligations under the Commitment/Loans
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor. 1. Assignor[s]:
______________________________ ______________________________ [Assignor [is] [is
not] a Defaulting Lender] 2. Assignee[s]: ______________________________
______________________________ [for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Lender]] 3. Borrower(s): ______________________________



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem173.jpg]
D - 2 Form of Assignment and Assumption 49333216_3 4. Administrative Agent:
Cantor Fitzgerald Securities, as the administrative agent under the Credit
Agreement. 5. Credit Agreement: Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 27, 2015, among the GT
Advanced Technologies, Inc., as debtor and debtor-in-possession, certain
Subsidiaries of Borrower, each as a debtor and debtor-in-possession, the Lenders
from time to time party thereto, and Cantor Fitzgerald Securities, as
Administrative Agent and Collateral Agent 6. Assigned Interest[s]: Assignor[s]1
Assignee[s]2 Aggregate Amount of Commitment/Loans for all Lenders3 Amount of
Commitment /Loans Assigned Percentage Assigned of Commitment/ Loans4 CUSIP
Number $________________ $_________ ____________% $________________ $_________
____________% $________________ $_________ ____________% [7. Trade Date:
__________________]5 - Signature Page to Follow - 1 List each Assignor, as
appropriate. 2 List each Assignee and, if available, its market entity
identifier, as appropriate. 3 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date. 4 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. 5 To be completed if the Assignor
and the Assignee intend that the minimum assignment amount is to be determined
as of the Trade Date.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem174.jpg]
D - 3 Form of Assignment and Assumption 49333216_3 Effective Date:
__________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The
terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] [NAME OF ASSIGNOR] By: _____________________________ [NAME OF
ASSIGNOR] By: _____________________________ Title: ASSIGNEE[S] [NAME OF
ASSIGNEE] By: _____________________________ Title: [NAME OF ASSIGNEE] By:
_____________________________ Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem175.jpg]
D - 4 Form of Assignment and Assumption 49333216_3 [Consented to and]6 Accepted:
CANTOR FITZGERALD SECURITIES, as Administrative Agent By:
_________________________________ Title: GT ADVANCED TECHNOLOGIES, INC., as
Borrower 7 By: _________________________________ Title: 6 To be added only if
the consent of the Administrative Agent is required by the terms of the Credit
Agreement. 7 To be added only if the consent of the Borrower is required by
Section 11.06(b)(i)(B) of the Credit Agreement.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem176.jpg]
D - 5 Form of Assignment and Assumption 49333216_3 ANNEX 1 TO ASSIGNMENT AND
ASSUMPTION STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1. Assignor. [The][Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of
[the][[the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem177.jpg]
D - 6 Form of Assignment and Assumption 49333216_3 taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. 2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee. 3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. 4. GOVERNING LAW. THIS ASSIGNMENT AND ASSUMPTION
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF, EXCEPT AS
GOVERNED BY THE BANKRUPTCY CODE.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem178.jpg]
E - 1 Form of Intercompany Subordination Agreement 49333216_3 EXHIBIT E FORM OF
INTERCOMPANY SUBORDINATION AGREEMENT See attached.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem179.jpg]
F-1 - 1 Form of U.S. Tax Compliance Certificate EXHIBIT F-1 FORM OF U.S. TAX
COMPLIANCE CERTIFICATE8 (For Non-U.S. Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Reference is hereby made to the Senior Secured
Superpriority Debtor-in- Possession Credit Agreement, dated as of July 27, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among GT Advanced Technologies, Inc., as debtor and
debtor-in-possession (the “Borrower”), certain Subsidiaries of Borrower, each as
a debtor and debtor-in-possession, the Lenders from time to time party thereto,
and Cantor Fitzgerald Securities, as Administrative Agent and Collateral Agent
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned. The undersigned has furnished the Administrative
Agent and the Borrower with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER] By: _______________________ Name: ________________ Title:
_________________ Date: ________ __, 20[ ] 8 Certificates in Exhibit F are
subject to further tax review.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem180.jpg]
F-2 - 1 Form of U.S. Tax Compliance Certificate EXHIBIT F-2 FORM OF U.S. TAX
COMPLIANCE CERTIFICATE (For Non-U.S. Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Reference is hereby made to the Senior Secured
Superpriority Debtor-in- Possession Credit Agreement, dated as of July 27, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among GT Advanced Technologies, Inc., as debtor and
debtor-in-possession (the “Borrower”), certain Subsidiaries of Borrower, each as
a debtor and debtor-in-possession, the Lenders from time to time party thereto,
and Cantor Fitzgerald Securities, as Administrative Agent and Collateral Agent
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. [NAME OF PARTICIPANT]
By: _______________________ Name: ________________ Title: _________________
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem181.jpg]
F-3 - 1 Form of U.S. Tax Compliance Certificate 49333216_3 EXHIBIT F-3 FORM OF
U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes) Reference is hereby made to the Senior
Secured Superpriority Debtor-in- Possession Credit Agreement, dated as of July
27, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among GT Advanced Technologies, Inc., as
debtor and debtor-in-possession (the “Borrower”), certain Subsidiaries of
Borrower, each as a debtor and debtor-in-possession, the Lenders from time to
time party thereto, and Cantor Fitzgerald Securities, as Administrative Agent
and Collateral Agent Pursuant to the provisions of Section 3.01(f) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect non-U.S. partners/non-U.S. members (or non-U.S. owner for
U.S. federal income tax purposes, as applicable) (each the “Non-U.S. Partners”)
are the sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect Non-U.S.
Partners is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect Non-U.S.
Partners is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its direct or
indirect Non-U.S. Partners conduct of a United States trade or business. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN W-8BEN-E or from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT] By: _______________________ Name: ________________________
Title: ________________________ Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem182.jpg]
F-4 - 1 Form of U.S. Tax Compliance Certificate 49333216_3 EXHIBIT F-4 FORM OF
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) Reference is hereby made to the Senior Secured
Superpriority Debtor-in- Possession Credit Agreement, dated as of July 27, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among GT Advanced Technologies, Inc., as debtor and
debtor-in-possession (the “Borrower”), certain Subsidiaries of Borrower, each as
a debtor and debtor-in-possession, the Lenders from time to time party thereto,
and Cantor Fitzgerald Securities, as Administrative Agent and Collateral Agent
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect non-U.S.
partners/non-U.S. members (or non-U.S. owner for U.S. federal income tax
purposes, as applicable) (each the “Non-U.S. Partners”) are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
Non-U.S. Partners is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
Non-U.S. Partners is a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
Non-U.S. Partners is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its direct or
indirect Non-U.S. Partners conduct of a United States trade or business. The
undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. [NAME OF LENDER] By: _______________________ Name:
________________ Title: _________________ Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem183.jpg]
G - 1 Form of U.S. Security Agreement 49333216_3 EXHIBIT G FORM OF U.S. SECURITY
AGREEMENT See attached.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem184.jpg]
EXECUTION VERSION 49466791_7 U.S. SECURITY AGREEMENT Dated July 27, 2015 among
GT ADVANCED TECHNOLOGIES INC., as Borrower, CERTAIN OF ITS SUBSIDIARIES as
Guarantors, and CANTOR FITZGERALD SECURITIES as Collateral Agent



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem185.jpg]
49466791_7 T A B L E O F C O N T E N T S Section Page Section 1. Definitions;
Interpretation.
...........................................................................................1
Section 2. Grant of Security
..........................................................................................................2
Section 3. Security for Obligations
...............................................................................................8
Section 4. Grantors Remain Liable
...............................................................................................8
Section 5. Delivery and Control of Security Collateral
................................................................9 Section 6.
Maintaining the Account Collateral
...........................................................................10
Section 7. Representations and Warranties
.................................................................................11
Section 8. Further Assurances
.....................................................................................................16
Section 9. As to Equipment and Inventory
.................................................................................17
Section 10. Insurance
..................................................................................................................18
Section 11. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts
................................................................................................18
Section 12. As to Intellectual Property Collateral
......................................................................19 Section
13. Voting Rights; Dividends; Etc.
................................................................................21
Section 14. As to Letter-of-Credit Rights
...................................................................................22
Section 15. Commercial Tort
Claims..........................................................................................23
Section 16. Transfers and Other Liens; Additional Shares
.........................................................23 Section 17.
Collateral Agent Appointed Attorney in Fact
..........................................................23 Section 18.
Collateral Agent May Perform
.................................................................................24
Section 19. The Collateral Agent’s Duties
.................................................................................24
Section 20. Remedies
..................................................................................................................25
Section 21. Indemnity and Expenses
..........................................................................................27
Section 22. Amendments; Waivers; Additional Grantors; Etc.
..................................................27 Section 23. Notices, Etc.
.............................................................................................................28
Section 24. Continuing Security Interest; Assignments under the Credit Agreement
................28



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem186.jpg]
49466791_7 Section 25. Release; Termination
...............................................................................................28
Section 26. Security Interest Absolute
........................................................................................29
Section 27. Execution in Counterparts
........................................................................................29
Section 28. Local Law Security Agreement
...............................................................................29
Section 29. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial
.....................................................................................................................30
Schedules Schedule I Pledged Equity Schedule II - Pledged Debt Schedule III -
Pledged Deposit Accounts Schedule IV Intellectual Property Schedule V Letters of
Credit Schedule VI Commercial Tort Claims Schedule VII Grantors Schedule VIII
Locations Schedule IX Investment Property Exhibits Exhibit A - Form of
Intellectual Property Security Agreement Exhibit B - Form of Intellectual
Property Security Agreement Supplement Exhibit C - Form of Security Agreement
Supplement Exhibit D - Form of Hong Kong Share Pledge Documents Exhibit E - Form
of Global Intercompany Note



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem187.jpg]
1 49466791_7 U.S. SECURITY AGREEMENT This U.S. SECURITY AGREEMENT (this
“Agreement”), dated July 27, 2015 made by GT ADVANCED TECHNOLOGIES INC., a
Delaware corporation (the “Borrower”) and the other Persons listed on the
signature pages hereof (together with the Borrower, collectively, the “Grantors”
and each a “Grantor”), to CANTOR FITZGERALD SECURITIES, solely in its capacity
as collateral agent (together with any successor collateral agent appointed
pursuant to Article IX of the Credit Agreement (as hereinafter defined), the
“Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement). PRELIMINARY STATEMENTS. WHEREAS, on October 6, 2014, the Borrower
and certain Subsidiaries of Borrower (collectively, the “Debtors” and each
individually, a “Debtor”) have commenced cases under Chapter 11 of Title 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the District of
New Hampshire (the “Bankruptcy Court”), and the Debtors have retained possession
of their assets and are authorized under the Bankruptcy Code to continue the
operations of their businesses as debtors-in-possession; WHEREAS, Grantors have
entered into that certain Senior Secured Superpriority Debtor- in-Possession
Credit Agreement, dated as of the date hereof (as it may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time,
being the “Credit Agreement”) with each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and CANTOR
FITZGERALD SECURITIES, as Administrative Agent and Collateral Agent. WHEREAS, as
of the Closing Date, each Grantor is the owner of (i) the shares of Equity
Interests (including Charged Hong Kong Shares) (the “Initial Pledged Equity”)
set forth opposite such Grantor’s name on and as otherwise described in Schedule
I and issued by the Persons named therein, (ii) the indebtedness (“Initial
Pledged Debt”) set forth opposite such Grantor’s name on and as otherwise
described in Schedule II and issued by the obligors named therein and (iii) the
deposit accounts and securities accounts set forth opposite such Grantor’s name
on Schedule III. WHEREAS, it is a condition precedent to the making of Loans by
the Secured Parties under the Credit Agreement that the Grantors shall have
granted the security interest contemplated by this Agreement. Each Grantor will
derive substantial direct and indirect benefit from the transactions
contemplated by the Loan Documents. NOW, THEREFORE, in consideration of the
premises and in order to induce the Secured Parties to make Loans, each Grantor
hereby agrees with the Collateral Agent for the ratable benefit of the Secured
Parties as follows: Section 1. Definitions; Interpretation. (a) Terms defined in
the Credit Agreement and not otherwise defined in this Agreement are used in
this Agreement as defined in the Credit Agreement. Further, unless otherwise
defined in this Agreement or in the Credit Agreement, terms defined in



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem188.jpg]
2 49466791_7 Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9 of the UCC. “UCC”
means the Uniform Commercial Code as in effect from time to time in the State of
New York; provided that, if perfection or the effect of perfection or non
perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority. (b) The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement, mutatis mutandis. All references herein
to Articles, Sections, the introductory paragraph, recitals, Exhibits and
Schedules shall be deemed references to Articles, Sections, the introductory
paragraph, recitals of, Exhibits and Schedules to, this Agreement unless the
context shall otherwise require. If any conflict or inconsistency exists between
this Agreement and the Credit Agreement or the Final DIP Order, the Credit
Agreement or the Final DIP Order, as applicable, shall govern; provided, that it
is understood and agreed that the imposition of additional duties or obligations
under this Agreement shall not be deemed to be a conflict with the Credit
Agreement. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, the provisions of this Agreement shall be subject to the
Final DIP Order in all respects. Section 2. Grant of Security (a) Each Grantor
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, to secure the payment and performance in full of all of the Secured
Obligations, a first priority security interest in such Grantor’s right, title
and interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”): (i) all equipment in all of its forms,
including, without limitation, all machinery, tools, motor vehicles, vessels,
aircraft, furniture and fixtures, and all parts thereof and all accessions
thereto, including, without limitation, computer programs and supporting
information that constitute equipment within the meaning of the UCC (any and all
such property being the “Equipment”); (ii) all inventory in all of its forms,
including, without limitation, (i) all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, production, preparation
or shipping thereof, (ii) goods in which such Grantor has an interest in mass or
a joint or other interest or right of any kind (including, without limitation,
goods in which such Grantor has an interest or right as consignee) and (iii)
goods that are returned to or repossessed or stopped in transit by such Grantor,
and all accessions thereto and products thereof and documents therefor,
including, without limitation, computer programs and supporting information that
constitute inventory within the meaning of the UCC (any and all such property
being the “Inventory”);



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem189.jpg]
3 49466791_7 (iii) all accounts, chattel paper (including, without limitation,
tangible chattel paper and electronic chattel paper), instruments (including,
without limitation, promissory notes), deposit accounts, letter-of-credit
rights, general intangibles (including, without limitation, payment intangibles)
and other obligations of any kind, whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services and
whether or not earned by performance, and all rights now or hereafter existing
in and to all supporting obligations and in and to all security agreements,
mortgages, Liens, leases, letters of credit and other contracts securing or
otherwise relating to the foregoing property (any and all of such accounts,
chattel paper, instruments, deposit accounts, letter-of-credit rights, general
intangibles and other obligations, to the extent not referred to in clause (d),
(e) or (f) below, being the “Receivables,” and any and all such supporting
obligations, security agreements, mortgages, Liens, leases, letters of credit
and other contracts being the “Related Contracts”); (iv) the following (the
“Security Collateral”): (A) the Initial Pledged Equity and the certificates, if
any, representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity and all warrants, rights or options
issued thereon or with respect thereto; (B) the Initial Pledged Debt and the
instruments, if any, evidencing the Initial Pledged Debt, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Debt; (C) all additional shares of stock and other Equity Interests from
time to time acquired by such Grantor in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity (other than Excluded
Equity Interests), being the “Pledged Equity”), and the certificates, if any,
representing such additional shares or other Equity Interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other Equity
Interests and all warrants, rights or options issued thereon or with respect
thereto; (D) all additional indebtedness from time to time owed to such Grantor
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness (including the
Global Intercompany Note), and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness; and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem190.jpg]
4 49466791_7 (E) all other investment property (including, without limitation,
all (A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto
(collectively, the “Investment Property”); (v) all contract rights and each Swap
Contract to which such Grantor is now or may hereafter become a party, in each
case as such agreements may be amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Assigned Agreements”),
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due under or pursuant to the Assigned Agreements, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Assigned Agreements, (iii) claims of such
Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of such Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”); (vi) the following (collectively, the “Account Collateral”): (A)
all deposit accounts, including, without limitation all deposit accounts set
forth on Schedule III hereto (the “Pledged Deposit Accounts”), and all funds and
financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing the Pledged Deposit Accounts; (B)
all promissory notes, certificates of deposit, checks and other instruments from
time to time delivered to or otherwise possessed by the Collateral Agent for or
on behalf of such Grantor in substitution for or in addition to any or all of
the then existing Account Collateral; and (C) all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing Account Collateral; and (vii) the following (collectively,
the “Intellectual Property Collateral”): (A) all patents, patent applications,
utility models and statutory invention registrations, all inventions claimed or
disclosed therein and all improvements thereto (“Patents”);



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem191.jpg]
5 49466791_7 (B) all trademarks, service marks, domain names, trade dress,
logos, designs, slogans, trade names, business names, corporate names and other
source identifiers, whether registered or unregistered (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under U.S. federal law), together,
in each case, with the goodwill symbolized thereby (“Trademarks”); (C) all
copyrights, including, without limitation, copyrights in Computer Software (as
hereinafter defined), internet web sites and the content thereof, whether
registered or unregistered (“Copyrights”); (D) all computer software, programs
and databases (including, without limitation, source code, object code and all
related applications and data files), firmware and documentation and materials
relating thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing (“Computer Software”); (E) all confidential and proprietary
information, including, without limitation, know-how, trade secrets,
manufacturing and production processes and techniques, inventions, research and
development information, databases and data, including, without limitation,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information (collectively, “Trade Secrets”), and all other intellectual,
industrial and intangible property of any type, including, without limitation,
industrial designs and mask works; (F) all registrations and applications for
registration for any of the foregoing, including, without limitation, those
registrations and applications for registration set forth in Schedule IV hereto,
together with all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations thereof; (G) all tangible embodiments of
the foregoing, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; (H) all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”);
and (I) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem192.jpg]
6 49466791_7 with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; (viii)
the commercial tort claims described in Schedule VI hereto (together with any
commercial tort claims as to which the Grantors have complied with the
requirements of Section 15, the “Commercial Tort Claims Collateral”); (ix) all
cash and Cash Equivalents; (x) all books and records (including, without
limitation, customer lists, credit files, printouts and other computer output
materials and records) of such Grantor pertaining to any of the Collateral; and
(xi) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses i) through (x) of this Section 2) and, to the extent
not otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash. (b) Notwithstanding the foregoing
or anything to the contrary contained herein or in any other Loan Document,
Collateral shall not include Excluded Property. As used herein, Excluded
Property means: (i) any voting Equity Interests in excess of 65% of the voting
Equity Interests in any Subsidiary of the Borrower that is a Foreign Subsidiary
(“Excluded Equity Interests”) (for the avoidance of doubt 65% of voting and 100%
of non-voting Equity Interests of each such Person shall be pledged); (ii) to
the extent not stayed by the Chapter 11 Cases, any lease, license, contract or
agreement to which a Grantor is a party or any of its rights or interests
thereunder if, to the extent and for so long as the grant of such security
interest shall constitute or result in a breach of or a default under, or to the
extent otherwise prohibited or restricted thereby (including any requirement to
obtain the consent of any Governmental Authority or third party), or creates an
enforceable right of termination in favor of any party (other than any Loan
Party) to, such lease, license, contract or agreement (other than to the extent
that any such term would be rendered ineffective, or is otherwise unenforceable,
pursuant to Sections 9-406, 9 407, 9-408 or 9-409 of the UCC (and/or other
applicable law which may render such restriction null and void and
ineffective)); provided that, to the extent severable, the security interest
granted hereunder shall attach immediately to any portion of such lease,
license, contract or agreement that does not result in any such breach,
restriction, termination or default, including any proceeds of such lease,
license, contract or agreement; (iii) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby (other than to the extent that any such term would be
rendered ineffective, or is otherwise unenforceable, pursuant to Sections 9-406,
9 407, 9-408 or 9-409 of the UCC (and/or other applicable law which may render



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem193.jpg]
7 49466791_7 such restriction null and void and ineffective)); (iv) any asset
owned by any Grantor that is subject to a Lien of the type permitted by Sections
7.01(h), (l) and (s) of the Credit Agreement, to the extent and for so long as
the grant of a Lien thereon hereunder to secure the Secured Obligations
constitutes a breach of or a default under, or to the extent otherwise
prohibited or restricted thereby (including any requirement to obtain the
consent of any governmental authority or third party), or creates a right of
termination in favor of any party (other than any Loan Party) to, any agreement
pursuant to which such Lien has been created; provided that the Security
Interest shall attach immediately to any such asset (x) at the time the
provision of such agreement containing such restriction ceases to be in effect
and (y) to the extent any such breach, restriction or default is not rendered
ineffective by, or is otherwise unenforceable pursuant to the UCC or any other
applicable Law; (v) any asset owned by any Grantor if, to the extent and for so
long as the grant of such security interest in such asset shall be prohibited by
any applicable Law or to the extent otherwise restricted thereby (including any
requirement to obtain the consent of any governmental authority other than any
filings, recordings or registrations in order to perfect such security interest)
(other than to the extent that any such prohibition or restriction would be
rendered ineffective pursuant to the UCC or any other applicable Law); provided
that the security interest shall attach immediately to such asset at such time
as such prohibition or restriction ceases to be in effect; provided that
proceeds and receivables of Excluded Property shall be deemed Collateral and the
assignment of proceeds and receivables of Excluded Property shall be expressly
deemed effective, in each case, as provided under the UCC, notwithstanding the
foregoing. The Collateral Agent may choose not to undertake one or more steps to
perfect the grant of a security interest in any asset with respect to which the
Collateral Agent determines in consultation with the Borrower that the cost,
burden or other consequences (including adverse tax consequences) of perfecting
a security interest is excessive in relation to the practical benefit afforded
thereby to the Secured Parties. (c) The Liens and security interests in favor of
Collateral Agent granted pursuant to Section 2(a) hereof may be independently
granted by the Loan Documents and by other Loan Documents hereafter entered
into. This Agreement, the Final DIP Order and such other Loan Documents
supplement each other and the grants, priorities, rights and remedies of the
Agent and the Lenders hereunder and thereunder are cumulative. (d) The Liens and
security interests referred herein shall be deemed valid and perfected by entry
of the Final DIP Order. The Collateral Agent shall not be required to file any
financing statements, notices of Lien or similar instruments in any jurisdiction
or filing office or to take any other action in order to validate or perfect the
Lien and security interests granted by or pursuant to this Agreement or the
Final DIP Order or any other Loan Document and it is agreed that no intellectual
property security agreements will be filed against any Intellectual Property
Collateral owned by GTAT IP HOLDING LLC in the United States Patent and
Trademark Office or the United States Copyright Office. (e) The Liens, lien
priority and other rights and remedies granted to the Collateral Agent and the
Lenders pursuant to this Agreement, the Final DIP Order and the other Loan
Documents (specifically including, but not limited to, the existence,
perfection,



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem194.jpg]
8 49466791_7 priority of the Liens and security interests provided herein and
therein) shall not be modified, altered or impaired in any manner by any other
financing or extension of credit or incurrence of Indebtedness by any Loan Party
(pursuant to Section 364 of the Bankruptcy Code or otherwise), or by any
dismissal or conversion of any of the Chapter 11 Cases or by any other act or
omission whatsoever. Without limitation, notwithstanding any such order,
financing, extension, incurrence, dismissal, conversion act or omission: (i)
Except for the Carve-Out, to the extent set forth in the Final DIP Order, no
costs or expenses of administration which have been or may be incurred in the
Chapter 11 Cases or any conversion of the same or in any other proceeding
related thereto, and no priority claims, are or will be prior to or on parity
with any claim of the Agent and the Lenders against any Loan Party in respect of
any Obligation; (ii) The Liens in favor of the Collateral Agent and the Lenders
set forth in Section 2(a) hereof shall constitute valid and perfected first
priority Liens and security interests, subject only to Permitted Liens to which
such Liens and security interests may be subordinate and junior, and shall be
prior to all other Liens and security interests now existing or hereafter
arising, in favor of any other creditor or any other Person whatsoever; and
(iii) The Liens in favor of the Collateral Agent and the Lenders set forth
herein and in the other Loan Documents shall constitute to be valid and
perfected without the necessity that the Collateral Agent file financing
statements, mortgages or otherwise perfect its Liens under applicable
non-bankruptcy law. Section 3. Security for Obligations This Agreement secures,
in the case of each Grantor, the payment of all Obligations of such Grantor now
or hereafter existing under the Credit Agreement and the other Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party. Section
4. Grantors Remain Liable Anything herein to the contrary notwithstanding, (a)
each Grantor shall remain liable under the contracts and agreements included in
such Grantor’s Collateral to the extent set forth therein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (b) the exercise by the Collateral Agent of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem195.jpg]
9 49466791_7 and agreements included in the Collateral and (c) no Secured Party
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other Loan
Document, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder. Section 5. Delivery and
Control of Security Collateral (a) All certificates or instruments representing
or evidencing Security Collateral shall be delivered to and held by or on behalf
of the Collateral Agent pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form reasonably satisfactory to the
Collateral Agent; provided that no Grantor shall be required to deliver
instruments representing or evidencing Pledged Debt if the amount of such
Pledged Debt is $500,000 or less. With respect to the Charged Hong Kong Shares,
the Collateral Agent shall have received each Hong Kong Share Pledge Document in
the form annexed hereto as Exhibit D. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right at
any time to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations. (b) Promptly upon the request of the Collateral Agent with
respect to any Security Collateral that constitutes an uncertificated security,
the relevant Grantor will cause any issuer thereof that is a Subsidiary of
Borrower or, in the case of any issuer thereof that is not a Subsidiary of
Borrower, will use commercially reasonably efforts to cause such issuer either
(i) to register the Collateral Agent as the registered owner of such security or
(ii) to agree with such Grantor and the Collateral Agent that such issuer will
comply with instructions with respect to such security originated by the
Collateral Agent without further consent of such Grantor, such agreement to be
in form reasonably satisfactory to the Collateral Agent (such agreement being an
“Uncertificated Security Control Agreement”). (c) With respect to any Security
Collateral that constitutes a security entitlement as to which the financial
institution acting as Collateral Agent hereunder is not the securities
intermediary, the relevant Grantor will cause the securities intermediary with
respect to such security entitlement either (i) to identify in its records the
Collateral Agent as the entitlement holder thereof or (ii) to agree with such
Grantor and the Collateral Agent that such securities intermediary will comply
with entitlement orders originated by the Collateral Agent without further
consent of such Grantor, such agreement to be in form reasonably satisfactory to
the Collateral Agent (a “Securities Account Control Agreement”); provided,
however, that this Section 5(c) shall not apply to Excluded Securities Accounts;
provided, further, however, all Excluded Securities Accounts and proceeds
thereof shall at all times constitute Collateral. Excluded Securities Accounts
mean, collectively, one or more securities accounts holding assets or property,
so long as the Grantors are in compliance with the minimum cash requirement set
forth in Section 7.11 of the Credit Agreement and the maximum cash requirement
set forth in Section 7.17(e) of the Credit Agreement.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem196.jpg]
10 49466791_7 (d) At any time when an Event of Default shall have occurred and
be continuing or as otherwise provided in the Credit Agreement or any other Loan
Document with respect to issuers organized outside of the United States, for the
better perfection of the Collateral Agent’s rights in and to the Security
Collateral, each Grantor shall promptly, upon the request of the Collateral
Agent, cause such Security Collateral to be registered (in the case of any
issuer thereof that is a Subsidiary of Borrower) or, in the case of any issuer
thereof that is not a Subsidiary of Borrower, will use commercially reasonably
efforts to cause such Security Collateral to be registered in the name of the
Collateral Agent or such of its nominees as the Collateral Agent shall direct,
subject only to the revocable rights specified in Section 13, except that with
respect to the Charged Hong Kong Shares, the Collateral Agent shall receive each
Hong Kong Share Pledge Document whether or not a Default or an Event of Default
shall have occurred. (e) At any time when an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, each
Grantor will notify each issuer of Security Collateral granted by it hereunder
that such Security Collateral is subject to the security interest granted
hereunder. Section 6. Maintaining the Account Collateral So long as any Lender
shall have any Commitment or Loans under the Credit Agreement or other
Obligation (other than contingent indemnification obligations for which no claim
has been made) under any Loan Document shall remain unpaid or unsatisfied: (a)
Each Grantor will maintain deposit accounts only with the financial institution
acting as Collateral Agent hereunder or with a bank (a “Pledged Account Bank”)
that has agreed with such Grantor and the Collateral Agent to comply with
instructions originated by the Collateral Agent directing the disposition of
funds in such deposit account without the further consent of such Grantor, such
agreement to be in form reasonably satisfactory to the Collateral Agent (a
“Deposit Account Control Agreement”); provided, however, that this Section 6(a)
shall not apply to Excluded Deposit Accounts; provided, further, however, all
Excluded Deposited Accounts included within clause (i) of the definition thereof
and proceeds thereof shall at all times constitute Collateral. Excluded Deposit
Accounts mean, collectively, one or deposit accounts, so long as the Grantors
are in compliance with the minimum cash requirement set forth in Section 7.11 of
the Credit Agreement and the maximum cash requirement set forth in Section
7.17(e) of the Credit Agreement. (b) Upon any termination by a Grantor of any
Pledged Deposit Account, such Grantor will promptly transfer all funds and
property held in such terminated Pledged Deposit Account to another Pledged
Deposit Account. (c) The Collateral Agent may in accordance with the terms of,
and subject to, the Credit Agreement (including Article VIII thereof) and each
Deposit Account Control Agreement, at any time when an Event of Default shall
have occurred and be continuing and without notice to, or consent from, the
Grantor, transfer, or direct the transfer of,



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem197.jpg]
11 49466791_7 funds from the Pledged Deposit Accounts to satisfy any and all
Obligations under the Loan Documents. Section 7. Representations and Warranties
Each Grantor represents and warrants as follows: (a) Such Grantor’s exact legal
name, chief executive office, type of organization, jurisdiction of organization
and organizational identification number (if any) is set forth in Schedules VII
of this Agreement and, in each case, as supplemented by each Security Agreement
Supplement delivered from time to time. As of the Closing Date and as of the
date of each Security Agreement Supplement, such Grantor has used no trade names
in the past five years other than as listed in Schedule VII of this Agreement.
Within the five years preceding the Closing Date and as of the date of each
Security Agreement Supplement, such Grantor has not changed its name, chief
executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in the Schedule VII of
this Agreement. (b) Such Grantor is the legal and beneficial owner of the
Collateral granted or purported to be granted by it free and clear of any Lien,
claim, option or right of others, except for the security interest created under
this Agreement or the Final DIP Order and Permitted Liens. No effective
financing statement or other instrument similar in effect covering all or any
part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, except such as may have
been filed in favor of the Collateral Agent relating to the Loan Documents or as
otherwise permitted in the Credit Agreement. (c) All of the Equipment and
Inventory of such Grantor is located at the places specified therefor in
Schedule VIII of this Agreement and, in each case, as supplemented by each
Security Agreement Supplement or at another location as to which such Grantor
has complied with the requirements of Section 9(a), other than (w) property in
transit between such locations, (x) property at a customer location, (y)
property out for repair or refurbishment and (z) other property with an
aggregate fair market value of less than $1,000,000 for all Grantors (for each
location). Such Grantor has exclusive possession and control of its Equipment
and Inventory, other than with respect to Inventory or Equipment (i) that is
stored at any leased premises or warehouse, (ii) that is in transit, (iii) that
is at a customer location, (iv) that is out for repair or refurbishment or (v)
with an aggregate fair market value of less than $1,000,000 for all Grantors.
(d) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other Instrument in excess of $250,000 that has not been delivered to
the Collateral Agent to the extent required by Section 5(a). (e) If such Grantor
is an issuer of Security Collateral, such Grantor confirms that it has received
notice of the security interest granted hereunder to the extent required by
Section 5(e).



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem198.jpg]
12 49466791_7 (f) The Pledged Equity (to the extent such Pledged Equity has been
issued by another Grantor, Subsidiary of Borrower or a joint venture interest of
Borrower or any of its Subsidiaries) pledged by such Grantor hereunder has been
duly authorized and validly issued and is fully paid and non assessable. The
Pledged Debt (to the extent such Pledged Debt has been issued by another
Grantor, Subsidiary of Borrower or a joint venture interest of Borrower or any
of its Subsidiaries) pledged by such Grantor hereunder has been duly authorized,
authenticated or issued and (to the extent required by Section 5(a)) delivered,
is the legal, valid and binding obligation of the issuers thereof, is evidenced
by one or more promissory notes (which promissory notes have been delivered to
the Collateral Agent to the extent required by Section 5(a)). As to all Pledged
Equity comprising of limited liability company or partnership interests, each
Grantor hereby covenants that such Pledged Equity (i) are not and shall not be
dealt in or traded on securities exchanges or in securities markets, (ii) do not
and will not constitute investment company securities, and (iii) are not and
will not be held by such Grantor in a securities account. In addition, none of
the organization documents related to the Pledged Equity comprising of limited
liability company or partnership interests provide or shall provide that such
Pledged Equity are securities governed by Article 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction. (g) The Initial Pledged Equity
pledged by such Grantor constitutes the percentage of the issued and outstanding
Equity Interests of the issuers thereof indicated on Schedule I hereto. The
Pledged Equity (other than the Initial Pledged Equity) pledged by such Grantor
constitutes the percentage of the issued and outstanding Equity Interests of the
issuers thereof indicated on Schedule I hereto as supplemented, from time to
time, including after the grant of any pledge in accordance with Section 6.14 of
the Credit Agreement. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule II hereto. As of the
Closing Date, the Pledged Debt (other than the Initial Pledged Debt) constitutes
all of the outstanding indebtedness owed to such Grantor by the issuers thereof
and is outstanding in the principal amount indicated on Schedule II hereto as
supplemented, from time to time, by each Security Agreement Supplement. (h) Such
Grantor has no Investment Property, other than the Investment Property listed on
Schedule I, Schedule II and Schedule III hereto and additional Investment
Property as to which such Grantor has complied, if required, with the
requirements of Section 5. (i) Such Grantor has no deposit accounts, other than
the Pledged Deposit Accounts listed on Schedule III hereto and additional
Pledged Deposit Accounts as to which such Grantor has complied, if required,
with the applicable requirements of Section 5. (j) Such Grantor is not a
beneficiary or assignee under any letter of credit, other than the letters of
credit described in Schedule V hereto and additional letters of credit as to
which such Grantor has, if required, complied with the requirements of Section
14.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem199.jpg]
13 49466791_7 (k) This Agreement creates in favor of the Collateral Agent for
the benefit of the Secured Parties a valid security interest in the Collateral
granted by such Grantor, securing the payment of the Secured Obligations.
Subject to Section 2(d), all filings including, without limitation, filings and
registrations necessary to perfect the Lien on the Collateral to the extent that
such Liens can be perfected under UCC filing statutes and, with respect to all
Intellectual Property Collateral in existence on the Closing Date, filings in
the United States Patent and Trademark Office and the United States Copyright
Office have been duly made or taken and are in full force and effect or the
requisite UCC financing statements and Intellectual Property Security Agreements
have been delivered to the Collateral Agent in appropriate form for filing, and
upon filing by Grantors or their designee, will be in full force and effect; and
such security interest is first priority (except with respect to Collateral that
is subject to Liens permitted under Section 7.01(h) and (l) of the Credit
Agreement) and with respect to any Intellectual Property Collateral (other than
Intellectual Property Collateral owned by GTAT IP HOLDING LLC) that is acquired
or comes into existence after the Closing Date, Intellectual Property Security
Agreement Supplement(s) shall have been delivered to the Collateral Agent in
appropriate form for filing in the United States Patent and Trademark Office and
the United States Copyright Office, and upon filing, will be in full force and
effect and such security interest is first priority. Except for the security
interest created hereby, each Grantor is and will at all times be the sole
holder of record and legal and beneficial owner, free and clear of all Liens, of
the Security Collateral and the Account Collateral (other than Excluded
Securities Accounts and Excluded Deposit Accounts). Subject to Section 2(d), all
actions necessary to perfect a first priority security interest in the Security
Collateral and the Account Collateral have been or will be duly taken upon the
execution and delivery of this Agreement, upon taking of possession by
Collateral Agent of any certificates or notes constituting Security Collateral,
upon the filing of UCC financing statements in the applicable jurisdiction with
respect to Security Collateral that is not represented by certificates or notes
and, with respect to Account Collateral, upon delivery of control agreements.
(l) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) subject to Section 2(d), the perfection (to the extent
required hereunder) or maintenance of the security interest created hereunder
(including the first priority nature of such security interest), except for the
filing of financing and continuation statements under the UCC, which financing
statements have been duly filed and are in full force and effect or which
financing statements have been delivered to the Collateral Agent in appropriate
form for filing, and upon filing by the Grantors or their designee, will be in
full force and effect, the recordation of the Intellectual Property Security
Agreements referred to in Section 12(f) with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, which agreements have been duly recorded
and are in full force and effect, or which agreements have been delivered to the
Collateral Agent in appropriate form for recording, and upon recording by the
Grantors or their designee, will be in full force and effect, and the actions
described in Section 5 with respect to the Security Collateral, which actions
have been taken and are in full force and effect, or (iii) the exercise by the
Collateral Agent of



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem200.jpg]
14 49466791_7 its voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement, except as may
be required in connection with the disposition of any portion of the Security
Collateral by laws affecting the offering and sale of securities generally, and
except, in each case, as could not reasonably be expected to have a Material
Adverse Effect. (m) Except as could not reasonably be expected to have a
Material Adverse Effect, the Inventory that has been produced by such Grantor
has been produced in compliance with all applicable requirements of Law,
including the Fair Labor Standards Act, as amended. (n) As to itself and its
Intellectual Property Collateral: (i) The operation of such Grantor’s business
as currently conducted or as contemplated to be conducted and, to the best of
such Grantor’s knowledge, the use of the Intellectual Property Collateral in
connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party,
except as could not be reasonably expected to be material to the business of
Borrower and its Subsidiaries taken as a whole. (ii) Such Grantor is the
exclusive owner of all right, title and interest in and to the Intellectual
Property Collateral, and is entitled to use all Intellectual Property Collateral
subject only to the terms of the IP Agreements, except as could not be
reasonably expected to be material to the business of Borrower and its
Subsidiaries taken as a whole. (iii) As of the Closing Date, the Intellectual
Property Collateral set forth on Schedule IV includes all registered: (A)
patents and patent applications of each Grantor; (B) trademarks, service marks,
brand names and trade dress of each Grantor; (C) trade names, business names and
corporate names of each Grantor; and (D) copyrights, including, without
limitation, registered copyrights in computer software, Internet domain names,
internet web sites and the content thereof of each Grantor owned by such Grantor
as of the Closing Date. (iv) The Intellectual Property Collateral is subsisting
and has not been adjudged invalid or unenforceable in whole or part, and, to the
best of such Grantor’s knowledge, is valid and enforceable, except as could not
be reasonably expected to be material to the business of Borrower and its
Subsidiaries taken as a whole. Such Grantor is not aware of any uses of any item
of Intellectual Property Collateral that could be expected to lead to such item
becoming invalid or unenforceable, except as could not be reasonably expected to
be material to the business of Borrower and its Subsidiaries taken as a whole.
(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes to maintain and protect its interest in
each and every item of Intellectual Property Collateral in full force and
effect, and to protect and maintain its interest therein including, without



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem201.jpg]
15 49466791_7 limitation, recordations of any of its interests in the Patents
and Trademarks with the U.S. Patent and Trademark Office and in corresponding
national and international patent and trademark offices, and recordation of any
of its interests in the Copyrights with the U.S. Copyright Office and in
corresponding national and international copyright offices, except as could not
be reasonably expected to be material to the business of Borrower and its
Subsidiaries taken as a whole. (vi) No claim, action, suit, investigation,
litigation or proceeding is pending or (to the knowledge of such Grantor)
threatened against such Grantor (i) based upon or challenging or seeking to deny
or restrict the Grantor’s rights in or use of any of the Intellectual Property
Collateral, (ii) alleging that the Grantor’s rights in or use of the
Intellectual Property Collateral or that any services provided by, processes
used by, or products manufactured or sold by, such Grantor infringe,
misappropriate, dilute, misuse or otherwise violate any patent, trademark,
copyright or any other proprietary right of any third party, or (iii) alleging
that the Intellectual Property Collateral is being licensed or sublicensed in
violation or contravention of the terms of any license or other agreement,
except, in each case, as could not be reasonably expected to be material to the
business of Borrower and its Subsidiaries taken as a whole. To the knowledge of
the Grantor, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates the Intellectual
Property Collateral or the Grantor’s rights in or use thereof, except as could
not be reasonably expected to be material to the business of Borrower and its
Subsidiaries taken as a whole. Such Grantor has not granted any license,
release, covenant not to sue, non- assertion assurance, or other right to any
Person with respect to any part of the Intellectual Property Collateral, except
as could not be reasonably expected to be material and adverse to the business
of Borrower and its Subsidiaries taken as a whole. The consummation of the
transactions contemplated by the Loan Documents will not result in the
termination or impairment of any of the Intellectual Property Collateral, except
as could not be reasonably expected to be material to the business of Borrower
and its Subsidiaries taken as a whole. (vii) With respect to each IP Agreement,
except, in each case, as could not be reasonably expected to be material and
adverse to the business of Borrower and its Subsidiaries taken as a whole: (A)
such IP Agreement is valid and binding and in full force and effect and
represents the entire agreement between the respective parties thereto with
respect to the subject matter thereof; (B) such IP Agreement will not cease to
be valid and binding and in full force and effect on terms identical to those
currently in effect as a result of the rights and interest granted herein, nor
will the grant of such rights and interest constitute a breach or default under
such IP Agreement or otherwise give any party thereto a right to terminate such
IP Agreement; (C) such Grantor has not received any notice of termination or
cancellation under such IP Agreement; (D) such Grantor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured; (E) such Grantor has not granted to any other third party
any rights, adverse or otherwise, under such IP Agreement; and (F) neither such
Grantor nor, to the best knowledge of such Grantor, any other non-Affiliate



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem202.jpg]
16 49466791_7 party to such IP Agreement is in breach or default thereof, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a breach or default or permit termination, modification or acceleration
under such IP Agreement. (viii) Except as could not be reasonably expected to be
material to the business of Borrower and its Subsidiaries taken as a whole, to
the best of such Grantor’s knowledge, (A) none of the Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person other than such Grantor; (B) no
employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property Collateral. (ix) No Grantor or Intellectual
Property Collateral is subject to any outstanding consent, settlement, decree,
order, injunction, judgment or ruling restricting the use of any Intellectual
Property Collateral or that would impair the validity or enforceability of such
Intellectual Property Collateral, except as could not be reasonably expected to
be material to the business of Borrower and its Subsidiaries taken as a whole.
(o) Such Grantor has no commercial tort claims in excess of $500,000 other than
those listed in Schedule VI hereto and additional commercial tort claims as to
which such Grantor has complied with the requirements of Section 15. Section 8.
Further Assurances (a) Each Grantor agrees that from time to time, at the
expense of such Grantor, such Grantor will promptly execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that is necessary or that the Collateral Agent may reasonably
require, in order to perfect and protect any pledge or security interest granted
or purported to be granted by such Grantor hereunder or, to the extent permitted
by applicable law, to enable the Collateral Agent to exercise and enforce its
rights and remedies granted or purported to be granted hereunder or under any
other Loan Document with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor will promptly upon the
request of the Administrative Agent with respect to Collateral of such Grantor:
(i) upon the occurrence and during the continuance of an Event of Default, mark
conspicuously each document included in Inventory, each chattel paper included
in Receivables, each Related Contract, each Assigned Agreement and, at the
request of the Collateral Agent, each of its records pertaining to such
Collateral with a legend, in form reasonably satisfactory to the Collateral
Agent, indicating that such document, chattel paper, Related Contract,



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem203.jpg]
17 49466791_7 Assigned Agreement or Collateral is subject to the security
interest granted hereby; (ii) if any such Collateral shall be evidenced by a
promissory note or other instrument or chattel paper, deliver and pledge to the
Collateral Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form reasonably satisfactory to the Collateral Agent; (iii) file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Grantor hereunder; and (iv)
deliver to the Collateral Agent evidence that all other actions that the
Collateral Agent may deem reasonably necessary or desirable in order to perfect
and protect the security interest granted or purported to be granted by such
Grantor under this Agreement has been taken. (b) Each Grantor hereby authorizes
the Collateral Agent to file (but the Collateral Agent shall have no duty to so
file) one or more financing or continuation statements, and amendments thereto,
including, without limitation, one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
Each Grantor ratifies its authorization for the Collateral Agent to have filed
such financing statements, continuation statements or amendments filed prior to
the date hereof. (c) Each Grantor will furnish to the Collateral Agent a
Security Agreement Supplement together with the delivery of the annual report
pursuant to Section 6.01(a) of the Credit Agreement and such other reports in
connection with such Collateral as the Collateral Agent may from time to time
reasonably request, all in reasonable detail. Section 9. As to Equipment and
Inventory (a) Each Grantor will keep its Equipment and Inventory (other than (v)
Inventory sold in the ordinary course of business, (w) property in transit
between such locations, (x) property at a customer location, (y) property out
for repair or refurbishment and (z) other property with an aggregate fair market
value of less than $500,000 for all Grantors (for each location)) at the places
therefor specified in Section 7(c) or at such other places designated by such
Grantor from time to time in each Security Agreement Supplement delivered from
time to time. (b) Except as could not be reasonably expected to have a Material
Adverse Effect, each Grantor will pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory. Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, in producing its
Inventory, each Grantor will comply with all requirements of applicable law,
including, without limitation, the Fair Labor Standards Act.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem204.jpg]
18 49466791_7 Section 10. Insurance (a) Each Grantor will maintain insurance in
accordance with Section 6.07 of the Credit Agreement. Each policy of each
Grantor for liability insurance shall provide for all losses to be paid on
behalf of the Collateral Agent and such Grantor as their interests may appear,
and each policy for property damage insurance shall provide for all losses to be
paid directly to the Collateral Agent following the occurrence and during the
continuance of an Event of Default. Each such policy shall in addition (i) name
such Grantor and the Collateral Agent as insured parties thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may appear, (ii) other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings,
contain the agreement by the insurer that any loss thereunder shall be payable
to the Collateral Agent following the occurrence and during the continuance of
an Event of Default notwithstanding any action, inaction or breach of
representation or warranty by such Grantor and (iii) provide that there shall be
no recourse against the Collateral Agent for payment of premiums or other
amounts with respect thereto. Each Grantor will, if so requested by the
Collateral Agent, deliver to the Collateral Agent original or duplicate policies
of such insurance and, as often as the Collateral Agent may reasonably request,
a report of a reputable insurance broker with respect to such insurance. (b)
Reimbursement under any liability insurance maintained by any Grantor pursuant
to this Section 10 may be paid directly to the Person who shall have incurred
liability covered by such insurance. Section 11. Post-Closing Changes;
Collections on Assigned Agreements, Receivables and Related Contracts (a) No
Grantor will change its name, type of organization, jurisdiction of
organization, organizational identification number or location of its chief
executive office from those set forth in Schedule VII of this Agreement unless
authorized by the terms of the Credit Agreement and, without first giving prior
written notice to the Collateral Agent and taking all actions required by the
Collateral Agent for the purposes of perfecting or protecting the security
interest granted by this Agreement. Each Grantor will hold and preserve its
records relating to the Collateral, including, without limitation, the Assigned
Agreements and Related Contracts, and will permit representatives of the
Collateral Agent at any time during normal business hours to inspect and make
abstracts from such records and other documents on the terms set forth in
Section 6.10 of the Credit Agreement. If any Grantor does not have an
organizational identification number and later obtains one, it will promptly
notify the Collateral Agent of such organizational identification number. (b)
Except as otherwise provided in this subsection (b), each Grantor will continue
to collect, at its own expense, all amounts due or to become due such Grantor
under the Assigned Agreements, Receivables and Related Contracts in accordance
with its business practices (including settlement of accounts). In connection
with such collections, the Collateral Agent may take (and, upon the occurrence
and during the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem205.jpg]
19 49466791_7 continuance of an Event of Default, at the Required Lender’s
direction, will take) such action as such Grantor or the Collateral Agent may
deem necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Collateral Agent
shall have the right (to the extent permitted under applicable law) at any time,
upon the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the Obligors
under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and to direct such Obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Collateral Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Assigned Agreements, Receivables and Related Contracts,
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done, and to otherwise
exercise all rights with respect to such Assigned Agreements, Receivables and
Related Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC, provided that any deduction of expenses of collection
and enforcement shall be subject to Section 11.04 of the Credit Agreement. After
receipt by any Grantor of the notice from the Collateral Agent referred to in
the proviso to the preceding sentence, (i) all amounts and proceeds (including,
without limitation, instruments) received by such Grantor in respect of the
Assigned Agreements, Receivables and Related Contracts of such Grantor shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be promptly paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement) to be deposited in the Cash Collateral Account and (ii) such
Grantor will not adjust, settle or compromise the amount or payment of any
Receivable or amount due on any Assigned Agreement or Related Contract, release
wholly or partly any Obligor thereof or allow any credit or discount thereon.
Section 12. As to Intellectual Property Collateral (a) Except as could not be
reasonably expected to be material and adverse to the business of Borrower and
its Subsidiaries taken as a whole, with respect to each item of its Intellectual
Property Collateral, each Grantor agrees to take, at its expense, all necessary
steps, including, without limitation, in the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other governmental authority, to (i) maintain
the validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each patent, trademark, or
copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem206.jpg]
20 49466791_7 No Grantor shall, without the written consent of the Collateral
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any right to file an application for patent, trademark,
or copyright, unless such Grantor shall have previously determined that such use
or the pursuit or maintenance of such Intellectual Property Collateral is no
longer desirable in the conduct of such Grantor’s business and that the loss
thereof could not reasonably be expected to have a Material Adverse Effect. (b)
Except as could not be reasonably expected to be material to the business of
Borrower and its Subsidiaries taken as a whole, each Grantor agrees promptly to
notify the Collateral Agent if such Grantor becomes aware (i) that any item of
the Intellectual Property Collateral may have become abandoned, placed in the
public domain, invalid or unenforceable, or of any adverse determination or
development regarding such Grantor’s ownership of any of the Intellectual
Property Collateral or its right to register the same or to keep and maintain
and enforce the same, or (ii) of any adverse determination or the institution of
any proceeding (including, without limitation, the institution of any proceeding
in the U.S. Patent and Trademark Office or any court) regarding any item of the
Intellectual Property Collateral. (c) In the event that any Grantor becomes
aware that any item of the Intellectual Property Collateral is being infringed
or misappropriated by a third party, such Grantor shall promptly notify the
Collateral Agent and shall take such actions, at its expense, as such Grantor
deems reasonable and appropriate under the circumstances to protect or enforce
such Intellectual Property Collateral, including, without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation, except as could not be reasonably expected to be material
to the business of Borrower and its Subsidiaries taken as a whole. (d) Except as
could not be reasonably expected to be material and adverse to the business of
Borrower and its Subsidiaries taken as a whole, each Grantor shall use proper
statutory notice in connection with its use of each item of its Intellectual
Property Collateral. Except as could not be reasonably expected to be material
and adverse to the business of Borrower and its Subsidiaries taken as a whole,
no Grantor shall do or permit any act or knowingly omit to do any act whereby
any of its Intellectual Property Collateral may lapse or become invalid or
unenforceable or placed in the public domain. (e) Except as could not be
reasonably expected to be material and adverse to the business of Borrower and
its Subsidiaries taken as a whole, each Grantor shall take all steps which it or
the Collateral Agent deems reasonable and appropriate under the circumstances to
preserve and protect each item of its Intellectual Property Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the Closing Date,
and taking all steps necessary to ensure that all licensed users of any of the
Trademarks use such consistent standards of quality. (f) Subject to Section
2(d), with respect to its Intellectual Property Collateral, each Grantor agrees
to execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A hereto (an “Intellectual Property Security Agreement”),



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem207.jpg]
21 49466791_7 for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
Intellectual Property Collateral. (g) Each Grantor agrees that should it obtain
an ownership interest in any item of the type set forth in Section 1(g) that is
not on the Closing Date a part of the Intellectual Property Collateral
(“After-Acquired Intellectual Property”) (i) the provisions of this Agreement
shall automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto. Pursuant to each
Security Agreement Supplement delivered from time to time, each Grantor shall
give written notice to the Collateral Agent identifying the After-Acquired
Intellectual Property, and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit B hereto (an “IP Security
Agreement Supplement”) covering such After-Acquired Intellectual Property, which
IP Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
After-Acquired Intellectual Property. Section 13. Voting Rights; Dividends; Etc.
(a) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided in this Agreement, in the Credit Agreement or in the Final
DIP Order: (i) Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Grantor or
any part thereof for any purpose. (ii) Each Grantor shall be entitled to receive
and retain any and all dividends, interest and other distributions paid in
respect of the Security Collateral of such Grantor if and to the extent that the
payment thereof is not otherwise prohibited by the terms of the Loan Documents;
provided, however, that any and all dividends, interest and other distributions
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Security Collateral shall be, and shall be promptly delivered
to the Collateral Agent to hold as, Security Collateral and shall, if received
by such Grantor, be received in trust for the benefit of the Collateral Agent,
be segregated from the other property or funds of such Grantor and be promptly
delivered to the Collateral Agent as Security Collateral in the same form as so
received (with any necessary indorsement). (iii) The Collateral Agent will
execute and deliver (or cause to be executed and delivered) to each Grantor, at
the Grantors’ cost and expense, all



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem208.jpg]
22 49466791_7 such proxies and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and
other rights that it is entitled to exercise pursuant to paragraph (i) above and
to receive the dividends or interest payments that it is authorized to receive
and retain pursuant to paragraph (ii) above. (b) Upon the occurrence and during
the continuance of an Event of Default and subject to the Final DIP Order: (i)
All rights of each Grantor (x) to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 13(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 13(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions. (ii) All dividends, interest and other
distributions that are received by any Grantor contrary to the provisions of
paragraph (i) of this Section 13(b) shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from other funds of such Grantor
and shall be promptly paid over to the Collateral Agent as Security Collateral
in the same form as so received (with any necessary indorsement). Section 14. As
to Letter-of-Credit Rights (a) Each Grantor, by granting a security interest in
its Receivables consisting of letter-of-credit rights to the Collateral Agent,
intends to (and hereby does) assign to the Collateral Agent its rights
(including its contingent rights) to the proceeds of all Related Contracts
consisting of letters of credit of which it is or hereafter becomes a
beneficiary or assignee. Upon the occurrence and during the continuance of an
Event of Default, each Grantor will promptly following the request of the
Collateral Agent use commercially reasonable efforts to cause the issuer of each
letter of credit and each nominated person (if any) with respect thereto to
consent to such assignment of the proceeds thereof pursuant to a consent in form
and substance reasonably satisfactory to the Collateral Agent and deliver
written evidence of such consent to the Collateral Agent. (b) Upon the
occurrence and during the continuance of an Event of Default, each Grantor will,
promptly upon request by the Collateral Agent, (i) notify (and such Grantor
hereby authorizes the Collateral Agent to notify) the issuer and each nominated
person with respect to each of the Related Contracts consisting of letters of
credit that the proceeds thereof have been assigned to the Collateral Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Collateral Agent or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem209.jpg]
23 49466791_7 its designee and (ii) arrange for the Collateral Agent to become
the transferee beneficiary of such letter of credit. Section 15. Commercial Tort
Claims Each Grantor will, pursuant to the delivery of the Security Agreement
Supplements from time to time, give notice to the Collateral Agent of any
commercial tort claim with a value reasonably believed to be in excess of
$500,000 that may arise after the Closing Date and will, thereafter, promptly
execute or otherwise authenticate a supplement to this Agreement, and otherwise
take all necessary action, to subject such commercial tort claim to the first
priority security interest created under this Agreement. Section 16. Transfers
and Other Liens; Additional Shares (a) Each Grantor agrees that it will not (i)
sell, assign or otherwise dispose of, or grant any option with respect to, any
of the Collateral, other than sales, assignments and other dispositions of
Collateral, and options relating to Collateral, permitted under the terms of the
Credit Agreement, or (ii) create or suffer to exist any Lien upon or with
respect to any of the Collateral of such Grantor except for the pledge,
assignment and security interest created under this Agreement and Liens
permitted under the Credit Agreement. (b) Each Grantor agrees that it will (i)
cause each Subsidiary of Borrower that is an issuer of the Pledged Equity
pledged by such Grantor not to issue any Equity Interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor, and (ii) pledge hereunder, promptly upon its acquisition
(directly or indirectly) thereof, any and all additional Equity Interests or
other securities of each issuer of the Pledged Equity, except for any Excluded
Equity Interest. Section 17. Collateral Agent Appointed Attorney in Fact Solely
to the extent permitted by applicable law, each Grantor hereby irrevocably
appoints the Collateral Agent such Grantor’s attorney in fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time, upon the occurrence and during the continuance
of an Event of Default or as otherwise set forth in the Credit Agreement or any
other Loan Document, in the Collateral Agent’s discretion, to take any action
and to execute any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation: (a) to obtain and adjust insurance required to be paid to the
Collateral Agent pursuant to Section 9 of this Agreement, (b) to ask for,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem210.jpg]
24 49466791_7 (d) to file any claims or take any action or institute any
proceedings that the Collateral Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce compliance with the
terms and conditions of any Assigned Agreement or the rights of the Collateral
Agent with respect to any of the Collateral. Section 18. Collateral Agent May
Perform If any Grantor fails to perform any agreement contained herein, the
Collateral Agent may with reasonable prior notice (or upon the occurrence and
during the continuance of an Event of Default, without notice), but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 21 of this Agreement.
Section 19. The Collateral Agent’s Duties (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. In performing its functions and duties solely under this Agreement, the
Collateral Agent shall act solely as the agent of the Secured Parties and does
not assume, nor shall be deemed to have assumed, a fiduciary relationship or any
obligation or relationship of trust with or for the Secured Parties. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not any Secured Party has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property. In connection with exercising any right or discretionary duty
hereunder, the Collateral Agent shall be entitled to rely upon the direction of
the Required Lenders. The Collateral Agent shall not have any liability for
taking any action at the direction of such party, or for any failure or delay of
any such party to provide timely direction to the Collateral Agent.
Notwithstanding any other provision of this Agreement, (i) any such direction
may not conflict with any rule of law or with this Agreement and (ii) the
Collateral Agent shall not be required to take any action that it determines
might involve it in liability. The Collateral Agent shall have no duties or
obligations under this Agreement except for those expressly set forth herein as
duties on its part to be performed. (b) Anything contained herein to the
contrary notwithstanding, the Collateral Agent may from time to time, when the
Collateral Agent deems it to be necessary, appoint one or more subagents (each a
“Subagent”) for the Collateral Agent hereunder with respect to all or any part
of the Collateral. In the event that the Collateral Agent so appoints any
Subagent with respect to any Collateral, (i) the assignment and pledge of



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem211.jpg]
25 49466791_7 such Collateral and the security interest granted in such
Collateral by each Grantor hereunder shall be deemed for purposes of this
Security Agreement to have been made to such Subagent, in addition to the
Collateral Agent, for the ratable benefit of the Secured Parties, as security
for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided, however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Collateral Agent. Section 20.
Remedies If any Event of Default shall have occurred and be continuing: (a) The
Collateral Agent may (but shall not be obligated to) exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may (but shall not be obligated to): (i) require each
Grantor to, and each Grantor hereby agrees that it will at its expense and upon
request of the Collateral Agent promptly, assemble all or part of the Collateral
as directed by the Collateral Agent and make it available to the Collateral
Agent at a place and time to be designated by the Collateral Agent that is
reasonably convenient to both parties; (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Collateral Agent may deem commercially reasonable; (iii) occupy any premises
owned or leased by any of the Grantors where the Collateral or any part thereof
is assembled or located for a reasonable period in order to effectuate its
rights and remedies hereunder or under law, without obligation to such Grantor
in respect of such occupation; and (iv) exercise any and all rights and remedies
of any of the Grantors under or in connection with the Collateral, or otherwise
in respect of the Collateral, including, without limitation, (A) any and all
rights of such Grantor to demand or otherwise require payment of any amount
under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC, provided that any deduction of expenses of collection and enforcement
shall be subject to the Credit Agreement. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem212.jpg]
26 49466791_7 therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. (b) Any cash held by or on
behalf of the Collateral Agent and all cash proceeds received by or on behalf of
the Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Collateral Agent, be held by the Collateral Agent as collateral for, and/or then
or at any time thereafter applied (after payment of any amounts payable to the
Collateral Agent pursuant to Section 21 of this Agreement) in whole or in part
by the Collateral Agent for the ratable benefit of the Secured Parties against,
all or any part of the Secured Obligations, in accordance with Section 8.03 of
the Credit Agreement. (c) All payments received by any Grantor under or in
connection with any Assigned Agreement or otherwise in respect of the Collateral
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be promptly paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement). (d) The Collateral Agent may, without notice to any Grantor except
as required by law and at any time or from time to time, charge, set off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account. (e)
The Collateral Agent may send to each bank, securities intermediary or issuer
party to any Deposit Account Control Agreement, Securities Account Control
Agreement or Uncertificated Security Control Agreement a “Notice of Exclusive
Control” (or similar term) as defined in and under such Agreement. (f) In the
event of any sale or other disposition of any of the Intellectual Property
Collateral of any Grantor, the goodwill symbolized by any Trademarks subject to
such sale or other disposition shall be included therein, and such Grantor shall
supply to the Collateral Agent or its designee such Grantor’s know-how and
expertise, and documents and things relating to any Intellectual Property
Collateral subject to such sale or other disposition, and such Grantor’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of such Grantor. (g) Each Grantor recognizes that, by
reason of certain prohibitions contained in law, rules, regulations or orders of
any Governmental Authority, the Collateral Agent may be compelled, with respect
to any sale of all or any part of the Collateral, to limit purchasers to those
who meet the requirements of such Governmental Authority. Each Grantor
acknowledges that any such sale may be at prices and on terms less favorable to
the Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, the Collateral
Agent shall have no obligation to engage in public sales.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem213.jpg]
27 49466791_7 (h) Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Pledged Equity, to limit purchasers to
persons who will agree, among other things, to acquire such Pledged Equity for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sales may be at
prices and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Pledged Equity for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so. Section 21. Indemnity
and Expenses (a) Each Grantor agrees to indemnify, each Secured Party and each
of its Related Parties in accordance with the terms of the Credit Agreement. (b)
Each Grantor shall pay to the Collateral Agent the amount of any and all fees
and expenses in accordance with the terms of the Credit Agreement. (c) Cantor
Fitzgerald Securities is entering into this Agreement solely in its capacity as
Collateral Agent and not in its individual or corporate capacity. Section 22.
Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure on the part of the Collateral Agent or any other Secured Party
to exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. (b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit C hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to any schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem214.jpg]
28 49466791_7 Section 23. Notices, Etc. Any notice or other communication herein
required or permitted to be given shall be given in the manner and become
effective as set forth in Section 11.02 of the Credit Agreement. Section 24.
Continuing Security Interest; Assignments under the Credit Agreement This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until (x) the termination of all
Obligations under the Credit Agreement and the other Loan Documents and (y) the
later of (i) the payment in full in cash of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made) and
(ii) the Maturity Date, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment(s), the Loans owing to
it and the Note or Notes, if any, held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as provided in
Section 11.06 of the Credit Agreement. Section 25. Release; Termination (a) Upon
any sale, lease, transfer or other disposition of any item of Collateral of any
Grantor in accordance with the terms of the Loan Documents (other than sales of
Inventory in the ordinary course of business), the Collateral Agent will, at
such Grantor’s expense, execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) such sale, lease, transfer or other disposition shall be in
compliance with the applicable provisions of Sections 7.04 and 7.05 of the
Credit Agreement, (ii) such Grantor shall have delivered to the Collateral
Agent, at least ten Business Days (or such shorter period as the Collateral
Agent may agree in its sole discretion) prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent may reasonably request and (iii) the proceeds of any such sale,
lease, transfer or other disposition required to be applied, or any payment to
be made in connection therewith, in accordance with the terms of the Credit
Agreement (including Section 2.05 thereof) shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Collateral Agent
when and as required under the Credit Agreement (including Section 2.05
thereof).



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem215.jpg]
29 49466791_7 (b) Upon (x) the termination of all Obligations under the Credit
Agreement and (y) the later of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been made) and (ii) the Maturity Date, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor. Upon any such termination, the Collateral
Agent will, at the applicable Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination. Section 26. Security Interest Absolute All rights of the Collateral
Agent hereunder, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non- perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee securing or
guaranteeing all or any of the Secured Obligations or (d) subject only to
termination of a Grantor’s obligations hereunder in accordance with the terms of
Section 9.08 of the Credit Agreement and Section 25 hereof, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement. Section 27. Execution in Counterparts This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic imaging means shall be effective as
delivery of an original executed counterpart of this Agreement. Section 28.
Local Law Security Agreement Certain of the Grantors are or may be required to
enter into security agreements, pledge agreements or other documents, governed
by the laws of the relevant jurisdiction and in form and substance reasonably
satisfactory to the Administrative Agent (such agreements, the “Local Law
Agreements”), in order to secure the Secured Obligations by Collateral that is
located in such relevant jurisdiction, including the Equity Interests owned by
such Grantors in respect of such Collateral. In the event of any conflict
between a Local Law Agreements and the provisions of this Agreement with respect
to any action required to be taken by the applicable Grantor under this
Agreement (and any related representation) by the Borrower and any other
Grantors, the provisions of such Local Law Agreement shall control with respect
to the Collateral pledged thereunder.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem216.jpg]
30 49466791_7 Section 29. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW) THEREOF, EXCEPT AS GOVERNED BY THE BANKRUPTCY
CODE. (b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE COLLATERAL AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO,
IN ANY FORUM OTHER THAN THE BANKRUPTCY COURT OR, IN THE EVENT THE BANKRUPTCY
COURT LACKS JURISDICTION OVER SUCH ACTION, LITIGATION, OR PROCEEDING, TO ANY
STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK.
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE JURISDICTION OF THE BANKRUPTCY COURT OR, IN THE EVENT THE
BANKRUPTCY COURT LACKS SUBJECT MATTER JURISDICTION OVER ANY ACTION, LITIGATION,
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE
TRANSACTIONS RELATING HERETO OR THERETO, TO ANY STATE OR FEDERAL COURT SITTING
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, INCLUDING WITH RESPECT TO COLLATERAL, AGAINST EACH
GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF
VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem217.jpg]
31 49466791_7 HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. (e) EACH GRANTOR THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE
THE UNITED STATES HEREBY APPOINTS THE BORROWER, AS ITS AGENT FOR SERVICE OF
PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT. Section 30. Luxembourg Pledge.
GT ADVANCED TECHNOLOGIES LUXEMBOURG S.À R.L. is executing this Agreement only
with respect to Section 2(a)(iv)(C) in connection with the pledge of its Equity
Interests in GTAT IP HOLDING LLC. [Signature Page to Follow]



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem218.jpg]
[Signature Page to U.S. Security Agreement 49466791_7 IN WITNESS WHEREOF, each
Grantor has caused this Agreement to be duly executed and delivered by its
officer thereunto duly authorized as of the date first above written. GT
ADVANCED TECHNOLOGIES, INC. Name: Title: GTAT CORPORATION Name: Title: GT
EQUIPMENT HOLDINGS, INC. Name: Title: LINDBERGH ACQUISITION CORP. Name: Title:
GT SAPPHIRE SYSTEMS HOLDING LLC Name: Title: GT ADVANCED EQUIPMENT HOLDING LLC
Name: Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem219.jpg]
[Signature Page to U.S. Security Agreement] GT ADVANCED CZ LLC Name: Title: GT
SAPPHIRE SYSTEMS GROUP LLC Name: Title: GT ADVANCED TECHNOLOGIES LUXEMBOURG S.A.
R.L. Name: Title: GTAT IP HOLDING LLC Name: Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem220.jpg]
[Signature Page to U.S. Security Agreement] COLLATERAL AGENT CANTOR FITZGERALD
SECURITIES, solely in its capacity as Collateral Agent Name: Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem221.jpg]
49466791_7 Schedule I to the U.S. Security Agreement PLEDGED EQUITY Issuer Owner
Certificate No. No. Shares/Interest Percent Pledged



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem222.jpg]
49466791_7 Schedule II to the U.S. Security Agreement PLEDGED DEBT Grantor Debt
Issuer Description of Debt Debt Certificate No(s) Final Maturity Outstanding
Principal Amount



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem223.jpg]
49466791_7 Schedule III to the U.S. Security Agreement PLEDGED DEPOSIT ACCOUNTS
Grantor Type of Account Name and Address of Bank Account Number



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem224.jpg]
49466791_7 Schedule IV to the U.S. Security Agreement INTELLECTUAL PROPERTY
Copyrights, Copyright Applications and Copyright Licenses Owner Title Filing
Date/Issued Date Status Application/ Registration No. 2. Patents, Patent
Applications and Patent Licenses Owner Title Filing Date/Issued Date Status
Application/ Registration No. 3. Trademarks, Trademark Applications and
Trademark Licenses Owner Title Filing Date/Issued Date Status Application/
Registration No.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem225.jpg]
49466791_7 Schedule V to the U.S. Security Agreement LETTERS OF CREDIT Issuer
Beneficiary Principal Amount Date of Issuance Maturity Date



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem226.jpg]
49466791_7 Schedule VI to the U.S. Security Agreement COMMERCIAL TORT CLAIMS
Grantor Description



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem227.jpg]
49466791_7 Schedule VII to the U.S. Security Agreement GRANTORS Name of Grantor
Type of Organization (e.g. corporation, limited liability company, limited
partnership) Jurisdiction of Organization/ Formation Organizational
Identification Number Federal Taxpayer Identification Number Trade Names/Assumed
Names. Set forth below is each trade name or assumed name currently used by the
Grantors or by such Grantor is known or is transacting any business within the
past five (5) years: Grantor Trade/Assumed Name Changes in Names, Jurisdiction
of Organization or Corporate Structure. Except as set forth below, the Grantors
have not changed its name, jurisdiction of organization or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form,
change in jurisdiction of organization or otherwise) within the past five (5)
years: Grantor Date of Change Description of Change



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem228.jpg]
49466791_7 Schedule VIII to the U.S. Security Agreement LOCATIONS Chief
Executive Offices and Mailing Addresses. The chief executive office address and
the preferred mailing address (if different than chief executive office) of each
Grantor are as follows: Name of Grantor Address of Chief Executive Office
Mailing Address (if different than) Other Places of Business. Set forth below
are all other principal places of business of the Grantors: Name of Grantor
Address Additional Locations of Equipment and Inventory. Set forth below are all
other locations not identified above where the Grantors maintain Collateral:
Name of Grantor Address Locations of Collateral in Possession of Persons Other
than Grantor. The names and addresses of all persons or entities other than each
Grantor, such as lessees, consignees, warehousemen or purchasers of chattel
paper, which have possession or are intended to have possession of any of the
Collateral: Grantor Name of Entity in Possession of Collateral/Capacity of such
Entity Address/Location of Collateral



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem229.jpg]
49466791_7 Schedule IX to the U.S. Security Agreement INVESTMENT PROPERTY



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem230.jpg]
1 49466791_7 Exhibit A to the U.S. Security Agreement FORM OF INTELLECTUAL
PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “IP Security Agreement”) dated [●], is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favor of CANTOR
FITZGERALD SECURITIES, as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below). WHEREAS,
GT ADVANCED TECHNOLOGIES, INC., a Delaware corporation (“Borrower”) and certain
Subsidiaries of Borrower (collectively, the “Debtors” and each individually, a
“Debtor”) have commenced cases under Chapter 11 of Title 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the District of New Hampshire
(the “Bankruptcy Court”), and the Debtors have retained possession of their
assets and are authorized under the Bankruptcy Code to continue the operations
of their businesses as debtors-in-possession; WHEREAS, Grantors have entered
into that certain Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of the date hereof (as it may hereafter be amended, amended
and restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”) with the Collateral Agent and the Secured Parties party
thereto. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement. WHEREAS, as a condition
precedent to the making of Loans by the Secured Parties under the Credit
Agreement, each Grantor has executed and delivered that certain U.S. Security
Agreement dated July 27, 2015 made by the Grantors to the Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “U.S. Security Agreement”). WHEREAS, under the terms of the U.S.
Security Agreement, the Grantors have granted to the Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest in, among other
property, certain intellectual property of the Grantors, and have agreed as a
condition thereof to execute this IP Security Agreement for recording with the
U.S. Patent and Trademark Office, the United States Copyright Office and other
governmental authorities. NOW, THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each Grantor
agrees as follows: SECTION 1. Grant of Security. Each Grantor hereby grants to
the Collateral Agent for the ratable benefit of the Secured Parties a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Collateral”): (i) the patents and patent applications set forth
in Schedule A hereto (the “Patents”);



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem231.jpg]
2 49466791_7 (ii) the trademark and service mark registrations and applications
set forth in Schedule B hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”); (iii) all copyrights now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”); (iv) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations of
any of the foregoing, all rights in the foregoing provided by international
treaties or conventions, all rights corresponding thereto throughout the world
and all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto; (v) any and all claims for damages and injunctive relief
for past, present and future infringement, dilution, misappropriation,
violation, misuse or breach with respect to any of the foregoing, with the
right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and (vi) any and all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to, any and all of the Collateral of or
arising from any of the foregoing. SECTION 2. Security for Obligations. The
grant of a security interest in, the Collateral by each Grantor under this IP
Security Agreement secures the payment of all Obligations of such Grantor now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this IP Security Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and that
would be owed by such Grantor to any Secured Party under the Loan Documents but
for the fact that such Secured Obligations are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving a Loan Party. SECTION 3. Recordation. Each Grantor authorizes and
requests that the Register of Copyrights, the Commissioner for Patents and the
Commissioner for Trademarks and any other applicable government officer record
this IP Security Agreement. SECTION 4. Execution in Counterparts. This IP
Security Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. SECTION 5. Grants, Rights
and Remedies. This IP Security Agreement has been entered into in conjunction
with the provisions of the U.S. Security Agreement. Each



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem232.jpg]
3 49466791_7 Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Collateral
Agent with respect to the Collateral are more fully set forth in the U.S.
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. SECTION 6. Governing Law. This IP
Security Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem233.jpg]
[Signature Page to IP Security Agreement] 49466791_7 IN WITNESS WHEREOF, each
Grantor has caused this IP Security Agreement to be duly executed and delivered
by its officer thereunto duly authorized as of the date first above written.
[NAME OF GRANTOR] By __________________________ Name: Title: Address for
Notices: ____________________________ ____________________________
____________________________ [NAME OF GRANTOR] By __________________________
Name: Title: Address for Notices: ____________________________
____________________________ ____________________________



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem234.jpg]
49466791_7 Exhibit B to the U.S. Security Agreement FORM OF INTELLECTUAL
PROPERTY SECURITY AGREEMENT SUPPLEMENT This INTELLECTUAL PROPERTY SECURITY
AGREEMENT SUPPLEMENT (this “IP Security Agreement Supplement”) dated [●] is made
by the Person listed on the signature page hereof (the “Grantor”) in favor of
CANTOR FITZGERALD SECURITIES, as collateral agent (the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below).
WHEREAS, GT ADVANCED TECHNOLOGIES, INC., a Delaware corporation (“Borrower”) and
certain Subsidiaries of Borrower (collectively, the “Debtors” and each
individually, a “Debtor”) have commenced cases under Chapter 11 of Title 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the District of
New Hampshire (the “Bankruptcy Court”), and the Debtors have retained possession
of their assets and are authorized under the Bankruptcy Code to continue the
operations of their businesses as debtors-in-possession; WHEREAS, Grantors have
entered into that certain Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of the date hereof (as it may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time,
being the “Credit Agreement”) with the Collateral Agent and the Secured Parties
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement. WHEREAS, pursuant to
the Credit Agreement, the Grantor and certain other Persons have executed and
delivered that certain U.S. Security Agreement, dated July 27, 2015 made by the
Grantor and such other Persons to the Collateral Agent (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “U.S.
Security Agreement”) and that certain Intellectual Property Security Agreement
dated July 27, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “IP Security Agreement”). WHEREAS, under the
terms of the U.S. Security Agreement, the Grantor has granted to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
the Additional Collateral (as defined in Section 1 below) of the Grantor and has
agreed as a condition thereof to execute this IP Security Agreement Supplement
for recording with the U.S. Patent and Trademark Office, the United States
Copyright Office and other governmental authorities. NOW, THEREFORE, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor agrees as follows: SECTION 1. Grant of Security. Each
Grantor hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in and to the following (the “Additional Collateral”):



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem235.jpg]
2 49466791_7 (i) the patents and patent applications set forth in Schedule A
hereto (the “Patents”); (ii) the trademark and service mark registrations and
applications set forth in Schedule B hereto (provided that no security interest
shall be granted in United States intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together
with the goodwill symbolized thereby (the “Trademarks”); (iii) all copyrights
now owned or hereafter acquired by such Grantor, including, without limitation,
the copyright registrations and applications and exclusive copyright licenses
set forth in Schedule C hereto (the “Copyrights”); (iv) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations of
any of the foregoing, all rights in the foregoing provided by international
treaties or conventions, all rights corresponding thereto throughout the world
and all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto; (v) any and all claims for damages and injunctive relief
for past, present and future infringement, dilution, misappropriation,
violation, misuse or breach with respect to any of the foregoing, with the
right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and (vi) any and all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to, any and all of the foregoing or arising
from any of the foregoing. SECTION 2. Security for Obligations. The grant of a
security interest in the Additional Collateral by the Grantor under this IP
Security Agreement Supplement secures the payment of all Obligations of the
Grantor now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer record this IP Security Agreement
Supplement. SECTION 4. Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the U.S.
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Additional Collateral are more fully set
forth in the U.S. Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem236.jpg]
3 49466791_7 SECTION 5. Governing Law. This IP Security Agreement Supplement
shall be governed by, and construed in accordance with, the laws of the State of
New York. IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written. By__________________________
Name: Title: Address for Notices: ____________________________
____________________________ ____________________________



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem237.jpg]
49466791_7 Exhibit C to the U.S. Security Agreement FORM OF SECURITY AGREEMENT
SUPPLEMENT [Date of Security Agreement Supplement] Cantor Fitzgerald Securities,
as the Collateral Agent for the Secured Parties referred to in the Credit
Agreement referred to below [●] [●] Attn: [●] Ladies and Gentlemen: Reference is
made to (i) Senior Secured Superpriority Debtor-in-Possession Credit Agreement,
dated as of July 27, 2015 (as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with Cantor Fitzgerald Securities, as administrative agent and
collateral agent and the Secured Parties party thereto, and (ii) the U.S.
Security Agreement dated as of July 27, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “U.S. Security
Agreement”) made by the Grantors from time to time party thereto in favor of the
Collateral Agent for the Secured Parties. Terms defined in the Credit Agreement
or the U.S. Security Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement or the U.S. Security Agreement, as
applicable. SECTION 1. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all of its
property and assets, tangible or intangible, wherever located and whether now or
hereafter existing or arising that constitute Collateral and all proceeds of
Collateral. The U.S. Security Agreement is hereby incorporated herein by
reference. Supplementing schedules to the U.S. Security Agreement listing the
undersigned property and assets are annexed hereto. SECTION 2. Security for
Obligations. The grant of a security interest in, the Collateral by the
undersigned under this Security Agreement Supplement and the U.S. Security
Agreement secures the payment of all Obligations of the undersigned now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Security Agreement Supplement and the U.S. Security
Agreement secures the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem238.jpg]
2 49466791_7 undersigned to any Secured Party under the Loan Documents but for
the fact that such Secured Obligations are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving a
Loan Party. SECTION 3. Representations and Warranties. (a) As of the date
hereof, the undersigned’s exact legal name, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number (if any) is set forth in the annexes attached hereto. As of the date
hereof, the undersigned has used no trade names in the past five years other
than as listed on the annexes attached hereto. As of the date hereof, within the
five years preceding the date hereof, the undersigned has not changed its name,
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in the annexes
attached hereto. (b) As of the date hereof, all of the Equipment and Inventory
of such Grantor is located at the places specified therefor in the annexes
attached hereto, other than (x) property in transit between such locations, (y)
property at a customer location, and (z) property out for repair or
refurbishment. Such Grantor has exclusive possession and control of its
Equipment and Inventory, other than with respect to Inventory or Equipment (i)
that is stored at any leased premises or warehouse, or (ii) that is in transit
(x) that is at a customer location, or (y) that is out for repair or
refurbishment. (c) As of the date hereof, the undersigned is not a beneficiary
or assignee under any letter of credit, other than the letters of credit
described in the annexes attached hereto. (d) As of the date hereof, the
undersigned hereby makes each other representation and warranty set forth in the
U.S. Security Agreement with respect to itself and the Collateral granted by it.
SECTION 4. Obligations Under the U.S. Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the U.S. Security Agreement to the same extent as
each of the other Grantors. The undersigned further agrees, as of the date first
above written, that each reference in the U.S. Security Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned, that each reference to the “Collateral” or any part thereof shall
also mean and be a reference to the undersigned’s Collateral or part thereof, as
the case may be, and that each reference in the U.S. Security Agreement to a
schedule shall also mean and be a reference to a schedule attached hereto.
SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem239.jpg]
[Signature Page to Security Agreement Supplement] 49466791_7 Very truly yours,
[NAME OF ADDITIONAL GRANTOR] By _______________________________ Title: Address
for notices: _______________________ _______________________
_______________________



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem240.jpg]
49466791_7 Exhibit D to the U.S. Security Agreement FORM OF HONG KONG SHARE
PLEDGE DOCUMENTS Attached.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem241.jpg]
Execution version 325141902 v6 DATED 2015 Between GTAT CORPORATION (as Chargor)
and CANTOR FITZGERALD SECURITIES, in its capacity as Collateral Agent (as
Chargee) _______________________________________ DEED OF SHARE CHARGE
_______________________________________



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem242.jpg]
Execution version 325141902 v6 CONTENTS CLAUSE 1. Definitions and interpretation
........................................................................................
1 2. Covenant to pay
.............................................................................................................
5 3. Grant of security
............................................................................................................
5 4. Liability of the Chargor
.................................................................................................
6 5. Representations and warranties
.....................................................................................
6 6. Covenants
......................................................................................................................
9 7. Voting rights and dividends
.........................................................................................
12 8. Powers of the Chargee
.................................................................................................
13 9. When security becomes enforceable
........................................................................... 15
10. Enforcement of security
..............................................................................................
15 11. Receiver
.......................................................................................................................
17 12. Powers of Receiver
......................................................................................................
17 13. Delegation
...................................................................................................................
20 14. Application of proceeds
...............................................................................................
20 15. Costs and indemnity
....................................................................................................
21 16. Further assurance
.........................................................................................................
22 17. Power of attorney
........................................................................................................
22 18. Release
........................................................................................................................
23 19. Assignment and transfer
..............................................................................................
23 20. Set-off
..........................................................................................................................
23 21. Amendments, waivers and consents
............................................................................ 24
22. Severance
....................................................................................................................
24 23. Counterparts
................................................................................................................
25 24. Further provisions
........................................................................................................
25 25. Notices
.........................................................................................................................
26 26. Governing law and jurisdiction
...................................................................................
28



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem243.jpg]
1 THIS DEED (this “Deed”) is dated 2015 BETWEEN (1) GTAT CORPORATION, a
corporation organised and existing under the laws of Delaware with its place of
business at 243 Daniel Webster Highway, Merrimack, NH 03054, U.S.A. (the
“Chargor”); and (2) CANTOR FITZGERALD SECURITIES, a general partnership
organised and existing under the laws of New York with an address at 110 East
59th Street, New York, NY 10022, U.S.A. (the “Chargee”). RECITALS: (A) Pursuant
to the Senior Secured Superpriority DIP Credit Agreement (as defined below), the
Borrower and the Chargor as a Guarantor has requested the Lenders to, and the
Lenders have agreed to, extend a senior secured credit facility to the Borrower
comprising of term loans in the aggregate principal amount of up to
US$95,000,000 (the “Facility”) on terms and subject to the conditions as set
forth therein. (B) As a continuing security for the full and punctual payment
and discharge of the Secured Liabilities (as defined below), the Chargor has
agreed to charge by way of first fixed charge, in favour of the Chargee for the
benefit of the Lenders (as defined below), inter alia, the Shares, Additional
Shares and Related Rights. (C) It is a condition precedent under the Senior
Secured Superpriority DIP Credit Agreement that the Chargor shall duly execute
this Deed in favour of the Chargee for the benefit of the Lenders (as defined
below). NOW THIS DEED WITNESSED AS FOLLOWS: 1. DEFINITIONS AND INTERPRETATION
1.1 Definitions Terms defined in the Senior Secured Superpriority DIP Credit
Agreement shall, unless otherwise defined in this Deed, have the same meaning in
this Deed. In addition, the following definitions shall apply: Additional
Shares: all additional shares in the Company which may at any time hereafter be
subscribed for or acquired or held by, to the order of or on behalf of, the
Chargor, arising from or in connection with the Shares, including, without
limitation all and any allotment, accretion, benefit and advantage whatsoever at
any time accruing in respect of all or any of the Shares, including, without
limitation, all shares and/or securities which may at any time be issued and all
moneys, rights or property which may at any time accrue or be offered (whether
by way of bonus, redemption, substitution, exchange, conversion, preference,
option or otherwise) in respect of any Share and/or any other shares in the
Company of whatever class in connection with the Shares which may at any time
hereafter be subscribed for or acquired



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem244.jpg]
2 or held by, to the order of or on behalf of, the Chargor, provided, however,
that the Additional Shares and the Shares shall not represent, in aggregate, in
excess of 65% of the Company’s issued share capital. Business Day: a day other
than a Saturday, Sunday or public holiday on which banks are generally open for
business in Hong Kong and the United States of America. Chapter 11 Cases: has
the meaning given to such term in the Senior Secured Superpriority DIP Credit
Agreement. Charged Shares: (a) the Shares; (b) the Additional Shares; and (c)
all Related Rights. Company: GT Advanced Technologies Limited, a limited
liability company incorporated under the laws of Hong Kong with company number
1371858 whose registered office is at 13/F, Tower 2, The Gateway. Harbour City,
25 Canton Road, Tsimshatsui, Kowloon, Hong Kong. Deed: this deed Dispute: has
the meaning ascribed to it in Clause 26.1. Delegate: any person appointed by the
Chargee or any Receiver pursuant to Clause 13, and any person appointed as
attorney of the Chargee, Receiver or Delegate. Event of Default: has the meaning
given to such term in the Senior Secured Superpriority DIP Credit Agreement.
Facility: has the meaning ascribed to it in Recital (A). Final DIP Order: has
the meaning given to such term in the Senior Secured Superpriority DIP Credit
Agreement. GAAP: has the meaning given to such term in the Senior Secured
Superpriority DIP Credit Agreement. Hong Kong: the Hong Kong Special
Administrative Region of the People’s Republic of China. Loan Documents: has the
meaning given to such term in the Senior Secured Superpriority DIP Credit
Agreement. Material Adverse Effect: has the meaning given to such term in the
Senior Secured Superpriority DIP Credit Agreement. Permitted Liens: has the
meaning given to such term in the Senior Secured Superpriority DIP Credit
Agreement. Process Document: has the meaning ascribed to it in Clause 26.3.
Receiver: a receiver and manager, an administrator or (if the Chargee so
specifies in the relevant appointment) a receiver in each case of any or all of
the Secured Assets appointed by the Chargee under Clause 11.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem245.jpg]
3 Related Rights: any: (d) dividend, interest or other distribution paid or
payable in relation to any Share or Additional Share; and (e) right, money or
property accruing, offered or issued at any time in relation to any Share or
Additional Share by way of redemption, substitution, exchange, conversion,
bonus, preference or otherwise, under option rights or otherwise. Secured
Assets: all or any part of the Charged Shares for the time being subject to any
Security constituted by this Deed. Secured Liabilities: all present and future
monies, obligations and liabilities of the Loan Parties to the Lenders, whether
actual or contingent and whether owed jointly or severally, as principal or
surety or in any other capacity, under or in connection with the Senior Secured
Superpriority DIP Credit Agreement or this Deed (including, without limitation,
those arising under Clause 24.3(b)), together with all interest (including,
without limitation, default interest) accruing in respect of such monies or
liabilities. Security: any mortgage, charge (whether fixed or floating, legal or
equitable), pledge, lien, assignment, hypothecation or other security interest
securing any obligation of any person, or any other agreement or arrangement
having a similar effect and all encumbrances of every kind and nature. Security
Period: the period starting on the date of this Deed and ending on the date on
which all the Secured Liabilities have been unconditionally and irrevocably paid
and discharged in full. Senior Secured Superpriority DIP Credit Agreement: the
Senior Secured Superpriority Debtor-In-Possession Credit Agreement, dated on or
around the date hereof, by and among the Borrower and certain Subsidiaries of
the Borrower as guarantors, the Lenders from time to time party thereto and the
Chargee as Administrative Agent and Collateral Agent thereunder, as the same may
be amended, restated, supplemented or otherwise modified, renewed or replaced
from time to time. Shares: 72,852,000 ordinary shares in the capital of the
Company representing 65% of its issued share capital for the time being. US$:
the lawful currency of the United States of America. 1.2 Interpretation In this
Deed: (a) Clause and Schedule headings are for ease of reference only and shall
not affect the interpretation of this Deed; (b) a reference to a person shall
include a reference to an individual, firm, company, corporation, partnership,
unincorporated body of persons, government, state or agency of a state or any
association, trust, joint venture or consortium (whether or not having separate
legal personality) and that person’s personal representatives, successors,
permitted assigns and permitted transferees;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem246.jpg]
4 (c) unless the context otherwise requires, words in the singular shall include
the plural and in the plural shall include the singular; (d) unless the context
otherwise requires, a reference to one gender shall include a reference to the
other genders; (e) unless the context otherwise requires, a reference to a
Clause or Schedule is to a clause of, or schedule to, this Deed; (f) an
obligation on a party not to do something includes an obligation not to allow
that thing to be done; (g) a reference to the “Chargor”, the “Chargee” or any
“Party” shall include that party’s successors, permitted assigns and permitted
transferees; (h) a reference to a statute or statutory provision is a reference
to it as amended, extended or re-enacted from time to time; (i) a reference to a
statute or statutory provision shall include all subordinate legislation made
under that statute or statutory provision; (j) a reference to writing or written
includes faxes and e-mails; (k) a reference to this Deed (or any provision of
it) or to any other agreement or document referred to in this Deed is a
reference to this Deed, that provision or such other agreement or document as
amended (in each case, other than in breach of the provisions of this Deed) from
time to time; (l) any words following the terms including, include, in
particular, for example or any similar expression shall be construed as
illustrative and shall not limit the sense of the words, description,
definition, phrase or term preceding those terms; (m) a reference to an
amendment includes a novation, re-enactment, supplement or variation (and
amended shall be construed accordingly); (n) a reference to assets includes
present and future properties, undertakings, revenues, rights and benefits of
every description; (o) a reference to an authorisation includes an approval,
authorisation, consent, exemption, filing, licence, notarisation, registration
and resolution; (p) a reference to continuing in relation to an Event of Default
means an Event of Default that has not been waived or remedied; and (q) a
reference to a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, inter- governmental or supranational body, agency, department or
regulatory, self- regulatory or other authority or organisation. (r) if any
conflict or inconsistency exists between this Deed and the Senior Secured
Superpriority DIP Credit Agreement or the Final DIP Order, the Senior Secured
Superpriority DIP Credit Agreement or the Final DIP Order, as applicable, shall
govern; provided, that it is understood and agreed that the imposition of
additional duties or obligations under this Deed shall not be deemed to be a
conflict with the Senior Secured Superpriority DIP Credit Agreement; and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem247.jpg]
5 (s) notwithstanding anything to the contrary in this Deed or any other Loan
Document, the provisions of this Deed shall be subject to the Final DIP Order in
all respects. 1.3 Clawback If an amount paid by the Borrower in respect of the
Secured Liabilities is capable of being avoided or otherwise set aside on the
liquidation or administration of the Borrower or otherwise, then that amount
shall not be considered to have been irrevocably paid for the purposes of this
Deed. 1.4 Schedules The Schedules form part of this Deed and shall have effect
as if set out in full in the body of this Deed. Any reference to this Deed
includes the schedules. 2. COVENANT TO PAY 2.1 Covenant to pay The Chargor
shall, on demand and in accordance with the Loan Documents and the Final DIP
Order, pay to the Chargee and discharge the Secured Liabilities when they become
due. 3. GRANT OF SECURITY 3.1 Fixed charge Subject always to the Senior Secured
Superpriority DIP Credit Agreement and as a continuing security for the payment
and discharge of the Secured Liabilities, the Chargor charges to the Chargee by
way of a first fixed charge: (a) all the Shares and Additional Shares owned by
it; and (b) all Related Rights. 3.2 General All the Security created under this
Deed: (a) is created in favour of the Chargee on trust and as trustee for itself
and for the Lenders; (b) is created over the Charged Shares; (c) is created by
the Chargor as the absolute and sole legal and beneficial owner of the Shares,
and to the extent applicable, the other Charged Shares; and (d) is continuing
security for the payment and discharge of all the Secured Liabilities.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem248.jpg]
6 4. LIABILITY OF THE CHARGOR 4.1 Liability not discharged The Chargor’s
liability under this Deed in respect of any of the Secured Liabilities shall not
be discharged, prejudiced or affected by: (a) any Security, guarantee,
indemnity, remedy or other right held by, or available to, the Chargee that is
or becomes wholly or partially illegal, void or unenforceable on any ground; (b)
any of the Lenders renewing, determining, varying or increasing any facility or
other transaction in any manner or concurring in, accepting or varying any
compromise, arrangement or settlement, or omitting to claim or enforce payment
from any other person; or (c) any other act or omission, that, but for this
Clause 4.1, might have discharged, or otherwise prejudiced or affected, the
liability of the Chargor. 4.2 Immediate recourse The Chargor waives any right it
may have to require the Chargee to enforce any Security or other right, or claim
any payment from, or otherwise proceed against, any other person before
enforcing this Deed against the Chargor. 5. REPRESENTATIONS AND WARRANTIES 5.1
Representations and warranties The Chargor makes the representations and
warranties set out in this Clause 5 to the Chargee. 5.2 Representations in
respect of the Chargor (a) The Chargor is a company duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, except to the extent that failure to so qualify could not
reasonably be expected to have a Material Adverse Effect. (b) The obligations
expressed to be assumed by the Chargor under this Deed are, subject to any
necessary stamping and registration, equitable principles, statute of
limitations and, reservations as to general principles of law affecting its
obligations of the type commonly referenced in legal opinions, legal, valid,
binding and enforceable obligations of the Chargor, and is and will continue to
be effective Security over all and every part of the Secured Assets in
accordance with its terms.. (c) Subject to the entry of the Final DIP Order, the
entry into and performance by the Chargor of, and the transactions contemplated
by, this Deed do not and will not conflict with:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem249.jpg]
7 (i) any law or regulation applicable to it, except to the extent such conflict
could not reasonably be expected to have a Material Adverse Effect; (ii) its
memorandum and articles of association; or (iii) any agreement or instrument
binding upon it, or any of its assets, except to the extent such conflict could
not reasonably be expected to have a Material Adverse Effect. (d) Subject to any
restriction or requirement arising on account of Chargor’s status as a “debtor”
under the Bankruptcy Code and subject to entry of the Final DIP Order, all
authorisations required: (i) to enable the Chargor to lawfully enter into,
exercise its rights and comply with its obligations in this Deed and the
transactions contemplated by this Deed; and (ii) to make this Deed admissible in
evidence in its jurisdiction of incorporation, have been obtained or effected
and are in full force and effect. (e) Subject to entry of the Final DIP Order,
the Chargor has the power to enter into, perform and deliver, and has taken all
necessary actions to authorize its entry into, performance and delivery of this
Deed and the transactions contemplated by this Deed. (f) The entry into by the
Chargor of this Deed constitutes, and the exercise by it of its rights and
performance of its obligations under this Deed will constitute, private and
commercial acts performed for private and commercial purposes. (g) The Chargor
will not be entitled to claim immunity from suit, execution, attachment or other
legal process in any proceedings taken in its jurisdiction of incorporation in
relation to this Deed. (h) The choice of Hong Kong law as the governing law of
this Deed will be recognised and enforced in its jurisdiction of incorporation.
(i) Any judgment obtained in Hong Kong in relation to this Deed will be
recognised and enforced in the Chargor’s jurisdiction of incorporation. (j) The
Chargor’s obligations under this Deed constitute direct, unconditional,
unsubordinated and secured obligations and has or will have first ranking
priority and it is not subject to any prior ranking or pari passu ranking
Security, except for obligations under the Permitted Liens or those mandatorily
preferred by law applying to companies or individuals generally. 5.3 Shares (a)
The Shares are duly authorised, validly issued, fully paid or credited as fully
paid, non-assessable and not subject to any option to purchase pre-emption
rights or similar rights.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem250.jpg]
8 (b) The Shares represent 65% of the issued share capital of the Company for
the time being and no person has any option, warrant or other similar right to
subscribe for any shares of the Company. (c) The Chargor is the sole legal and
beneficial owner of the Shares, and to the extent applicable, the other Charged
Shares, free from any restrictions and of all Security other than the Permitted
Liens and the Security created by this Deed or the Final DIP Order. (d) Subject
to the articles of association of the Company, the Shares and, to the extent
applicable, the other Charged Shares are within the disposition and control of
the Chargor and the terms of the Shares, and to the extent applicable, the other
Charged Shares do not: (i) restrict or inhibit the ability of the Chargor to
transfer the Shares and, to the extent applicable, the other Charged Shares, or
to grant or enforce any Security in respect thereof constituted by this Deed; or
(ii) contain any option to purchase, rights of pre-emption or other similar
rights. 5.4 No adverse claims The Chargor has not received, or acknowledged
notice of, any adverse claim by any person in respect of the Secured Assets or
any interest in them, other than the Chapter 11 Cases and as set forth on
Schedule 5.06 of the Senior Secured Superpriority DIP Credit Agreement. 5.5 No
adverse covenants Other than the Loan Documents and the Final DIP Order, there
are no covenants, agreements, reservations, conditions, interests, rights or
other matters, that materially and adversely affect the Secured Assets. 5.6
Avoidance of Security No Security expressed to be created under this Deed is
liable to be avoided, or otherwise set aside, on the liquidation or
administration of the Chargor or otherwise. 5.7 No breach of laws To the
knowledge of the Chargor, there is no breach of any law or regulation which
materially and adversely affects the Secured Assets. 5.8 Times for making
representations and warranties The representations and warranties set out in
Clause 5.2 to Clause 5.8 are made by the Chargor on the date of this Deed.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem251.jpg]
9 6. COVENANTS 6.1 Restrictions on disposal of the Charged Shares The Chargor
shall not at any time, except with the prior written consent of the Chargee or
except as permitted under the Senior Secured Superpriority DIP Credit Agreement
or other Loan Documents: (a) create, allow to come into being, purport to create
or permit to subsist any Security on, or in relation to, any Secured Asset other
than any Security created by this Deed or any Permitted Liens; (b) sell, assign,
transfer, part with possession of or otherwise dispose of in any manner (or
purport to do so) all or any part of, or any interest in, the Secured Assets; or
(c) create or grant (or purport to create or grant) any interest in the Secured
Assets in favour of a third party. 6.2 Preservation of Secured Assets (a) Except
as permitted under the Senior Secured Superpriority DIP Credit Agreement or
other Loan Documents, the Chargor shall not do, or permit to be done, any act or
thing that: (i) would or might jeopardise or otherwise prejudice the Security
held by the Chargee, or materially depreciate the Security held by the Chargee,
or materially diminish the value of any of the Secured Assets or the
effectiveness of the Security created by this Deed; (ii) may result in the
rights attaching to, or conferred by, all or any of the Secured Assets being
altered; (iii) may result in any of the Secured Assets to be consolidated,
sub-divided or converted, or the other shares of the Company to be re-organised,
exchanged or repaid; or (iv) may result in any further shares in the share
capital of the Company to be issued to any Person other than the Chargor. 6.3
Certain undertakings of the Chargor During the Security Period, the Chargor
shall, in respect of the Shares and, to the extent applicable, the other Charged
Shares accruing in respect thereof or relating thereto: (a) defend the Charged
Shares against any claim, action, notice or demands of all persons at the cost
and expense of the Chargor; (b) except as provided in Section 2.05(b) of the
Senior Secured Superpriority DIP Credit Agreement, deliver to the Chargee all
proceeds of any kind as may be received by the Chargor in connection with any
sale, transfer, redemption, seizure,



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem252.jpg]
10 exercise of dissenters rights or other disposition of the Charged Shares
whether permitted by this Deed, the Loan Documents or otherwise; (c) notify the
Chargee promptly in writing of any change in the Chargor’s address for service
hereunder; (d) pay all taxes, assessments and other charges which may be levied
or assessed against the Charged Shares, unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Chargor; (e) exercise (or
refrain from exercising) all voting and other rights and powers which may be
exercised by the Chargor as the legal and beneficial owner of the Charged Shares
subject to Clause 7.1(a); (f) not take or accept any Security from the Company
or, in relation to the Secured Liabilities, from any third party, without first
obtaining written consent from the Chargee; (g) (i) unless directed in writing
to do so by the Chargee, not prove in any liquidation or winding up of the
Company until all the Secured Liabilities are paid in full and (ii) if directed
to prove by the Chargee in any liquidation or winding up of the Company until
all the Secured Liabilities are paid in full and if directed to prove by the
Chargee (or if the Chargor otherwise receives any payment or other benefit in
breach of this Deed) the Chargor shall hold all moneys received by it on trust
for the Chargee to satisfy the Secured Liabilities; (h) notify the Chargee in
writing with all relevant particulars within 3 Business Days: (i) upon the
acquisition by the Chargor of any Additional Shares and the Chargor shall
promptly deliver to and deposit with the Chargee all share certificates,
documents of title and any other documents and do all such further acts or
things, as specified in Clause 6.7(b) and as the Chargee may reasonably require;
(ii) upon becoming aware of any intended resolution either of members or
directors of the Company pursuant to its articles of association: (A) to amend
its articles of association; (B) to merge or consolidate with any other company;
(C) to make a disposition of more than fifty per cent (50%) of the assets of the
Company; (D) to continue in another jurisdiction; or (E) to go into voluntary
liquidation; and (i) upon receiving a written notice of any intended resolution
as set forth in Clause 6.3(h)(ii) above, shall vote the Shares and any
Additional Shares as directed by the Chargee. 6.4 Chargor’s waiver of set-off



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem253.jpg]
11 The Chargor waives any present or future right of set-off it may have in
respect of the Secured Liabilities (including sums payable by the Chargor under
this Deed). 6.5 Compliance with laws and regulations The Chargor shall comply
with the requirements of any law and regulation relating to or affecting the
Secured Assets or the use of it or any part of them, except in such instances in
which (a) such requirements of law or regulation are being contested in good
faith by appropriate proceedings diligently conducted; or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect. 6.6 Enforcement of rights The Chargor shall use its best endeavours to
enforce any rights and institute, continue or defend any proceedings relating to
any of the Secured Assets which the Chargee may reasonably require from time to
time. 6.7 Title to Secured Assets (a) The Chargor shall obtain all consents,
waivers, approvals and permissions that are necessary, under the articles of
association (or otherwise) of the Company, for the transfer of the Secured
Assets to the Chargee or its nominee, or to a purchaser on enforcement of the
Security constituted by this Deed. (b) The Chargor shall on the execution of
this Deed (or it later, the date of acquisition of the relevant Security Asset),
or as the Chargee may direct: (i) deliver to the Chargee all share certificates
and other documents of title or evidence of ownership of the Secured Assets;
(ii) deliver to the Chargee an instrument of transfer and a sold note,
substantially, in the form attached hereto as Exhibit A and Exhibit B,
respectively, relating to the Secured Assets duly completed and executed by or
on behalf of the Chargor but with the name of the transferee, number of shares,
the consideration and the date left blank; and (iii) authorize Chargee (and its
counsel and agents) at any time and from time to time, at Chargor’s expense, to
file in any filing office in any jurisdiction any initial financing statements
and amendments thereto, The Chargee may, at any time that an Event of Default
has occurred and is continuing but not otherwise, complete and present those
share transfer forms and other documents to the Company for registration. (c)
The Chargor shall at any time and from time to time, upon the written request of
the Chargee, at the sole expense of the Chargor, promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Chargee may reasonably deem desirable to obtain the full benefits of
this Deed and of the rights and powers herein granted, including but not limited
to filing any



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem254.jpg]
12 financing or continuation statements under the UCC or other notices
appropriate under applicable law with respect to the security interests granted
hereby. 6.8 Calls and other obligations (a) Notwithstanding the Security created
by this Deed, the Chargor shall promptly pay all calls, instalments and other
payments that may be or become due and payable in respect of all or any part of
the Secured Assets. (b) If the Chargor fails to do so, the Chargee may, at its
discretion but without obligation, pay the calls, instalments or other payments
on behalf of the Chargor. (c) The Chargor shall, within 10 Business Days after
request by the Chargee, reimburse the Chargee for any payment made by it under
this Clause 6.8. (d) The Chargor shall comply with, and shall remain liable to
perform, all of the other conditions and obligations assumed by it in respect of
all or any part of the Secured Assets. 6.9 Further Undertakings of the Chargor
The Chargor shall: (a) promptly following receipt, send to the Chargee copies of
any notice (including notices of meetings of the shareholders of the Company),
circular, report, accounts and any other document received by it from time to
time that may materially affect the Secured Assets; (b) promptly notify the
Chargee in writing of any action, claim, notice or demand made by or against it
in connection with all or any part of the Secured Assets or of any fact, matter
or circumstance which may be reasonably expected to give rise to such an action,
claim, notice or demand; and (c) not vote in favour of a resolution to amend,
modify or change articles of association of the Company (except with the prior
written consent of the Chargee or except insofar as such amendment, modification
or change does not affect the Security created pursuant to this Deed). 7. VOTING
RIGHTS AND DIVIDENDS 7.1 Voting rights and dividends- before enforcement (a)
Before an Event of Default has occurred and is continuing but without prejudice
to the other rights of the Chargee, the Chargor may exercise all voting and
other rights and powers in respect of the Secured Assets, provided that: (i) it
shall not do so in any way that would breach any provision of the Senior Secured
Superpriority DIP Credit Agreement or this Deed or for any purpose inconsistent
with the Senior Secured Superpriority DIP Credit Agreement or this Deed; and



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem255.jpg]
13 (ii) the exercise of, or failure to exercise, those voting rights or other
rights and powers would not have an adverse effect on the value of any of the
Secured Assets or otherwise prejudice the Chargee’s Security under this Deed.
(b) Before an Event of Default has occurred and is continuing, the Chargor may
retain and apply for its own use all dividends, interest and other monies paid
or payable in respect of the Secured Assets. 7.2 Voting rights and dividends -
following an Event of Default At any time that an Event of Default has occurred
and is continuing, the Chargee may at its discretion (in the name of the Chargor
and without any further consent or authority from the Chargor and irrespective
of any direction given by the Chargor): (a) exercise or refrain from exercising
(or direct its nominee to exercise or refrain from exercising) all voting rights
and any other powers or rights in respect of the Secured Assets, and the Chargor
shall comply, for so long as the Secured Assets are registered in its name, with
any directions the Chargee may give, in its absolute discretion, in respect of
the exercise of those voting and other rights and powers; (b) apply all
dividends, interest or other monies paid or payable in respect of the Secured
Assets in accordance with Clause 14 and, if any such dividends, interest or
other monies are received by or on behalf of the Chargor, the Chargor shall hold
all such dividends, interest and other monies on trust for the Chargee and shall
immediately pay them to the Chargee or as it may direct; (c) complete all
instruments of transfer held by it in relation to the Secured Assets in favour
of itself or such other person as it may select and have the Secured Assets
transferred into its name or the name of its nominee or, as applicable, into an
account in its own name or the name of its nominee; and (d) in addition to any
other power created under this Deed, exercise or refrain from exercising (or
direct its nominee to exercise or refrain from exercising) all the powers and
rights conferred on or exercisable by the legal or beneficial owner of the
Secured Assets. 8. POWERS OF THE CHARGEE 8.1 Power to remedy (a) The Chargee
shall be entitled (but shall not be obliged) to remedy, at any time, a breach by
the Chargor of any of its obligations contained in this Deed. (b) The Chargor
irrevocably authorises the Chargee and its agents to do all things that are
necessary or desirable for that purpose. (c) Any monies expended by the Chargee
in remedying a breach by the Chargor of its obligations contained in this Deed,
shall be reimbursed by the Chargor to the Chargee on a full indemnity basis and
shall carry interest in accordance with Clause 15.1.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem256.jpg]
14 8.2 Exercise of rights (a) The rights of the Chargee under Clause 8.1 are
without prejudice to any other rights of the Chargee under this Deed. (b) The
exercise of any rights of the Chargee under this Deed shall not, in the absence
of negligence or fraud, make the Chargee liable to account as a mortgagee in
possession. 8.3 Chargee has Receiver’s powers To the extent permitted by law,
any right, power or discretion conferred by this Deed on a Receiver may, after
the Security constituted by this Deed has become enforceable, be exercised by
the Chargee in relation to any of the Secured Assets whether or not it has taken
possession of any Secured Assets and without first appointing a Receiver or
notwithstanding the appointment of a Receiver. 8.4 No duties The Chargee shall
not, in respect of any of the Secured Assets, have any duty or incur any
liability for: (a) ascertaining or taking action in respect of any calls,
instalments, conversions, exchanges, maturities, tenders or other matters
relating to any Secured Assets or the nature or sufficiency of any payment
whether or not the Chargee has or is deemed to have knowledge of such matters;
or (b) taking any necessary steps to preserve rights against prior parties or
any other rights relating to any of the Secured Assets. 8.5 Conversion of
currency (a) For the purpose of any of the Secured Liabilities, the Chargee may
convert any monies received, recovered or realised by it under this Deed from
their existing currencies of denomination into the currency of denomination of
the Secured Liabilities, in accordance with the provisions of the Senior Secured
Superpriority DIP Credit Agreement. (b) Any such conversion shall be effected at
the then prevailing spot selling rate of exchange for such other currency
against the existing currency. (c) Each reference in this Clause 8.5 to a
currency extends to funds of that currency and, for the avoidance of doubt,
funds of one currency may be converted into different funds of the same
currency. 8.6 New accounts (a) If the Chargee receives, or is deemed to have
received, notice of any subsequent Security, or other interest, affecting all or
part of the Secured Assets, the Chargee



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem257.jpg]
15 may open a new account for the Chargor in the Chargee’s books. Without
prejudice to the Chargee’s right to combine accounts, no money paid to the
credit of the Chargor in any such new account shall be appropriated towards, or
have the effect of discharging, any part of the Secured Liabilities. (b) If the
Chargee does not open a new account immediately on receipt of the notice, or
deemed notice, under Clause 8.6(a), then, unless the Chargee gives express
written notice to the contrary to the Chargor, all payments made by the Chargor
to the Chargee shall be treated as having been credited to a new account of the
Chargor and not as having been applied in reduction of the Secured Liabilities,
as from the time of receipt or deemed receipt of the relevant notice by the
Chargee. 8.7 Indulgence The Chargee may, at its discretion, grant time or other
indulgence or make any other arrangement, variation or release with any person
not being a party to this Deed (whether or not such person is jointly liable
with the Chargor) in respect of any of the Secured Liabilities or of any other
security for them without prejudice either to this Deed or to the liability of
the Chargor for the Secured Liabilities. 9. WHEN SECURITY BECOMES ENFORCEABLE
9.1 Event of Default The Security constituted by this Deed shall become
immediately enforceable after notice in writing by the Chargee to the Chargor at
any time after an Event of Default occurs for so long as such Event of Default
is continuing. 9.2 Discretion After the Security constituted by this Deed has
become enforceable, the Chargee may, in its absolute discretion, enforce all or
any part of that Security at the times, in the manner and on the terms it thinks
fit, and take possession of and hold or dispose of all or any part of the
Secured Assets. 10. ENFORCEMENT OF SECURITY 10.1 Enforcement powers (a) The
power of sale and other powers conferred on a mortgagee by law, as varied or
extended by this Deed, shall be immediately exercisable at any time after the
Security constituted by this Deed has become enforceable under Clause 9.1. (b)
Any restriction imposed by statute on the power of sale or the right of a
mortgagee to consolidate mortgages does not apply to the Security constituted by
this Deed.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem258.jpg]
16 10.2 Prior Security At any time after the Security constituted by this Deed
has become enforceable, or after any powers conferred by any Security having
priority to this Deed shall have become exercisable, the Chargee may: (a) redeem
that or any other prior Security; (b) procure the transfer of that Security to
it; and (c) settle and pass any account of the holder of any prior Security. The
settlement and passing of any such account passed shall, in the absence of any
manifest error, be conclusive and binding on the Chargor. All monies paid by the
Chargee to an encumbrancer in settlement of any of those accounts shall, as from
its payment by the Chargee, be due from the Chargor to the Chargee on current
account and shall bear interest at the default rate of interest specified in the
Senior Secured Superpriority DIP Credit Agreement and be secured as part of the
Secured Liabilities. 10.3 Protection of third parties No purchaser, mortgagee or
other person dealing with the Chargee, any Receiver or Delegate shall be
concerned to enquire: (a) whether any of the Secured Liabilities have become due
or payable, or remain unpaid or undischarged; (b) whether any power the Chargee,
a Receiver or Delegate is purporting to exercise has become exercisable or is
properly exercisable; or (c) how any money paid to the Chargee, any Receiver or
any Delegate is to be applied. 10.4 Privileges Each Receiver and the Chargee is
entitled to all the rights, powers, privileges and immunities on mortgagees and
receivers. 10.5 No liability as mortgagee in possession Neither the Chargee, any
Receiver nor any Delegate shall, in the absence of negligence or fraud, be
liable to account as mortgagee in possession in respect of all or any of the
Secured Assets, nor shall any of them be liable for any loss on realisation of,
or for any neglect or default of any nature in connection with, all or any of
the Secured Assets for which a mortgagee in possession might be liable as such.
10.6 Conclusive discharge to purchasers



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem259.jpg]
17 The receipt of the Chargee or any Receiver or Delegate shall be a conclusive
discharge to a purchaser and, in making any sale or other disposal of any of the
Secured Assets or in making any acquisition in the exercise of their respective
powers, the Chargee, and every Receiver and Delegate may do so for any
consideration, in any manner and on any terms that it or he thinks fit. 11.
RECEIVER 11.1 Appointment At any time after the Security constituted by this
Deed has become enforceable, or at the request of the Chargor, the Chargee may,
without further notice, appoint by way of deed, or otherwise in writing, any one
or more persons to be a Receiver of all or any part of the Secured Assets. 11.2
Removal The Chargee may, without further notice, from time to time, by way of
deed, or otherwise in writing, remove any Receiver appointed by it and may,
whenever it thinks fit, appoint a new Receiver in the place of any Receiver
whose appointment may for any reason have terminated. 11.3 Remuneration The
Chargee may (acting reasonably) fix the remuneration of any Receiver appointed,
and the remuneration of the Receiver shall be a debt secured by this Deed, to
the extent not otherwise discharged. 11.4 Power of appointment exercisable
despite prior appointments The power to appoint a Receiver (whether conferred by
this Deed or by statute) shall be, and remain, exercisable by the Chargee
despite any prior appointment in respect of all or any part of the Secured
Assets. 11.5 Agent of the Chargor Any Receiver appointed by the Chargee under
this Deed shall be the agent of the Chargor and the Chargor shall be solely
responsible for the contracts, engagements, acts, omissions, defaults, losses
and remuneration of that Receiver and for liabilities incurred by that Receiver.
The agency of each Receiver shall continue until the Chargor goes into
liquidation and after that the Receiver shall act as principal and shall not
become the agent of the Chargee. 12. POWERS OF RECEIVER



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem260.jpg]
18 12.1 General (a) Any Receiver appointed by the Chargee under this Deed shall,
in addition to the powers conferred on him by statute, have the powers set out
in Clause 12.2 to Clause 12.13. (b) If there is more than one Receiver holding
office at the same time, each Receiver may (unless the document appointing him
states otherwise) exercise all of the powers conferred on a Receiver under this
Deed individually and to the exclusion of any other Receiver. (c) Any exercise
by a Receiver of any of the powers given by Clause 12 may be on behalf of the
Chargor, the directors of the Chargor or himself. 12.2 Employ personnel and
advisers A Receiver may provide services and employ, or engage any managers,
officers, servants, contractors, workmen, agents, other personnel and
professional advisers on any terms, and subject to any conditions, that he
reasonably thinks fit. A Receiver may discharge any such person or any such
person appointed by the Chargor. 12.3 Remuneration A Receiver may charge and
receive any sum by way of remuneration (in addition to all costs, charges and
expenses incurred by him) that the Chargee may reasonably prescribe or agree
with him. 12.4 Realise Secured Assets A Receiver may collect and get in the
Secured Assets or any part of them in respect of which he is appointed, and make
any demands and take any proceedings as may seem expedient for that purpose, and
take possession of the Secured Assets with like rights. 12.5 Dispose of Secured
Assets A Receiver may sell, exchange, convert into money and realise (whether
absolutely or conditionally) all or any of the Secured Assets in respect of
which he is appointed in any manner (including, without limitation, by public
auction or private sale) and generally on any terms and conditions as he thinks
fit. A Receiver may promote, or concur in promoting, a company to purchase the
Secured Assets to be sold. 12.6 Valid receipts A Receiver may give effectual and
valid receipt for dividends, other distributions and all monies, assets and
other considerations (howsoever obtained and which otherwise come into



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem261.jpg]
19 the hands of the Receiver in the exercise of any power conferred under this
Deed) and execute all assurances and things that may be proper or desirable for
realising any of the Secured Assets. 12.7 Make settlements A Receiver shall have
the right to enforce, adjust, settle or compromise the amount or payment of any
agreements, receivables and other related contracts related to the Secured
Assets (including directing such obligors to make payments of all amounts due or
to become due thereunder directly to the Receiver) in the same manner and to the
same extent as the Chargor might have done, and to otherwise exercise all rights
with respect to such agreements, receivables and related contracts. 12.8 Bring
proceedings A Receiver may bring, prosecute, enforce, defend and abandon all
actions, suits and proceedings in relation to any of the Secured Assets as he
thinks fit and for all or any of the purposes in this Clause 12. 12.9 Borrow A
Receiver may, for any of the purposes authorised by this Clause 12, raise money
by borrowing from the Chargee (or from any other person) either unsecured or on
the security of all or any of the Secured Assets in respect of which he is
appointed on any terms that he thinks fit (including, if the Chargee consents,
terms under which that security ranks in priority to this Deed). 12.10 Redeem
prior Security A Receiver may redeem any prior Security, procure the transfer of
that Security to it and settle and pass the accounts to which the Security
relates. Any accounts so settled and passed shall be, in the absence of any
manifest error, conclusive and binding on the Chargor, and the monies so paid
shall be deemed to be an expense properly incurred by the Receiver. 12.11
Delegation A Receiver may delegate his powers in accordance with this Deed.
12.12 Absolute beneficial owner A Receiver may, in relation to any of the
Secured Assets, exercise all powers, authorisations and rights he would be
capable of exercising, and do all those acts and things, as an absolute



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem262.jpg]
20 beneficial owner could exercise or do in the ownership of the Secured Assets
or any part of the Secured Assets. 12.13 Incidental powers A Receiver may do any
other acts and things that he: (a) may consider desirable or necessary for
recovering, protecting or realising any of the Secured Assets; (b) may consider
incidental or conducive to any of the rights or powers conferred on a Receiver
under or by virtue of this Deed or law; or (c) lawfully may or can do as agent
for the Chargor. 13. DELEGATION 13.1 Delegation The Chargee or any Receiver may
delegate (either generally or specifically) by power of attorney or in any other
manner to any person any right, power, authority or discretion conferred on it
by this Deed (including the power of attorney granted under Clause 17.1). 13.2
Terms The Chargee and each Receiver may delegate on any terms and conditions
(including the power to sub-delegate) that it thinks fit. 13.3 Liability Neither
the Chargee nor any Receiver shall, if it has exercised due care in selecting
the Delegate, be in any way liable or responsible to the Chargor for any loss or
liability arising from any act, default, omission or misconduct on the part of
any Delegate. 14. APPLICATION OF PROCEEDS 14.1 Order of application of proceeds
Subject to the claims of any person having prior rights thereto, all monies
received by the Chargee, a Receiver or a Delegate pursuant to this Deed, after
the Security constituted by this Deed has become enforceable, shall be applied
in the following order of priority: (a) first, in or towards payment of or
provision for all costs, charges and expenses incurred by or on behalf of the
Chargee (and any Receiver, Delegate, attorney or agent appointed by it) under or
in connection with this Deed, and of all remuneration due to any Receiver under
or in connection with this Deed;



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem263.jpg]
21 (b) second, in or towards payment of or provision for the Secured Liabilities
in accordance with section 8.03 of the Senior Secured Superpriority DIP Credit
Agreement; and (c) lastly, in payment of the surplus (if any) to the Chargor or
other person entitled to it. 14.2 Suspense account All monies received by the
Chargee, a Receiver or a Delegate under this Deed may, for so long as it is
necessary or advisable to preserve the Chargee’s claim to the Secured
Liabilities, be credited to any interest-bearing suspense account. 15. COSTS AND
INDEMNITY 15.1 Costs The Chargor shall, promptly and in any event within five
Business Days of demand, pay to, or reimburse, the Chargee and any Receiver all
reasonable costs, charges, expenses, taxes and liabilities of any kind
(including, without limitation, reasonable legal, printing and out-of- pocket
expenses) incurred by the Chargee, any Receiver or any Delegate in connection
with: (a) this Deed or the Secured Assets; (b) taking, holding, protecting,
perfecting, preserving or enforcing (or attempting to do so) any of the
Chargee’s, a Receiver’s or a Delegate’s rights under this Deed; or (c) taking
proceedings for, or recovering, any of the Secured Liabilities, together with
interest, which shall accrue and be payable (without the need for any demand for
payment being made) from the date on which the relevant cost or expense was paid
until full discharge of that cost or expense (whether before or after judgment,
liquidation, winding up or administration of the Chargor) at the rate and in the
manner specified in section 11.04(a) of the Senior Secured Superpriority DIP
Credit Agreement. 15.2 Indemnity The Chargor shall indemnify and hold harmless
the Chargee, each Receiver and each Delegate, and their respective employees and
agents against all liabilities, costs, expenses, damages and losses (including
but not limited to any direct or indirect losses, loss of profit, loss of
reputation and all interest, penalties and legal costs and all other
professional costs and expenses) suffered or incurred by any of them arising out
of or in connection with: (a) the exercise or purported exercise of any of the
rights, powers, authorities or discretions vested in them under this Deed or by
law in respect of the Secured Assets; (b) taking, holding, protecting,
perfecting, preserving or enforcing (or attempting to do so) the Security
constituted by this Deed; or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem264.jpg]
22 (c) any default or delay by the Chargor in performing any of its obligations
under this Deed. The foregoing shall be in addition to any rights, privileges
and immunities of the Chargee set forth in the Senior Secured Superpriority DIP
Credit Agreement, which are incorporated herein mutatis mutandis. 15.3
Concerning the Chargee Cantor Fitzgerald Securities is entering into this Deed
solely in its capacity as Collateral Agent under the Senior Secured
Superpriority DIP Credit Agreement and not in its individual or corporate
capacity. 16. FURTHER ASSURANCE 16.1 Further assurance The Chargor shall, at its
own expense, take whatever action the Chargee or any Receiver may reasonably
require for: (a) creating, perfecting or protecting the Security intended to be
created by this Deed; (b) facilitating the realisation of any of the Secured
Assets; or (c) facilitating the exercise of any right, power, authority or
discretion exercisable by the Chargee or any Receiver in respect of any of the
Secured Assets, including, without limitation, (if the Chargee or Receiver
thinks it expedient) the execution of any transfer, conveyance, assignment or
assurance of all or any of the assets forming part of (or intended to form part
of) the Secured Assets (whether to the Chargee or to its nominee) and the giving
of any notice, order or direction and the making of any registration. 17. POWER
OF ATTORNEY 17.1 Appointment of attorneys By way of Security, the Chargor
irrevocably appoints the Chargee, every Receiver and every Delegate separately
to be the attorney of the Chargor and, in its name, on its behalf and as its act
and deed, to execute any documents and do any acts and things that, upon the
occurrence and during the continuance of an Event of Default or as otherwise set
forth in the Senior Secured Superpriority DIP Credit Agreement:: (a) the Chargor
is required but has failed to within 3 Business Days execute and do under this
Deed; and/or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem265.jpg]
23 (b) any attorney deems proper or desirable in exercising any of the rights,
powers, authorities and discretions conferred by this Deed or by law on the
Chargee, any Receiver or any Delegate. 17.2 Ratification of acts of attorneys
The Chargor ratifies and confirms, and agrees to ratify and confirm, anything
that any of its attorneys may do in the proper and lawful exercise, or purported
exercise, of all or any of the rights, powers, authorities and discretions
referred to in Clause 17.1. 18. RELEASE Subject to Clause 24.3, on the expiry of
the Security Period (but not otherwise), the Chargee shall, at the request and
cost of the Chargor, take whatever action is necessary to release the Secured
Assets from the Security constituted by this Deed and promptly return all
documents referred to in Clauses 6.3(h) and 6.7(b) to the Chargor. 19.
ASSIGNMENT AND TRANSFER 19.1 Assignment by Chargee (a) At any time, without the
consent of the Chargor, the Chargee may assign or transfer all or any of its
rights and obligations under this Deed to its successor as Collateral Agent. (b)
The Chargee may disclose to any actual or proposed assignee or transferee any
information in its possession that relates to the Chargor, the Secured Assets
and this Deed that the Chargee considers appropriate, subject to a
confidentiality undertaking duly executed by the assignee or transferee. 19.2
Assignment by Chargor The Chargor may not assign any of its rights, or transfer
any of its rights or obligations, under this Deed without the written consent of
the Chargee. 20. SET-OFF 20.1 Chargee’s right of set-off The Chargee’s may at
any time set off any liability of the Chargor to the Chargee against any
liability of the Chargee to the Chargor, whether either liability is present or
future, liquidated or unliquidated, and whether or not either liability arises
under this Deed in accordance with the provisions of the Senior Secured
Superpriority DIP Credit Agreement. 20.2 No obligation to set off



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem266.jpg]
24 The Chargee is not obliged to exercise its rights under Clause 20.1. If,
however, it does exercise those rights it must promptly notify the Chargor of
the set-off that has been made. 20.3 Exclusion of Chargor’s right of set-off All
payments made by the Chargor to the Chargee under this Deed shall be made
without any set-off, counterclaim, deduction or withholding (other than any
deduction or withholding of tax as required by law). 21. AMENDMENTS, WAIVERS AND
CONSENTS 21.1 Amendments No amendment of this Deed shall be effective unless it
is in writing and signed by, or on behalf of, each party (or its authorised
representative). 21.2 Waivers and consents (a) A waiver of any right or remedy
under this Deed or by law, or any consent given under this Deed, is only
effective if given in writing by the waiving or consenting party and shall not
be deemed a waiver of any other breach or default. It only applies in the
circumstances for which it is given and shall not prevent the party giving it
from subsequently relying on the relevant provision. (b) A failure or delay by a
party to exercise any right or remedy provided under this Deed or by law shall
not constitute a waiver of that or any other right or remedy, prevent or
restrict any further exercise of that or any other right or remedy or constitute
an election to affirm this Deed. No single or partial exercise of any right or
remedy provided under this Deed or by law shall prevent or restrict the further
exercise of that or any other right or remedy. No election to affirm this Deed
by the Chargee shall be effective unless it is in writing. 21.3 Rights and
remedies The rights and remedies provided under this Deed are cumulative and are
in addition to, and not exclusive of, any rights and remedies provided by law.
22. SEVERANCE If any provision (or part of a provision) of this Deed is or
becomes invalid, illegal or unenforceable, it shall be deemed modified to the
minimum extent necessary to make it valid, legal and enforceable. If such
modification is not possible, the relevant provision (or part of a provision)
shall be deemed deleted. Any modification to or deletion of a provision (or part
of a provision) under this Clause shall not affect the legality, validity and
enforceability of the rest of this Deed.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem267.jpg]
25 23. COUNTERPARTS (a) This Deed may be executed in any number of counterparts,
each of which when executed and delivered shall constitute a duplicate original,
but all the counterparts shall together constitute one deed. (b) Transmission of
an executed counterpart of this Deed (but for the avoidance of doubt not just a
signature page) by fax or e-mail (in PDF, JPEG or other agreed format) shall
take effect as delivery of an executed counterpart of this Deed. If either
method of delivery is adopted, without prejudice to the validity of the Deed
thus made, each party shall provide the others with the original of such
counterpart as soon as reasonably possible thereafter. (c) No counterpart shall
be effective until each party has executed and delivered at least one
counterpart. 24. FURTHER PROVISIONS 24.1 Independent security This Deed shall be
in addition to, and independent of, any other Security or guarantee that the
Chargee may hold for any of the Secured Liabilities at any time. No prior
Security held by the Chargee over the whole or any part of the Secured Assets
shall merge in the Security created by this Deed. 24.2 Continuing security (a)
This Deed shall remain in full force and effect during the Security Period as a
continuing security for the Secured Liabilities, despite any settlement of
account, or intermediate payment, or satisfaction of any part of the Secured
Liabilities, unless and until the Chargee discharges this Deed in writing. (b)
The obligations of the Chargor hereunder shall not be discharged or affected by:
(i) any time (whether as to payment or otherwise) or other indulgence given by
any of the Lenders or the Chargee to any of the Loan Parties, or any other
person, in respect of any of their (or any other person’s) obligations under the
Loan Documents; or (ii) any variation of any obligation of the Company or the
Chargor, or any other person, under the Loan Documents or any document referred
to therein (whether or not the Chargor are a party to or cognisant of the same);
or (iii) any dissolution, winding-up or corporate reorganization of the Company,
the Chargor, or any other person; or (iv) any transfer or extinction of any of
the Secured Liabilities by any law, regulation, decree, judgment, order or
similar instrument; or (v) any invalidity, illegality or unenforceability of any
obligation of the Company, the Chargor, or any other person under the Loan
Documents; or



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem268.jpg]
26 (vi) any variation, release, discharge, non-enforcement or non-perfection of
any other guarantee or Security for the obligations of the Loan Parties under
the Loan Documents; or (vii) any other act, omission or thing which, but for
this provision, would or might constitute a legal or equitable discharge or
defence of a surety. 24.3 Discharge conditional Any release, discharge or
settlement between the Chargor and the Chargee shall be deemed conditional on no
payment or Security received by the Lenders in respect of the Secured
Liabilities being avoided, reduced or ordered to be refunded pursuant to any law
relating to insolvency, bankruptcy, winding up, administration, receivership or
otherwise. In the event of such avoidance, reduction or refund, despite any such
release, discharge or settlement: (a) the Chargee or its nominee may retain this
Deed and the Security created by or pursuant to it; and (b) the Chargee may
recover the value or amount of such Security or payment from the Chargor
subsequently as if the release, discharge or settlement had not occurred. 24.4
Certificates and Determinations A certificate or determination by the Chargee as
to any amount for the time being due to it from the Chargor shall be, in the
absence of any manifest error, conclusive evidence of the amount due. 25.
NOTICES 25.1 Communications in writing Each notice or other communication
required to be given to a party under or in connection with this Deed shall be
in writing in English, and unless otherwise stated, may be made by facsimile,
electronic mail or letter. 25.2 Address The address, fax number and electronic
mail address (and the department or officer, if any, for whose attention the
communication is to be made) of each party to this Deed for any communication or
document to be made or delivered under or in connection with this Deed is: (a)
if to the Chargor:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem269.jpg]
27 GTAT Corporation 243 Daniel Webster Highway Merrimack, NH 03054 U.S.A.
Attention: Hoil Kim (General Counsel) Facsimile: +1 (603) 595-6993 Email:
hoil.kim@gtat.com With a copy to: Ropes & Gray LLP 1211 Avenue of the Americas
New York, NY 10036-8704 U.S.A. Attention: Alex Zeltser Facsimile: +1 (646)
728-2973 Email: alex.zeltser@ropesgray.com (b) if to the Chargee: Cantor
Fitzgerald Securities 110 East 59th Street New York, NY 10022 U.S.A. Attention:
N. Horning (GT Advanced Technologies) Facsimile: +1 (646) 219-1180 Email:
nhorning@cantor.com With a copy to: Akin Gump Strauss Hauer & Feld LLP One
Bryant Park Bank of America Tower New York, NY 10036-6745 U.S.A. Attention: Meng
Ru Telephone: +1 (212) 872-1036 Facsimile: +1 (212) 872-1002 Email:
mru@akingump.com and Shipman & Goodwin LLP One Constitution Plaza Hartford, CT
06103 U.S.A.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem270.jpg]
28 Attention: Nathan Plotkin Telephone: +1 (860) 251-5320 Facsimile: +1 (860)
251-5212 Email: nplotkin@goodwin.com or to any other address or fax number as is
notified in writing by one party to the other from time to time. 25.3 Delivery
Any communication or document made or delivered by one party to another party
under or in connection with this Deed will only be effective: (a) if by way of
fax, one (1) Business Day after being sent by facsimile (with confirmation of
successful transmission issued from the sender’s facsimile machine); (b) if by
way of letter, when it has been left at the relevant address, or two (2)
Business Days after being sent by internationally recognized overnight courier
(e.g., FedEx or DHL), or five (5) Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address; or (c) if
by way of electronic mail, one (1) Business Day after being sent by electronic
mail (provided that no subsequent delivery failure notification is issued by the
sender’s email system), or on such later date if the recipient gives verifiable
proof of receipt on such later date. A notice or other communication given as
described in this Clause 25.3 on a day that is not a Business Day, or after
normal business hours, in the place it is received, shall be deemed to have been
received on the next Business Day. 26. GOVERNING LAW AND JURISDICTION 26.1
Governing law This Deed and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with the Laws of
Hong Kong (a “Dispute”). 26.2 Jurisdiction (a) The courts of Hong Kong have
non-exclusive jurisdiction to settle any Dispute.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem271.jpg]
29 (b) The courts of Hong Kong are the most appropriate and convenient courts to
settle any Dispute in connection with this Deed. The Chargor agrees not to argue
to the contrary and waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
this Deed. (c) This Clause 26 is for the benefit of the Lenders and the Chargee
only. To the extent allowed by Law, the Lenders or the Chargee may take: (i)
proceedings in any other court; and (ii) concurrent proceedings in any number of
jurisdictions. (d) References in this Clause 26 to a dispute in connection with
this Deed includes any dispute as to the existence, validity or termination of
this Deed. 26.3 Service of process A document which starts or is otherwise
required to be served in connection with any legal action or proceedings
relating to a Dispute (a “Process Document”) may be served in the same way as
notices in accordance with Clause 25.2. This Clause does not prevent a Process
Document being served in any other manner permitted by law. 26.4 Waiver of
immunity (a) The Chargor irrevocably and unconditionally: (i) agrees not to
claim any immunity from proceedings brought by the Lenders or the Chargee
against the Chargor in relation to this Deed and to ensure that no such claim is
made on its behalf; (ii) consents generally to the giving of any relief or the
issue of any process in connection with those proceedings; and (iii) waives all
rights of immunity in respect of it or its assets. IN WITNESS WHEREOF this DEED
has been executed and delivered by the Chargor and the Chargee as a deed on the
day and year first above written.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem272.jpg]
[GTAT Corporation - Signature page to Deed of Share Charge] EXECUTED and
DELIVERED as a DEED under the common seal of GTAT CORPORATION in the presence of
: ....................................... Name: Address: Occupation: ) ) ) ) ) )
....................................... Director / authorised signatory



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem273.jpg]
[Cantor Fitzgerald Securities - Signature page to Deed of Share Charge] SIGNED,
SEALED and DELIVERED as a DEED by __________________________ for and on behalf
of CANTOR FITZGERALD SECURITIES in the presence of :
....................................... Name: Address: Occupation: ) ) ) ) ) ) )
) ) ....................................... Partner CANTOR FITZGERALD SECURITIES



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem274.jpg]
Exhibit A Form of Instrument of Transfer



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem275.jpg]
INSTRUMENT OF TRANSFER GT Advanced Technologies Limited (極特先進科技有限公司) We, GTAT
CORPORATION, of 243 Daniel Webster Highway, Merrimack, NH 03054, U.S.A., in
consideration of paid to us by CANTOR FITZGERALD SECURITIES of 110 E. 59th
Street, 7th Floor, New York, NY 10022, U.S.A. (“the said Transferee”), do hereby
transfer to the said Transferee the 7,285,200 Ordinary Shares (“the said
Shares”) standing in our name in the register of members of GT Advanced
Technologies Limited (極特先進科技有限公司) to hold unto the said Transferee, his
Executors, Administrators or Assigns, subject to the several conditions upon
which we hold the same at the time of execution hereof. And we the said
Transferee do hereby agree to take the said Shares subject to the same
conditions. Witness to our hands the day of Witness’s signature
.................................................... Name:
.........................................................................
Address: ....................................................................
................................................ Occupation:
............................................................... For and on
behalf of GTAT CORPORATION Witness’s signature
.................................................... Name:
........................................................................
Address: ....................................................................
................................................ Occupation:
............................................................... For and on
behalf of CANTOR FITZGERALD SECURITIES



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem276.jpg]
Exhibit B Form of Bought and Sold Notes



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem277.jpg]
SOLD NOTE Name of Purchaser (Transferee): CANTOR FITZGERALD SECURITIES Address:
110 E. 59th Street, 7th Floor, New York, NY 10022, U.S.A. Occupation: General
partnership Name of Company in which the shares are to be transferred: GT
Advanced Technologies Limited (極特先進科技有限公司) Number of Shares: 7,285,200 Ordinary
Shares Consideration Received: For and on behalf of GTAT CORPORATION
___________________________ (Transferor) Place of execution:
__________________________ Dated __________________________
________________________________________________________________________ BOUGHT
NOTE Name of Seller (Transferor): GTAT CORPORATION Address: 243 Daniel Webster
Highway, Merrimack, NH 03054, U.S.A. Occupation: Corporation Name of Company in
which the shares are to be transferred: GT Advanced Technologies Limited
(極特先進科技有限公司) Number of Shares: 7,285,200 Ordinary Shares Consideration Paid: For
and on behalf of CANTOR FITZGERALD SECURITIES ___________________________
(Transferee) Place of execution: __________________________ Dated
__________________________



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem278.jpg]
1 49466791_7 Exhibit E to the U.S. Security Agreement FORM OF GLOBAL
INTERCOMPANY NOTE New York, New York Date: _______, 20[ ] FOR VALUE RECEIVED,
each of the undersigned, to the extent a borrower from time to time with respect
to any loan or advance (including trade payables) (a “Loan”) from any other
entity listed on the signature page (each, in such capacity, a “Payor”), hereby
promises to pay to such other entity listed below (each, in such capacity, a
“Payee”), at the time specified on the schedule attached hereto with respect to
such loan (or if there is no such schedule, on demand), and in lawful money of
the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
Loans made by such Payee to such Payor. Each Payor promises also to pay interest
on the unpaid principal amount of all such loans and advances in like money at
said location from the date of such loans and advances until paid at such rate
per annum as shall be reflected on the Schedule or as otherwise agreed upon from
time to time by such Payor and such Payee. The terms and conditions of one or
more Loans may be set forth on a schedule to be attached to this note (“Note”)
to memorialize the agreement of the Payor and Payee with respect to such
Loan(s), in which case the terms and conditions specified in the schedule shall
govern as between the Payor and Payee; provided, that such terms and conditions
may not be inconsistent with the provisions of this Note. This Note is the
Global Intercompany Note referred to in that certain U.S. Security Agreement,
dated as of July 27, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “U.S. Security Agreement”),
among GT ADVANCED TECHNOLOGIES INC., the other Grantors listed on the signature
pages thereof, and CANTOR FITZGERALD SECURITIES (“CANTOR”), as collateral agent
(together with any successor collateral agent appointed pursuant to Article IX
of the Credit Agreement, dated as of July 27, 2015 (as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) with each lender from time to time party thereto, and Cantor as
Administrative Agent, and is subject to the terms thereof, shall be pledged by
each Payee pursuant to the U.S. Security Agreement or the Hong Kong Collateral
Documents, as the case may be, to the extent required pursuant to the terms
thereof. Each Payee is hereby authorized to record all loans and advances made
by it to any Payor (all of which shall be evidenced by this Note), and all
repayments or prepayments thereof, in its books and records, such books and
records constituting prima facie evidence of the accuracy of the information
contained therein. For the avoidance of doubt, this Note as between each Payor
and each Payee contains additional terms to any intercompany loan agreement
between them and this Note does not in any way replace such intercompany loans
between them nor does this Note in any way change the principal amount of any
intercompany loans between them.



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem279.jpg]
2 49466791_7 Each Payor hereby waives presentment, demand, protest or notice of
any kind in connection with this Note. All payments under this Note shall be
made without offset, counterclaim or deduction of any kind. This Note shall be
binding upon each Payor and its successors and assigns, and the terms and
provisions of this Note shall inure to the benefit of each Payee and its
successors and assigns, including subsequent holders hereof. From time to time
after the date hereof, and as reflected on the Schedule, additional subsidiaries
of Holdings may become parties hereto (as Payor and/or Payee, as the case may
be) by executing a counterpart signature page to this Note (each additional
subsidiary, an “Additional Party”). Upon delivery of such counterpart signature
page to the Payees, notice of which is hereby waived by the other Payors, each
Additional Party shall be a Payor and/or a Payee, as the case may be, and shall
be as fully a party hereto as if such Additional Party were an original
signatory hereof. Each such additional Payee which is a Loan Party has pledged
its interests under this Note pursuant to the U.S. Security Agreement to secure
the Secured Obligations. Each Payor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Payor or Payee hereunder. This Note shall be fully effective as to
any Payor or Payee that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payor or Payee
hereunder. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. [signature pages follow]



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem280.jpg]
[Signature Page to Global Intercompany Note] 49466791_7 By: Name: Title:



--------------------------------------------------------------------------------



 
[ex101gtatdipcreditagreem281.jpg]
H - 1 Form of Intellectual Property Security Agreement EXHIBIT H FORM OF
INTELLECTUAL PROPERTY SECURITY AGREEMENT See Exhibit A of Exhibit G.



--------------------------------------------------------------------------------



 